

EXHIBIT 10.23.1
EXECUTION COPY
Loan Number: 101012
[wellsfargographic2.jpg]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT




Dated as of November 13, 2012


by and among


CBL & ASSOCIATES LIMITED PARTNERSHIP,
as Borrower,


CBL & ASSOCIATES PROPERTIES, INC.,
as Parent, solely for the limited purposes
set forth in Section 13.22.,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent


and


BANK OF AMERICA, N.A., KEYBANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A., and PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agents





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Lead Arrangers and Co-Book Runners







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Article I.
Definitions
1
 
Section 1.1.
Definitions
1
 
Section 1.2.
General; References to Central Time
28
 
Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries
29
 
 
 
 
Article II.
Credit Facility
29
 
Section 2.1.
Revolving Loans
29
 
Section 2.2.
Letters of Credit
30
 
Section 2.3.
Swingline Loans
34
 
Section 2.4.
Rates and Payment of Interest on Loans
36
 
Section 2.5.
Number of Interest Periods.
37
 
Section 2.6.
Repayment of Loans
37
 
Section 2.7.
Prepayments
37
 
Section 2.8.
Late Charges
38
 
Section 2.9.
Continuation
38
 
Section 2.10.
Conversion
39
 
Section 2.11.
Notes
39
 
Section 2.12.
Voluntary Reductions of the Revolving Commitment
39
 
Section 2.13.
Extension of Maturity Date
40
 
Section 2.14.
Expiration or Maturity Date of Letters of Credit Past Maturity Date
40
 
Section 2.15.
Amount Limitations
41
 
Section 2.16.
Funds Transfer Disbursements
41
 
Section 2.17.
Increase in Revolving Commitments
42
 
 
 
 
Article III.
Payments, Fees and Other General Provisions
43
 
Section 3.1.
Payments
43
 
Section 3.2.
Pro Rata Treatment
44
 
Section 3.3.
Sharing of Payments, Etc
44
 
Section 3.4.
Several Obligations
45
 
Section 3.5.
Fees
45
 
Section 3.6.
Computations
47
 
Section 3.7.
Usury
47
 
Section 3.8.
Statements of Account
47
 
Section 3.9.
Defaulting Lenders
47
 
Section 3.10.
Taxes; Foreign Lenders
51
 
 
 
 
 
Article IV.
[Reserved]
52
 
 
 
 
 
Article V.
Yield Protection, Etc.
52
 
Section 5.1.
Additional Costs; Capital Adequacy
52
 
Section 5.2.
Suspension of LIBOR Loans
54
 
Section 5.3.
Illegality
55
 
Section 5.4.
Compensation
55
 
Section 5.5.
Treatment of Affected Loans
55
 
Section 5.6.
Affected Lenders
56


i

--------------------------------------------------------------------------------




 
Section 5.7.
Change of Lending Office
57
 
Section 5.8.
Assumptions Concerning Funding of LIBOR Loans.
57
 
 
 
 
Article VI.
Conditions Precedent
57
 
Section 6.1.
 Initial Conditions Precedent.
57
 
Section 6.2.
 Conditions Precedent to All Loans and Letters of Credit.
59
 
Section 6.3.
 Conditions as Covenants.
60
 
 
 
 
Article VII.
Representations and Warranties
61
 
Section 7.1.
Representations and Warranties
61
 
Section 7.2.
Survival of Representations and Warranties, Etc.
66
 
 
 
 
 
Article VIII.
Affirmative Covenants
67
 
Section 8.1.
 Preservation of Existence and Similar Matters.
67
 
Section 8.2.
 Compliance with Applicable Law.
67
 
Section 8.3.
 Maintenance of Property.
67
 
Section 8.4.
 Conduct of Business.
67
 
Section 8.5.
 Insurance.
68
 
Section 8.6.
 Payment of Taxes and Claims.
68
 
Section 8.7.
 Books and Records; Inspections.
68
 
Section 8.8.
 Use of Proceeds.
68
 
Section 8.9.
 Environmental Matters.
69
 
Section 8.10.
 Further Assurances.
69
 
Section 8.11.
 Material Contracts.
69
 
Section 8.12.
 REIT Status.
69
 
Section 8.13.
 Exchange Listing.
70
 
Section 8.14.
 Guarantors.
70
 
 
 
 
Article IX.
Information
71
 
Section 9.1.
 Quarterly Financial Statements.
71
 
Section 9.2.
 Year-End Statements.
71
 
Section 9.3.
 Compliance Certificate.
72
 
Section 9.4.
 Other Information.
72
 
Section 9.5.
 Electronic Delivery of Certain Information.
75
 
Section 9.6.
 Public/Private Information.
75
 
Section 9.7.
 USA Patriot Act Notice; Compliance.
75
 
 
 
 
 
Article X.
Negative Covenants
76
 
Section 10.1.
Financial Covenants
76
 
Section 10.2.
Negative Pledge
78
 
Section 10.3.
Restrictions on Intercompany Transfers
79
 
Section 10.4.
Merger, Consolidation, Sales of Assets and Other Arrangements
79
 
Section 10.5.
Plans
80
 
Section 10.6.
Fiscal Year
80
 
Section 10.7.
Modifications of Organizational Documents and Material Contracts
80
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------




 
Section 10.8.
Subordinated Debt Prepayments; Amendments
81
 
Section 10.9.
Transactions with Affiliates
81
 
Section 10.10.
Environmental Matters
82
 
Section 10.11.
Derivatives Contracts
82
 
 
 
 
 
Article XI.
Default
82
 
Section 11.1.
Events of Default
82
 
Section 11.2.
Remedies Upon Event of Default
86
 
Section 11.3.
Remedies Upon Default
87
 
Section 11.4.
Marshaling; Payments Set Aside
87
 
Section 11.5.
Allocation of Proceeds
88
 
Section 11.6.
Letter of Credit Collateral Account
88
 
Section 11.7.
Reserved
89
 
Section 11.8.
Performance by Administrative Agent
89
 
Section 11.9.
Rights Cumulative
89
 
 
 
 
 
Article XII.
The Administrative Agent
90
 
Section 12.1.
Appointment and Authorization
90
 
Section 12.2.
Wells Fargo as Lender
91
 
Section 12.3.
Approvals of Lenders
91
 
Section 12.4.
Notice of Events of Default
91
 
Section 12.5.
Administrative Agent's Reliance
92
 
Section 12.6.
Indemnification of Administrative Agent
92
 
Section 12.7.
Lender Credit Decision, Etc.
93
 
Section 12.8.
Successor Administrative Agent
94
 
Section 12.9.
Titled Agents
95
 
 
 
 
 
Article XIII.
Miscellaneous
95
 
Section 13.1.
Notices
95
 
Section 13.2.
Expenses
97
 
Section 13.3.
Stamp, Intangible and Recording Taxes
97
 
Section 13.4.
Setoff
98
 
Section 13.5.
Litigation; Jurisdiction; Other Matters; Waivers
98
 
Section 13.6.
Successors and Assigns
99
 
Section 13.7.
Amendments and Waivers
103
 
Section 13.8.
Non-Liability of Administrative Agent and Lenders
105
 
Section 13.9.
Confidentiality
105
 
Section 13.10.
Indemnification
106
 
Section 13.11.
Termination; Survival
108
 
Section 13.12.
Severability of Provisions
108
 
Section 13.13.
GOVERNING LAW
108
 
Section 13.14.
Counterparts
108
 
Section 13.15.
Obligations with Respect to Loan Parties
109
 
Section 13.16.
Independence of Covenants
109
 
Section 13.17.
Limitation of Liability
109
 
Section 13.18.
Entire Agreement
109
 
Section 13.19.
Construction, Conflict of Terms
109
 
 
 
 


iii

--------------------------------------------------------------------------------




 
Section 13.20.
Headings
110
 
Section 13.21.
Limitation of Liability of Borrower's General Partner
110
 
Section 13.22.
Limited Nature of Parent's Obligations
110
 
Section 13.23.
Limitation of Liability of Borrower's Directors, Officers, Etc
110
 
Section 13.24.
AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.
110



SCHEDULE I
Commitments
SCHEDULE 1.1.
Liens
SCHEDULE 7.1.(b)
Ownership Structure
SCHEDULE 7.1.(f)
Occupancy Status of Properties
SCHEDULE 7.1.(h)
Material Contracts
SCHEDULE 7.1.(i)
Litigation
SCHEDULE 7.1.(r)
Affiliate Transactions
SCHEDULE 8.14.(c)
Parent Guaranties of Indebtedness
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Amended and Restated Guaranty
EXHIBIT C
Form of Notice of Borrowing
EXHIBIT D
Form of Notice of Continuation
EXHIBIT E
Form of Notice of Conversion
EXHIBIT F
Form of Notice of Swingline Borrowing
EXHIBIT G
Form of Amended and Restated Parent Guaranty
EXHIBIT H
Form of Amended and Restated Revolving Note
EXHIBIT I
Form of Swingline Note
EXHIBIT J
Form of Transfer Authorizer Designation Form
EXHIBIT K
Form of Compliance Certificate




iv

--------------------------------------------------------------------------------




THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 13, 2012 by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware (the “Borrower”),
CBL & ASSOCIATES PROPERTIES, INC., a corporation organized under the laws of the
State of Delaware (the “Parent”), joining in the execution of this Agreement
solely for the limited purposes set forth in Section 13.22., each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Administrative Agent”) and U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent (“Syndication Agent”) and BANK OF AMERICA,
N.A., KEYBANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. and PNC BANK,
NATIONAL ASSOCIATION, each as Documentation Agent (each a “Documentation
Agent”).
WHEREAS, the Lenders have made available to the Borrower a revolving credit
facility on the terms and conditions contained in that certain Second Amended
and Restated Credit Agreement dated as of November 2, 2009 (as amended and in
effect immediately prior to the date hereof, the “Existing Credit Agreement”) by
and among the Borrower, Parent, Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent;
WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement in order to make available to the Borrower a
$600,000,000 unsecured revolving credit facility, which will include a letter of
credit subfacility and a swingline subfacility, on the terms and conditions
contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:
Article I. Definitions
Section 1.1. Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means a Guaranty Supplement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given that term in Section 5.1.(b).
“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.
“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 5.6.

1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Administrative
Agent, the Issuing Bank or any Lender or any of its or their respective
Affiliates be an Affiliate of Borrower, Parent or any other Loan Party. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person. In no event shall
the Administrative Agent, the Issuing Bank or any Lender be deemed to be an
Affiliate of the Borrower, Parent or any other Loan Party.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof upon the occurrence of a Credit Rating
Election Event:
Level
Facility Fee
1
0.15%
2
0.175%
3
0.225%
4
0.3%
5
0.35%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.4.(d).
“Applicable Law” means all applicable provisions of constitutions, statutes,
treaties, rules, guidelines, administrative or judicial precedents or
authorities, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 10.1.(b):

2

--------------------------------------------------------------------------------






Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin
1
Less than 0.45 to 1.00
1.55%
2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.7%
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.85%
4
Greater than or equal to 0.55 to 1.00
2.1%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3. Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3.; provided however, if
the date for delivery of the Compliance Certificate falls on a day that is not a
Business Day, and the Compliance Certificate is delivered on the next Business
Day occurring thereafter and such Business Day is in the month following the
month in which the due date occurs, the adjustment to the Applicable Margin
shall be effective as of the date the Compliance Certificate is delivered. If
the Borrower fails to deliver a Compliance Certificate pursuant to Section 9.3.,
and does not cure such failure within ten (10) days after notice from the
Administrative Agent (which notice may be given to the Executive Vice President
- Chief Financial Officer by email or telephone), the Applicable Margin shall
equal the percentages corresponding to Level 4 until the first day of the
calendar month immediately following the month that the required Compliance
Certificate is delivered. Notwithstanding the foregoing, for the period from the
Effective Date through but excluding the date on which the Administrative Agent
first determines the Applicable Margin for Loans as set forth above, the
Applicable Margin shall be determined based on Level 3. Thereafter, such
Applicable Margin shall be adjusted from time to time as set forth in this
definition. The provisions of this definition shall be subject to Section
2.4.(d).
Upon the occurrence of a Credit Rating Election Event and thereafter, the
Applicable Margin shall mean the percentage rate set forth in the table below
corresponding to the level (each, a “Level”) into which the Borrower's Credit
Rating then falls:
Level
Credit Rating
Applicable Margin
1
A-/A3 or better
1.000%
2
BBB+/Baa1
1.075%
3
BBB/Baa2
1.175%


3

--------------------------------------------------------------------------------






4


BBB-/Baa3
1.400
%
5


Lower than BBB-/Baa3
1.750
%

Any change in the Borrower's Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) that the
Borrower's Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower's Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower's Credit Rating has
changed. During any period that the Borrower has received two (2) Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two (2) Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period that the Borrower has not received a Credit Rating
from any Rating Agency, and provided a Credit Rating Election Event has
occurred, the Applicable Margin shall be determined based on Level 5. The
provisions of this definition shall be subject to Section 2.4.(d).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower's successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.4.(d).
“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Minneapolis,
Minnesota are open to the public for carrying on substantially all of the
Administrative Agent's business functions, and (ii) if such day relates to a
LIBOR

4

--------------------------------------------------------------------------------




Loan, any such day that is also a day on which dealings in Dollars are carried
on in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.
“Capitalization Rate” means seven and one-half of one percent (7.5%).
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a) the aggregate square footage of all completed space of such
Property owned by the Borrower or any of its Subsidiaries times (b) $0.20 times
(c) the number of days in such period divided by (d) 365. If the term Capital
Reserves is used without reference to any specific Property, then it shall be
determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“Co-Lead Arrangers” means each of Wells Fargo Securities, LLC and U.S. Bank
National Association, in such capacity, together with their respective
successors and assigns.
“Commitment” means a Revolving Commitment in an aggregate amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto as such
Lender's respective

5

--------------------------------------------------------------------------------




“Revolving Commitment Amount” (as the same may be reduced from time to time
pursuant to Section 2.12. or otherwise pursuant to the terms of this Agreement).
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Credit Rating Election Event” has the meaning given that term in Section
2.4.(b).
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance

6

--------------------------------------------------------------------------------




Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.
“Derivatives Contract” : means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for setoff by, a Specified Derivatives Provider, including any banker's lien or
similar right, securing or supporting Specified Derivatives Obligation.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the improvements (other than
tenant improvements on unoccupied space) related to the development have not
been completed. The term “Development Property” shall include real property of

7

--------------------------------------------------------------------------------




the type described in the immediately preceding sentence that satisfies both of
the following conditions: (i) it is to be (but has not yet been) acquired by the
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to, the
Parent, the Borrower, any Subsidiary or any Unconsolidated Affiliate. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least fifteen (15) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not
achieved an Occupancy Rate of at least eighty-five percent (85%).
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person, for any period and without
duplication, the sum of (a) net income (loss) of such Person for such period
determined on a consolidated basis excluding the following (but only to the
extent included in determining net income (loss) for such period):
(i) depreciation and amortization expense (less depreciation and amortization
expense allocable to non-controlling interest in Subsidiaries of the Borrower
for such period); (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates plus (b) such Person's Ownership Share
of EBITDA of Unconsolidated Affiliates for such period. EBITDA shall be adjusted
to remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 805. For purposes of
this definition, nonrecurring items shall be deemed to include (v) abandoned
projects, (w) impairments and other non-cash charges, (x) gains and losses on
early extinguishment of Indebtedness, (y) cash or non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in accordance with the provisions of Section 13.7.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower's Affiliates or Subsidiaries or
any Defaulting Lender or its Affiliates.
“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
wholly owned in fee simple (or with the consent of the Requisite Lenders, leased
under a Ground Lease) by the Borrower or a Wholly Owned Subsidiary (which
Subsidiary shall be a Guarantor unless Guarantors shall have been released
pursuant to the provisions of the second sentence of Section 8.14.(b) or shall
be the Management Company or any Wholly Owned Subsidiary of the Management
Company); (b) such Property is located in a State of the United States of
America or in the District of Columbia; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary therein, nor, if such Property is
owned by a Subsidiary, any of the Borrower's direct or indirect ownership
interest in such Subsidiary, is subject to (i) any Lien other than Permitted
Liens (but not Permitted Liens described in clause (g) of the definition of that
term) or (ii) any Negative Pledge; (d) regardless of whether such Property is
owned (or with the consent of the Requisite Lenders,

8

--------------------------------------------------------------------------------




leased under a Ground Lease) by the Borrower or a Wholly Owned Subsidiary, the
Borrower has the right directly, or indirectly through a Wholly Owned
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; and (e) to Borrower's knowledge, such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property. The initial
list of Eligible Properties shall be provided by the Borrower to the
Administrative Agent and the Lenders on the Agreement Date in the Officer's
Certificate. For the avoidance of doubt, no Property owned or leased by an
Excluded Subsidiary (other than the Management Company or any Wholly Owned
Subsidiary of the Management Company) shall be an “Eligible Property” hereunder.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

9

--------------------------------------------------------------------------------




“Excluded Subsidiary” means (a) any Subsidiary of the Borrower that (x)(i) holds
title to assets that are or are to become collateral for any Secured
Indebtedness of such Subsidiary or (ii) owns, directly or indirectly, any Equity
Interests in a Subsidiary or Unconsolidated Affiliate holding title to assets
that are or are to become collateral for any Secured Indebtedness of such
Subsidiary or Unconsolidated Affiliate and (y) in the case of any such
Subsidiary under clause (a)(x)(ii), (1) is prohibited from Guaranteeing the
Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary's organizational documents, which was included in such Subsidiary's
organizational documents as a condition to the incurrence of such Secured
Indebtedness or (2) does not own any Specified Equity Interests, (b) any
Subsidiary of the Borrower (other than a Wholly Owned Subsidiary of the
Borrower) that is prohibited from Guaranteeing the Indebtedness of any other
Person pursuant to a provision of such Subsidiary's organizational documents as
in effect as of the Agreement Date, (c) Hamilton Insurance Company, LLC,
Chattanooga Insurance Company, Ltd., and DM Cayman II, Inc., in each case solely
to the extent such Subsidiary continues to be in the business of insurance
services of the type in which it is engaged as of the Agreement Date, (d) the
Management Company and any of its Wholly Owned Subsidiaries and (e) Arbor Place
Limited Partnership, The Galleria Associates, L.P., Oak Park Holding I, LLC,
CBL/MS General Partnership, Montgomery Partners, L.P., Jarnigan Road Limited
Partnership, Laurel Park Retail Holding LLC, OK City Member, LLC, CW Joint
Venture, LLC, CBL SubREIT, Inc., Foothills Mall Associates, LP and The Pavilion
at Port Orange, LLC, in each case solely for so long as such Subsidiary would
have adverse tax consequences to any owner (either direct or indirect) of its
Equity Interests were it not designated an “Excluded Subsidiary” hereunder. The
initial list of Excluded Subsidiaries shall be provided by the Borrower to the
Administrative Agent and the Lenders on the Agreement Date in the Officer's
Certificate.
“Existing Credit Agreement” has the meaning given that term in the first
“WHEREAS” clause of this Agreement.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm's-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of the
Parent evidenced by an officer's certificate delivered to the Administrative
Agent, in either case such determination being subject to the Administrative
Agent's review and reasonable approval.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by the Administrative Agent.

10

--------------------------------------------------------------------------------




“Fee Letter” means that certain fee letter dated as of November 1, 2012, by and
between the Borrower and the Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.
“Fixed Charges” means, with respect to a Person and for a given period, without
duplication, the sum of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by such Person during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness). The Parent's Ownership Share of the Fixed Charges of
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender's Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender's participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender's Revolving Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
net income (computed in accordance with GAAP), excluding gains (or losses) on
sales of operating properties, plus depreciation, amortization, and after
adjustments for unconsolidated partnerships, joint ventures and minority
interests. Adjustments for unconsolidated partnerships and joint ventures are
calculated on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the definition of "Funds From
Operations" as set forth in the Parent 's Form 10-Q for the second quarter of
Fiscal Year 2012 as filed with the Securities and Exchange Commission, as such
definition may be modified with the prior approval of Requisite Lenders.
“GAAP” means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity including, without limitation, the
Securities and Exchange Commission, as may be approved by a significant segment
of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.
“General Partner” means CBL Holdings I, Inc., a Delaware corporation, and a
Wholly Owned Subsidiary of the Parent and the sole general partner of Borrower,
and shall include the General Partner's successors and permitted assigns.

11

--------------------------------------------------------------------------------




“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity that has the right to govern any of the parties to this
Agreement (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor; (b) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (c) reasonable
transferability of the lessee's interest under such lease, including ability to
sublease; and (d) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.
“Guarantors” means, individually and collectively, as the context shall require:
(i) the Parent, (ii) all Material Subsidiaries (other than Excluded
Subsidiaries), (iii) any Subsidiary of the Borrower (other than an Excluded
Subsidiary) that owns, directly or indirectly, any Equity Interests of any other
Guarantor and (iv) any Subsidiary that elects to become a Guarantor.
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of non-performance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of non-performance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person's obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean each guaranty
executed and delivered pursuant to Section 6.1. or 8.14. and substantially in
the form of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of

12

--------------------------------------------------------------------------------




crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit (but only to the extent of any outstanding balance), (ii)
evidenced by bonds, debentures, notes or similar instruments (but only to the
extent such debt is not otherwise included in Indebtedness), or (iii)
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or for services rendered; (c) Capitalized Lease Obligations
of such Person; (d) all reimbursement obligations (contingent or otherwise) of
such Person under or in respect of any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against then existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar customary
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person's
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person's Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person's Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness shall be included as
Indebtedness of such Person). All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower.
“Intellectual Property” has the meaning given that term in Section 7.1.(s).
“Interest Expense” means, with respect to any Person, for any period, without
duplication, (a) total interest expense of such Person (including, without
limitation, capitalized interest not funded under a construction loan interest
reserve account, interest expense attributable to Capitalized Lease Obligations,
letter of credit fees, and interest expense with respect to any Indebtedness in
respect of which such Person is wholly or partially liable whether pursuant to
any repayment, interest carry, performance guaranty or

13

--------------------------------------------------------------------------------




otherwise) determined on a consolidated basis in accordance with GAAP for such
period, plus (b) such Person's Ownership Share of Interest Expense of
Unconsolidated Affiliates for such period.
“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.
“Issuing Bank” means Wells Fargo or, after written notice to Borrower, any other
Lender, each in its capacity as an issuer of Letters of Credit pursuant to
Section 2.2.
“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall not include
any Lender (or its Affiliates) in its capacity as a Specified Derivatives
Provider. With respect to matters requiring the consent or approval of all
Lenders at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and, for voting purposes only, “all Lenders” shall be
deemed to mean “all Lenders other than Defaulting Lenders”.

14

--------------------------------------------------------------------------------




“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender's Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.2.(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.2. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers' Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers' Association as an authorized information vendor for the purpose of
displaying such rate for deposits in U.S. Dollars at approximately 11:00 a.m.
Central time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR, but
excluding any Base Rate Loan.

15

--------------------------------------------------------------------------------




“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 11:00 a.m. Central time for such day
(or if such day is not a Business Day, the immediately preceding Business Day).
The LIBOR Market Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.
“Limited Subsidiary” means any Subsidiary of the Parent that, directly or
indirectly, owns (a) any Equity Interest in any Loan Party or (ii) any Specified
Equity Interests.
“Loan” means a Revolving Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Parent
Guaranty, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letter and any
Specified Derivatives Contract).
“Loan Party” means each of the Borrower, each Guarantor, the General Partner and
each other Person who guarantees all or a portion of the Obligations. Part I of
Schedule 7.1.(b) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date. For purposes of clarity, any Person which is a Loan Party
solely by virtue of having Guaranteed all or a portion of the Obligations shall
cease to be a Loan Party upon the release of such Person from all of its
obligations under such Guaranty.
“Management Company” means CBL & Associates Management, Inc., a Delaware
corporation, or any other Person that succeeds to the obligations of CBL &
Associates Management, Inc. to manage the Properties, together with its
successors and permitted assigns.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in

16

--------------------------------------------------------------------------------




exchange for common stock or other equivalent common Equity Interests, or, at
the election of the Borrower, in exchange for cash); in each case, on or prior
to the Maturity Date.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries, or the Parent and
its Subsidiaries, in either case taken as a whole, (b) the ability of the
Borrower, any other Loan Party or the Parent to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders, the
Issuing Bank and the Administrative Agent under any of the Loan Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.
“Material Contract” means any contract or other arrangement relating to a
Property (other than Loan Documents and Specified Derivatives Contracts),
whether written or oral, to which the Borrower, any Subsidiary or any other Loan
Party is a party as to which the breach, non-performance, cancellation or
failure to renew by any party to such contract or other arrangement could
reasonably be expected to have a Material Adverse Effect.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.
“Material Subsidiary” means any Subsidiary having assets with a Fair Market
Value greater than or equal to $10,000,000.
“Maturity Date” means November 11, 2016, as such date may be extended pursuant
to Section 2.13.
“Moody's” means Moody's Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.
“Mortgage Receivable” means Indebtedness secured by Mortgages in favor of the
Borrower or any Subsidiary.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five (5) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such five (5)
year period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person's ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person's ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

17

--------------------------------------------------------------------------------




“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants' obligations
for rent) minus (b) all expenses paid (excluding interest) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Parent and its Subsidiaries and any property management fees)
minus (c) the Capital Reserves for such Property as of the end of such period
minus (d) an imputed management fee in the amount of three percent (3%) of the
aggregate base rents and percentage rents received for such Property for such
period.
“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of (a) investment banking fees, legal fees, accountants' fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance and (b)
the aggregate amount of cash payments made to holders of Equity Interests of
such Person to retire or repurchase such Equity Interests during three calendar
month period following the date on which such Equity Issuance occurred, provided
that the amount under this clause (b) shall in no event exceed the aggregate
cash proceeds received from such Equity Issuance.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to non-recourse liability in a form reasonably acceptable
to the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.
“Note” means a Revolving Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower's request for a
borrowing of Revolving Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower's request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower's request for the
Conversion of a Loan from one Type to another Type.

18

--------------------------------------------------------------------------------




“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower's request
for a Swingline Loan.
“Obligations” means, individually and collectively, without duplication: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent, the Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note. For the avoidance of doubt, “Obligations”
shall not include Specified Derivatives Obligations.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable owned square footage of such
Property actually occupied by tenants (unless due to a temporary cessation of
business, or tenants scheduled to open within the next one hundred twenty (120)
days) that are not affiliated with the Borrower and paying rent, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for one hundred twenty (120) or more days to (b) the aggregate owned
net rentable square footage of such Property.
“OFAC” has the meaning given that term in Section 7.1.(x).
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management's Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent's report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).
“Officer's Certificate” means a certificate from a Senior Officer of the Parent
certifying (i) the “Eligible Properties”, (ii) each Subsidiary owning a direct
interest in each Eligible Property and (iii) the “Excluded Subsidiaries”, in
each case, as of the Agreement Date.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(k), such Person's
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation or formation, articles of organization, partnership agreement,
joint venture agreement or other applicable organizational document of such
Subsidiary or Unconsolidated Affiliate.
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent's successors and permitted assigns.
“Parent Guaranty” means the Parent Guaranty executed and delivered by the Parent
in favor of the Administrative Agent and the Lenders and substantially in the
form of Exhibit G.

19

--------------------------------------------------------------------------------




“Participant” has the meaning given that term in Section 13.6.(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 8.6; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers' compensation, unemployment insurance or similar Applicable Laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, each Specified Derivatives Provider and the
Issuing Bank; and (g) Liens in existence on the Agreement Date and set forth in
Schedule 1.1. hereto.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other non-governmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five (5) years been maintained, or contributed to, by any Person
which was at such time a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any Event of Default resulting from the
principal of any Loan or any Reimbursement Obligation not being paid when due,
the rate otherwise applicable plus an additional five percent (5%) per annum and
with respect to any Event of Default resulting from any other Obligation that is
not paid when due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise) or any other Event of Default, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus five percent (5%) per annum.
“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or such other
office as the Administrative Agent may notify the Borrower.
“Principals” means (a) Charles B. Lebovitz, John N. Foy, Ben S. Landress,
Stephen Lebovitz, Michael Lebovitz, Alan Lebovitz, Augustus N. Stephas and/or
Farzana Mitchell (b) any of such individual's immediate family members
consisting of his spouse and his lineal descendants (whether natural or
adopted), (c) a trust, partnership or other similar entity of which any of the
Persons identified in

20

--------------------------------------------------------------------------------




either of the immediately preceding clauses (a) or (b) are the sole
beneficiaries of all of the interest therein, and (d) any Subsidiary of any of
the Persons identified in any of the immediately preceding clauses (a) through
(c), so long as any of the individuals identified in the immediately preceding
clause (a) owns or controls at least ten percent (10%) of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency).
“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Borrower, any Subsidiary or any
Unconsolidated Affiliate.
“Property Management Agreements” means, collectively, all agreements entered
into by the Borrower or any other Loan Party pursuant to which the Borrower or
such other Loan Party engages a Person to advise it with respect to the
management of a given Property and/or to manage a given Property.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender's Revolving Commitment to (b) the aggregate
amount of the Revolving Commitments of all Lenders; provided, however, that if
at the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Swingline Loans and Letter of Credit Liabilities
owing to such Lender as of such date to (B) the sum of the aggregate unpaid
principal amount of all outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities of all Lenders as of such date.
“Purchase Money Advances” means Indebtedness in favor of the Borrower or any
Subsidiary which has been advanced to a bona fide third party in connection with
an arm's length sale by the Borrower or any Subsidiary of a Property to the
respective third party.
“Rating Agency” means S&P or Moody's.
“Recourse Indebtedness” means any Indebtedness of a Person that is not
Non-Recourse Indebtedness.
“Register” has the meaning given that term in Section 13.6.(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity
requirements. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change,” regardless of the date enacted, adopted or issued.

21

--------------------------------------------------------------------------------




“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for any drawing honored by the Issuing Bank under a Letter of
Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
“Requisite Lenders” means, as of any date, (a) Lenders having more than
fifty-one percent (51%) of the aggregate amount of the Revolving Commitments or
(b) if the Lenders' Revolving Commitments have been terminated or reduced to
zero, Lenders holding more than fifty-one percent (51%) of the principal amount
of the aggregate outstanding Revolving Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and the Pro Rata
Shares shall be redetermined, for voting purposes only, to exclude the Pro Rata
Shares of such Defaulting Lenders and (ii) at all times when two (2) or more
Lenders are party to this Agreement (excluding Defaulting Lenders), the term
“Requisite Lenders” shall in no event mean less than two (2) Lenders. For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interest to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any of its Subsidiaries now or hereafter outstanding;
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding.
“Retail Properties” means a Property developed and operated for retail use or
mixed-use.
“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender's obligation to make Revolving Loans pursuant to
Section 2.1., and to participate in Letters of Credit pursuant to Section
2.2.(i) and to participate in Swingline Loans pursuant to Section 2.3.(e). in an
amount up to, but not exceeding the amount set forth for such Lender on Schedule
I as such Lender's “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Lender becoming
a party hereto in accordance with Section 2.17., as the same may be reduced from
time to time pursuant to Section 2.12. or increased or reduced as appropriate to
reflect any assignments to or by such Lender effected in accordance with Section
13.6. or increased as appropriate to reflect any increase effected in accordance
with Section 2.17.
“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender's Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving

22

--------------------------------------------------------------------------------




Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender's participation in Letter of Credit Liabilities and Swingline Loans at
such time.
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Lender in a principal amount equal
to the amount of such Lender's Revolving Commitment.
“S&P” means Standard & Poor's Rating Services, a Standard & Poor's Financing
Services LLC business, and its successors.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, and in the
case of the Parent, shall include (without duplication), the Parent's Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Officer” means the Chairman, Vice Chairman, CEO and President, an
Executive Vice President, Vice President - Finance, Vice President - Accounting,
Chief Operating Officer, and the Chief Financial Officer of the Borrower or the
Parent.
“Significant Subsidiary” means an Subsidiary which has assets having an
aggregate book value in excess of five percent (5%) of Total Asset Value.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, which relate to the
Obligations, whether as a result of an assignment or transfer or otherwise,
between the Borrower or any Loan Party and any Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

23

--------------------------------------------------------------------------------




“Specified Equity Interests” has the meaning given that term in
Section 10.2.(b).
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Swingline Commitment” means the Swingline Lender's obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.
“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.
“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Maturity Date.
“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.
“Tangible Net Worth” means, with respect to any Person as of a given date, the
stockholders' equity of such Person determined on a consolidated basis plus (x)
increases in accumulated depreciation and amortization accrued after June 30,
2012 and (y) non-controlling interests (including redeemable non-controlling
interests) in any such Person or any Subsidiary of such Person, minus (to the
extent included when determining stockholders' equity and non-controlling
interests including redeemable non-controlling interests of such Person and its
Subsidiaries): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write
up in excess of the cost of such assets acquired (but excluding any such
write-up for purchase price adjustments of acquisition properties based on
GAAP), and (b) the aggregate of all amounts appearing on any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP (including net lease intangibles) all

24

--------------------------------------------------------------------------------




determined as of such date on a consolidated basis, and (c) accumulated other
comprehensive income (or loss).
“Taxes” has the meaning given that term in Section 3.10.
“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.
“Third Party Affiliate” means any Person which owns any interest in Parent,
Borrower or any Subsidiary or Unconsolidated Affiliate of Borrower, but which
Person is neither a Senior Officer nor a Subsidiary of Borrower.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way, but including any escrow deposits for real estate taxes,
insurance, tenant allowances and capital expenditures); plus (b) the quotient of
(i) EBITDA of the Parent and its Subsidiaries calculated for the immediately
preceding period of four (4) consecutive fiscal quarters for (x) Properties
owned for four (4) or more quarters and (y) Properties owned for fewer than four
(4) quarters that have achieved an Occupancy Rate of eighty-five percent (85%)
or more, calculated on an annualized basis (excluding EBITDA attributable from
assets in (c), (d), (e), (f), (g), (h) and (i) below), divided by (ii) the
Capitalization Rate; provided that, for purposes of calculating Total Asset
Value only, “EBITDA” may include straight line rent leveling adjustments; plus
(c) the undepreciated GAAP book value of Properties acquired during the four (4)
fiscal quarters most recently ended; plus (d) the GAAP book value of all
Development Properties; plus (e) the GAAP book value of Unimproved Land, plus
(f) the GAAP book value of Mortgages Receivable and Purchase Money Advances;
plus (g) the GAAP book value of Equity Interests; plus (h) with respect to any
purchase obligation, repurchase obligation or forward commitment evidenced by a
binding contract included when determining the Indebtedness of the Parent and
its Subsidiaries, the reasonably determined value of any amount that would be
payable, or property that would be transferable, to the Parent or any Subsidiary
as if such contract were closed as of such date; plus (i) to the extent not
included in the immediately preceding clauses (a) through (h), the value of any
real property owned by a Subsidiary (that is not a Wholly Owned Subsidiary) of
the Borrower or an Unconsolidated Affiliate of the Borrower (such Subsidiary or
Unconsolidated Affiliate being a "JV"), to the extent the Borrower or a
Subsidiary guarantees the Indebtedness of any JV in an amount in excess of its
ownership ratio in such JV, provided that if such Indebtedness is paid by the
Borrower or a Subsidiary of the Borrower, then the Borrower or a Subsidiary of
the Borrower shall automatically acquire, without the necessity of any further
payment or action, all Equity Interests in such JV not owned by the Borrower or
any Subsidiary. The Borrower's Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)) will be included in the calculation of Total Asset Value consistent
with the above described treatment for wholly owned assets. EBITDA attributable
to Properties disposed of during the fiscal quarter ending immediately prior to
any date of determination of Total Asset Value shall not be included in the
calculation of Total Asset Value. Notwithstanding the foregoing, for purposes of
determining Total Asset Value, to the extent the amount of Total Asset Value
attributable to Properties leased under Ground Leases would exceed ten percent
(10%) of Total Asset Value, such excess shall be excluded.
“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the

25

--------------------------------------------------------------------------------




Borrower, a Subsidiary or an Unconsolidated Affiliate with respect to such
Property to achieve an Occupancy Rate of one hundred percent (100%), including
without limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related improvements; (b) a reasonable and
appropriate reserve for construction interest; (c) a reasonable and appropriate
operating deficit reserve; (d) tenant improvements, (e) leasing commissions and
(f) other hard and soft costs associated with the development or redevelopment
of such Property; provided, however, Total Budgeted Cost shall be reduced by
cash actually received by Borrower, such Subsidiary or such Unconsolidated
Affiliate as a result of governmental reimbursements or in connection with the
sale of outparcels. With respect to any Property to be developed in more than
one phase, the Total Budgeted Cost shall exclude budgeted costs (other than
costs relating to acquisition of land and related improvements) to the extent
relating to any phase for which (i) construction has not yet commenced and
(ii) a binding construction contract has not been entered into by the Borrower,
any other Subsidiary or any Unconsolidated Affiliate, as the case may be.
“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all of its Subsidiaries.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered to the Administrative Agent pursuant to Section 6.1.,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.
“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through one or more
Subsidiaries, an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means the sum of (1) (a) (i) the sum of (x) the NOI
(excluding NOI attributable to Development Properties) for Eligible Properties
owned for four (4) or more quarters for the immediately preceding period of four
(4) consecutive fiscal quarters plus (y) the NOI (excluding NOI attributable to
Development Properties) for Eligible Properties owned for less than four (4)
quarters that have achieved an Occupancy Rate of eighty-five percent (85%) or
more, calculated on an annualized basis, divided by (ii) the Capitalization
Rate, plus (b) the undepreciated GAAP book value of all Eligible Properties
acquired during the four (4) fiscal quarters most recently ended, plus (c) cash
and Cash Equivalents (other than tenant deposits and other cash and Cash
Equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way), plus (d) the GAAP book value of Unimproved
Land (which meets the requirements for Eligible Property) that is not subject to
any Lien (other than Permitted Liens (but not Permitted Liens described in
clause (g) of the definition of that term)) or any Negative Pledge, plus (e) the
GAAP book value of Mortgages Receivable that are not subject to any Lien (other
than Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)) or any Negative Pledge, plus (f) the GAAP book value
of Purchase Money Advances that are not subject to any Lien (other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)) or any Negative Pledge, plus (g) the GAAP book value
of Development Properties (which meets the requirements for Eligible Property)
that are not subject to any Lien (other than Permitted Liens (but not Permitted
Liens described in clause (g) of the definition of that term)) or any Negative
Pledge, plus (h) Equity Interests that are not subject to any Lien (other than
Permitted Liens

26

--------------------------------------------------------------------------------




described in clause (f) of the definition of that term) or any Negative Pledge,
plus (2) Borrower's Ownership Share of value, calculated as in clause (1)(a)
above, of non-wholly owned Properties that are not subject to any Lien or any
Negative Pledge. Notwithstanding the above, the percentage of Unencumbered Asset
Value attributable to Properties subject to a Ground Lease will not exceed ten
percent (10%) of the Unencumbered Asset Value. For purposes of this definition,
(i) to the extent the Unencumbered Asset Value attributable to clause (1)(d)
would exceed five percent (5%) of the Unencumbered Asset Value, such excess
shall be excluded, (ii) to the extent the Unencumbered Asset Value attributable
to clause (1)(e) would exceed five percent (5%) of the Unencumbered Asset Value,
such excess shall be excluded, (iii) to the extent the Unencumbered Asset Value
attributable to clause (1)(f) would exceed five percent (5%) of the Unencumbered
Asset Value, such excess shall be excluded, (iv) to the extent the Unencumbered
Asset Value attributable to clause (1)(g) would exceed ten percent (10%) of the
Unencumbered Asset Value, such excess shall be excluded, (v) to the extent the
Unencumbered Asset Value attributable to clause (1)(h) would exceed five percent
(5%) of the Unencumbered Asset Value, such excess shall be excluded, (vi) to the
extent the Unencumbered Asset Value attributable to clause (2) would exceed
fifteen percent (15%) of the Unencumbered Asset Value, such excess shall be
excluded, (vii) to the extent the Unencumbered Asset Value attributable to the
sum of (d), (e), (f), (g) and (h) of clause (1) and clause (2) would exceed
twenty percent (20%) of the Unencumbered Asset Value, such excess shall be
excluded and (vii) to the extent the Unencumbered Asset Value attributable to
hotel and office properties would exceed five percent (5%) of the Unencumbered
Asset Value, such excess shall be excluded.
“Unencumbered NOI” means, for any period, the sum of NOI from (i) all Eligible
Properties plus (ii) Borrower's Ownership Share of NOI of any non-wholly owned
Properties to the extent such Properties are included in the calculation of
Unencumbered Asset Value and are not subject to any Lien or any Negative Pledge.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following twelve (12) months; provided, however,
the term Unimproved Land shall not include (a) raw land subject to a Ground
Lease under which the Borrower or a Subsidiary is the lessor and a Person not an
Affiliate is the lessee; (b) any Development Property, (c) unimproved real
estate acquired within the prior eighteen (18) months that will become a
Development Property within eighteen (18) months of its acquisition (the
Borrower acknowledging that if such Property does not become a Development
Property within said eighteen (18) months period, such Property shall thereafter
be considered unimproved real estate for purposes of this definition unless and
until such Property in fact becomes a Development Property), (d) land subject to
a binding contract of sale under which the Borrower or one of its Subsidiaries
is the seller and the buyer is not an Affiliate of the Borrower, or
(e) out-parcels held for lease or sale at Properties which are either completed
or where development has commenced).

27

--------------------------------------------------------------------------------




“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such Period attributable to Unsecured
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors' qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
Section 1.2. General; References to Central Time.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, Borrower shall give Administrative Agent written notice thereof
promptly after Borrower has knowledge thereof, and if either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or the Borrower (or a Subsidiary of such Subsidiary)
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower or the Parent. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the

28

--------------------------------------------------------------------------------




provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Central time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.


When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included and (b) the Parent's Ownership Share of the Borrower shall be deemed
to be one hundred percent (100.0%).
Article II. Credit Facility
Section 2.1. Revolving Loans.


(a)Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15. below, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the Maturity
Date, in an aggregate principal amount at any one time outstanding up to, but
not exceeding, such Lender's Revolving Commitment; provided, however Revolving
Loans shall not be made if restricted by the amount limitations set forth in
Section 2.15. Each borrowing of Revolving Loans hereunder shall be in an
aggregate principal amount of $100,000 and integral multiples of $1,000 in
excess of that amount (except that, subject to Section 2.15., any such borrowing
of Revolving Loans may be in the aggregate amount of the Revolving Commitments
of all Lenders minus the sum of the aggregate principal balance of all Revolving
Loans outstanding and the Letter of Credit Liabilities, which Revolving Loans,
if less than $100,000, must be Base Rate Loans). Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.
(b)Requests for Revolving Loans. Not later than 11:00 a.m. Central time at least
one (1) Business Day prior to a borrowing of Base Rate Loans and not later than
11:00 a.m. Central time at least three (3) Business Days prior to a borrowing of
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower. If the Borrower fails to indicate the
Type of Revolving Loans being borrowed in a Notice of Borrowing, then the
Borrower shall be deemed to have requested a borrowing of LIBOR Loans having an
Interest Period of one month. Prior to delivering a Notice of Borrowing, the
Borrower may (without specifying whether a Revolving Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Administrative Agent provide the Borrower
with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.
(c)Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 11:00 a.m. Central time on the date of such proposed
Revolving Loans. Subject to fulfillment

29

--------------------------------------------------------------------------------




of all applicable conditions set forth herein, the Administrative Agent shall
make available to the Borrower in the account specified in the Transfer
Authorizer Designation Form, not later than 1:00 p.m. Central time on the date
of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent. No Lender shall be responsible for the
failure of any other Lender to make a Loan or to perform any other obligation to
be made or performed by such other Lender hereunder, and the failure of any
Lender to make a Loan or to perform any other obligation to be made or performed
by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.
(d)Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent within three (3) Business Days
following written demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender's Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2. Letters of Credit.
(a)Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Maturity Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $50,000,000 as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”).
(b)Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend (except to the extent permitted under Section 2.14),
beyond the Maturity Date, or (ii) any Letter of Credit have an initial duration
in excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any

30

--------------------------------------------------------------------------------




such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is thirty (30) days prior to the Maturity Date. The
initial Stated Amount of each Letter of Credit shall be at least $200,000 (or
such lesser amount as may be acceptable to the applicable Issuing Bank, the
Administrative Agent and the Borrower).
(c)Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least four (4)
Business Days prior (or such shorter period as may be mutually agreed by the
Borrower and the Issuing Bank) to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount, (ii)
beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Article 6.2., the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in any event no later than the date four (4) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection. The Issuing Bank shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Lender to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. Upon the written request of the Borrower, the Issuing Bank shall
deliver to the Borrower a copy of (i) any Letter of Credit proposed to be issued
hereunder prior to the issuance thereof and (ii) each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.
(d)Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank's failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender's
Revolving Commitment Percentage of such payment.
(e)Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the

31

--------------------------------------------------------------------------------




Issuing Bank for a demand for payment under a Letter of Credit by the date of
such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in Article
VI. would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Lender prompt notice thereof and of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 p.m. Central time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1.(a) shall
not apply to any borrowing of Base Rate Loans under this subsection.
(f)Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender's Revolving Commitment Percentage and (ii) the
sum of (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.
(g)Issuing Bank's Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower's obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit (provided, however, the within limitation shall not affect
Issuing Bank's liability for paying a drawing under any Letter of Credit when
the beneficiary of such Letter of Credit has not substantially complied with the
requirements imposed by such Letter of Credit for such drawing; provided
further, Issuing Bank shall have no duty to verify the existence or
reasonableness of any act or condition referenced in or in connection with, or
any statement in or in connection with, any drawing or presentment under any
Letter of Credit); (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank's
or Administrative Agent's rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross

32

--------------------------------------------------------------------------------




negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement or any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply, but which does substantially comply,
with the terms of such Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower's Reimbursement Obligations.
(h)Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 13.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).
(i)Lenders' Participation in Letters of Credit. Immediately upon the issuance by
the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender's Revolving Commitment Percentage of
the liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender's Revolving Commitment
Percentage of the Issuing Bank's liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Administrative
Agent for the account of the Issuing Bank in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Issuing Bank,
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to the Issuing Bank
by the Borrower in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender's Revolving Commitment Percentage in any
interest or

33

--------------------------------------------------------------------------------




other amounts payable by the Borrower in respect of such Reimbursement
Obligation (other than the Fees payable to the Issuing Bank pursuant to the
second and the last sentences of Section 3.5.(c)).
(j)Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender's Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the immediately preceding subsection (d); provided, however, that in respect
of any drawing under any Letter of Credit, the maximum amount that any Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Lender's Revolving Commitment Percentage of such drawing.
If the notice referenced in the second sentence of Section 2.4.(e) is received
by a Lender not later than 11:00 a.m. Central time, then such Lender shall make
such payment available to the Administrative Agent not later than 2:00 p.m.
Central time on the date of demand therefor; otherwise, such payment shall be
made available to the Administrative Agent not later than 1:00 p.m. Central time
on the next succeeding Business Day. Each Lender's obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent's right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower, the Parent or any other Loan Party, (iii)
the existence of any Default or Event of Default, including any Event of Default
described in Sections 11.1.(e) or (f) or (iv) the termination of the Revolving
Commitments. Each such payment to the Administrative Agent for the account of
the Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.
(k)Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, who
shall promptly deliver the same to each Lender and the Borrower a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).
Section 2.3. Swingline Loans.


(a)Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $30,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Lender's Revolving Commitment for purposes of calculation of the fee payable
under Section 3.5.(b).

34

--------------------------------------------------------------------------------




(b)Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 1:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 6.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.
(c)Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to the following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.4. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).
(d)Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $100,000 and integral multiples of $1,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 p.m. Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.
(e)Repayment and Participations of Swingline Loans. The Borrower agrees to repay
each Swingline Loan within one Business Day of demand therefor by the Swingline
Lender and, in any event, within five (5) Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 11:00 a.m. Central time at least one Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing. Not later than 11:00 a.m. Central time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately

35

--------------------------------------------------------------------------------




available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in
Sections 11.1.(e) or (f)), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender's Revolving Commitment Percentage of such Swingline Loan,
by directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Lender's
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 11.1. (e) or (f)), or the termination of any
Lender's Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lender's demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).
Section 2.4. Rates and Payment of Interest on Loans.


(a)Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin; and
(ii)during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan for
the Interest Period therefor, plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall, upon and after the Administrative Agent's demand, pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by

36

--------------------------------------------------------------------------------




the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).
(b)Credit Rating Election Event. In the event the Borrower obtains an Investment
Grade Rating during the term of this Agreement, the Borrower may make a one-time
irrevocable election upon written notice to the Administrative Agent (and the
Administrative Agent shall promptly notify the Lenders thereof) to utilize its
Credit Rating in determining the Applicable Margin (a “Credit Rating Election
Event”), pursuant to the relevant table set forth in the definition of
Applicable Margin.
(c)Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
(d)Borrower Information Used to Determine Applicable Interest Rates. The parties
understand that the applicable interest rate for the Obligations and certain
fees set forth herein may be determined and/or adjusted from time to time based
upon certain financial ratios and/or other information to be provided or
certified to the Lenders by the Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent's, the Issuing Bank's, or any
Lender's other rights under this Agreement.
Section 2.5. Number of Interest Periods.


Notwithstanding anything to the contrary contained in this Agreement, there may
be no more than eight (8) different Interest Periods outstanding at the same
time.
Section 2.6. Repayment of Loans.


The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
Section 2.7. Prepayments.


(a)    Optional. Subject to Section 5.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $100,000 and integral multiples of $1,000 in excess thereof.

37

--------------------------------------------------------------------------------




(b)    Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall immediately pay to the Administrative
Agent for the account of the Lenders then holding Revolving Commitments (or if
the Revolving Commitments have been terminated, then holding outstanding
Revolving Loans, Swingline Loans and/or Letter of Credit Liabilities), the
amount of such excess. All payments under this subsection (b) shall be applied
to pay all amounts of principal outstanding on the Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations. If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.
Section 2.8. Late Charges.


So long as the Post-Default Rate is not payable with respect to the Obligations
as provided in Section 2.4., if any payment required under this Agreement is not
paid within fifteen (15) days after it becomes due and payable, the Borrower
shall pay a late charge for late payment to compensate the Lenders for the loss
of use of funds and for the expenses of handling the delinquent payment, in an
amount equal to three percent (3%) of such delinquent payment. Such late charge
shall be paid in any event not later than the due date of the next subsequent
installment of principal and/or interest. In the event the maturity of the
Obligations hereunder occurs or is accelerated pursuant to Section 11.2., this
Section shall apply only to payments overdue prior to the time of such
acceleration. This Section shall not be deemed to be a waiver of the Lenders'
right to accelerate payment of any of the Obligations as permitted under the
terms of this Agreement.
Section 2.9. Continuation.


So long as there exists no Default or Event of Default, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $100,000 and integral multiples of $1,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. Central time on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however, that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower's failure to comply with any of
the terms of such Section.

38

--------------------------------------------------------------------------------




Section 2.10. Conversion.


So long as there exists no Default or Event of Default, the Borrower may on any
Business Day, upon the Borrower's giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type. Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $1,000 in excess
of that amount, and upon Conversion of a Base Rate Loan into a LIBOR Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted in accordance with Section 2.4. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan. Each such Notice of Conversion shall be
given not later than 11:00 a.m. Central time one Business Day prior to the date
of any proposed Conversion into Base Rate Loans and three (3) Business Days
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion. Subject to the restrictions specified above,
each Notice of Conversion shall be by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.
Section 2.11. Notes.


(a)Notes. The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit H (each a “Revolving Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the order of the Swingline Lender.
(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked, and (ii)(A) in the case of loss, theft or destruction, an unsecured
agreement of indemnity from such Lender in form reasonably satisfactory to the
Borrower, or (B) in the case of mutilation, inappropriate cancellation or
inappropriate marking, upon surrender and cancellation of such Note, the
Borrower shall at no expense to Borrower execute and deliver to such Lender a
new Note, identical in form and substance and dated the date of such lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked Note.
Section 2.12. Voluntary Reductions of the Revolving Commitment.



39

--------------------------------------------------------------------------------




The Borrower may terminate or reduce the unused amount of the Revolving
Commitments (for which purpose use of the Revolving Commitments shall be deemed
to include the aggregate amount of all Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than five (5)
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Revolving Commitments shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”). Any such reduction shall reduce the
Revolving Commitments of all Lenders on a pro rata basis. Promptly after receipt
of a Commitment Reduction Notice the Administrative Agent shall notify each
Lender of the proposed termination or Revolving Commitment reduction. The
Revolving Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated. The Borrower shall pay all interest and fees, on
the Loans accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 5.4. of this Agreement.
Section 2.13. Extension of Maturity Date.


Subject to the terms of this Section 2.13., the Borrower shall have the right to
extend the current Maturity Date by one (1) year by executing and delivering to
the Administrative Agent at least ninety (90) days but not more than one hundred
eighty (180) days prior to the current Maturity Date, a written notice of such
extension (an “Extension Notice”). The Administrative Agent shall forward to
each Lender a copy of such Extension Notice delivered to the Administrative
Agent promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Maturity Date shall be extended for one (1) year:
(x) immediately prior to such extension and immediately after giving effect
thereto, (A) no Default or Event of Default shall or would exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents and (y) the Borrower shall have
paid the Fees payable under Section 3.5.(d). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent's request,
the Borrower shall deliver to the Administrative Agent a certificate from a
Senior Officer certifying the matters referred to in the immediately preceding
clauses (x)(A) and (x)(B). The Maturity Date may be extended only one time
pursuant to this Section 2.13.
Section 2.14. Expiration or Maturity Date of Letters of Credit Past Maturity
Date.


If on the date that is thirty (30) days prior to the Maturity Date or any such
other date upon which the Revolving Commitments are terminated or reduced to
zero (whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Administrative Agent, for its benefit and the
benefit of the Lenders and the Issuing Bank, an amount of money equal to the
Stated Amount of such Letter(s) of Credit for deposit into the Letter of Credit
Collateral Account; provided, that the expiration date of such Letter of Credit
shall be no later than the one year anniversary of the Maturity Date. If a
drawing pursuant to any such Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower

40

--------------------------------------------------------------------------------




authorizes the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment. If no drawing occurs on or prior to the
expiration date of such Letter of Credit, the Administrative Agent shall pay to
the Borrower (or to whomever else may be legally entitled thereto) the monies
deposited in the Letter of Credit Collateral Account with respect to such
outstanding Letter of Credit, together with all interest accrued thereon, on or
before the date thirty (30) days after the expiration date of such Letter of
Credit.
Section 2.15. Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Loan, the Issuing Bank shall not be
required to issue any Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.
Section 2.16. Funds Transfer Disbursements.


(a)Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by the Borrower; or, (ii) made in the Borrower's name
and accepted by the Administrative Agent in good faith and in compliance with
these transfer instructions, even if not properly authorized by the Borrower.
The Borrower further agrees and acknowledges that the Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the Borrower to effect a wire or funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower. The Administrative Agent will inform Borrower
of any errors actually known by Administrative Agent in any information provided
by Borrower, but is not obligated or required in any way to take any actions to
detect errors in information provided by the Borrower. If the Administrative
Agent takes any actions in an attempt to detect errors in the transmission or
content of transfer or requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions the Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between the Administrative Agent and the Borrower or
between any Lender and the Borrower. The Borrower agrees to notify the
Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after the Administrative Agent's confirmation to the Borrower of such
transfer.
(b)Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate

41

--------------------------------------------------------------------------------




any Federal Reserve or other regulatory risk control program or guideline, or
(iv) otherwise cause the Administrative Agent or any Lender to violate any
Applicable Law or regulation.
(c)Limitation of Liability. Neither the Administrative Agent, the Issuing Bank
nor any Lender shall be liable to the Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower's
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent's, Issuing Bank's or any Lender's control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation. Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.
Section 2.17. Increase in Revolving Commitments.


The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that the
aggregate amount of such increases under this Agreement and that certain Eighth
Amended and Restated Credit Agreement, dated as of the date hereof, by and among
the Borrower, the Lenders party hereto and the Administrative Agent (as amended
from time to time), shall not exceed $400,000,000. Each such increase in the
Revolving Commitments must be an aggregate minimum amount of $25,000,000 and
integral multiples of $5,000,000 in excess thereof (or such other amounts as may
be acceptable to the Administrative Agent and the Borrower). The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Revolving Commitments, including decisions
as to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Revolving Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a new Revolving Commitment, and any
new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Revolving Commitment
Percentage (determined with respect to the Lenders' respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Lenders, in same day funds, an amount equal to the
sum of (A) the portion of the outstanding principal amount of such Revolving
Loans to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.2.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 5.4. as a result of the prepayment of any such Revolving Loans.
Effecting the increase of the Revolving Commitments under this Section is
subject to the following conditions precedent: (x) no Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct on the

42

--------------------------------------------------------------------------------




effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder, and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase and (B) all corporate, partnership, member or other necessary action
taken by each Guarantor authorizing the guaranty of such increase; and (ii) an
opinion of counsel to the Borrower and the Guarantors, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) new Revolving Notes executed by
the Borrower, payable to any new Lenders and replacement Revolving Notes
executed by the Borrower, payable to any existing Lenders increasing their
Revolving Commitments, in the amount of such Lender's Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments. In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section 2.17. any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.


Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.


(a)Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

43

--------------------------------------------------------------------------------




(b)Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.2. Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the Lenders, each
payment of the fees under Sections 3.5.(a), 3.5.(b) and 3.5.(d) shall be made
for the account of the Lenders, and each termination or reduction of the amount
of the Revolving Commitments under Section 2.12. shall be applied to the
respective Revolving Commitments of the Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Revolving Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Revolving Commitments; (c) each payment of interest on Revolving
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Revolving Loans then due and
payable to the respective Lenders; (d) the making, Conversion and Continuation
of Loans of a particular Type (other than Conversions provided for by
Section 5.1.) shall be made pro rata among the Lenders according to the amounts
of their respective Loans and the then current Interest Period for each Lender's
portion of each Loan of such Type shall be coterminous; (e) the Lenders'
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.3., shall be in accordance with their respective Revolving Commitment
Percentages; and (f) the Lenders' participation in, and payment obligations in
respect of, Letters of Credit under Section 2.2., shall be in accordance with
their respective Revolving Commitment Percentages. Any payment or prepayment of
principal or interest made (i) during the existence of a Default or Event of
Default shall be made for the account of the Lenders in accordance with the
order set forth in Section 11.5. and (ii) pursuant to Section 2.7.(b) shall be
made for the account of the Lenders holding Revolving Commitments (or, if the
Revolving Commitments have been terminated, holding Revolving Loans and Letter
of Credit Liabilities) in accordance with the order set forth in Section 11.5.
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.3.(e), in which case such payments shall be
pro rata in accordance with such participating interests).
Section 3.3. Sharing of Payments, Etc.

44

--------------------------------------------------------------------------------








If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
setoff, banker's lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.5., such Lender shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of setoff, banker's lien, counterclaim or similar rights
with the respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.
Section 3.4. Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Fees.


(a)Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent or each Lender, as
applicable.
(b)Facility Fees and Unused Fees.
(i)Unused Fee. During the period from the Effective Date to but excluding the
Maturity Date (or, if earlier, the occurrence of a Credit Rating Election
Event), the Borrower agrees to pay to the Administrative Agent for the account
of the Lenders an unused facility fee equal to the sum of the average daily
amount by which the aggregate amount of the Revolving Commitments (as they may
be reduced from time to time pursuant to Section 2.12. or increased pursuant to
Section 2.17.) exceeds the aggregate outstanding principal balance of Revolving
Loans and Letter of Credit Liabilities set forth in the table below multiplied
by the corresponding per annum rate:

45

--------------------------------------------------------------------------------




Amount by Which Revolving Commitments Exceed Revolving Loans and Letter of
Credit Liabilities
Unused Fee
(percent per annum)
$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Commitments
0.25%
Greater than an amount equal to 50% of the aggregate amount of Revolving
Commitments
0.30%



Such fee shall be computed on a daily basis for each calendar quarter during the
term of this Agreement and shall be payable quarterly in arrears on the fifth
day of each January, April, July and October during the term of this Agreement
and on the Maturity Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero. For the avoidance
of doubt, for purposes of calculating an unused facility fee, the outstanding
principal balance of Swingline Loans shall not be factored into the computation.
(ii)Facility Fee. Upon the occurrence of the Credit Rating Election Event until
the Maturity Date, and so long as the Applicable Margin shall be determined by
reference to the Credit Rating of the Borrower, the Borrower agrees to pay to
the Administrative Agent for the account of the Lenders a facility fee equal to
the average daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Facility Fee. Such fee
shall be payable quarterly in arrears on the fifth day of each January, April,
July and October during the term of this Agreement and on the Maturity Date or
any earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero. The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.
(c)Letter of Credit Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to the Applicable Margin times the daily average Stated Amount of each Letter of
Credit for the period from and including the date of issuance of such Letter of
Credit (x) to and including the date such Letter of Credit expires or is
cancelled or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, in no event shall the aggregate amount of such fee in
respect of any Letter of Credit be less than $1,000. In addition to such fees,
the Borrower shall pay to the Issuing Bank solely for its own account, a
fronting fee in respect of each Letter of Credit at the rate equal to 0.15
percent (0.15%) per annum on the daily average Stated Amount of such Letter of
Credit; provided, however, in no event shall the amount of such fronting fee in
respect of any Letter of Credit be less than $1,500. The fees provided for in
the immediately preceding two sentences shall be non-refundable and payable in
arrears (i) quarterly on the first day of January, April, July and October, (ii)
on the Maturity Date, (iii) on the date the Revolving Commitments are terminated
or reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent. The Borrower shall pay directly to the Issuing Bank from
time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Issuing Bank from time to time in like
circumstances with respect to the issuance of each Letter of Credit, drawings,
amendments and other transactions relating thereto.

46

--------------------------------------------------------------------------------




(d)Extension Fee. If the Borrower exercises its right to extend the Maturity
Date in accordance with Section 2.13., the Borrower agrees to pay to the
Administrative Agent for the account of each Lender an extension fee equal to
one-fifth of one percent (0.20%) of the amount of such Lender's Revolving
Commitment (whether or not utilized) as of the day immediately prior to the then
current Maturity Date (before giving effect to such extension). Such fee shall
be paid to the Administrative Agent prior to, and as a condition to, such
extension.
(e)Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.
Section 3.6. Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.
Section 3.7. Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.3.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys'
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, are charges made to compensate the Administrative Agent or
any such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned and non-refundable when
due.
Section 3.8. Statements of Account.


The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9. Defaulting Lenders.



47

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b)Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank's Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.2.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI. were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(c)Certain Fees.

48

--------------------------------------------------------------------------------




(i)To the extent the Applicable Margin is determined by reference to the ratio
of Total Indebtedness to Total Asset Value, no Defaulting Lender shall be
entitled to receive any Fee payable under Section 3.5.(b)(i) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender). To the extent the Applicable Margin is
determined by reference to the Credit Rating of the Borrower, each Defaulting
Lender shall be entitled to receive the Fee payable under Section 3.5.(b)(ii)
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Loans funded by it, and (2) its Revolving Commitment Percentage of the
Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).
(ii)Each Defaulting Lender shall be entitled to receive letter of credit fees
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).
(iii)With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non‑Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender's
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non‑Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank's or Swingline Lender's
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.
(d)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender's Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI. are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender's Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
(e)Cash Collateral, Repayment of Swingline Loans.
(i)If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender's
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank's Fronting
Exposure in accordance with the procedures set forth in this subsection.

49

--------------------------------------------------------------------------------




(ii)At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank's Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
(iii)The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders' obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender's obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank's Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
(f)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made

50

--------------------------------------------------------------------------------




retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
(g)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
Section 3.10. Taxes; Foreign Lenders.


(a)Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank's or any Lender's assets, net income, receipts or branch
profits and (iv) any taxes arising after the Agreement Date solely as a result
of or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non‑excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:
(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
(ii)promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and
(iii)pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(b)Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative

51

--------------------------------------------------------------------------------




Agent, the Issuing Bank or any Lender as a result of any such failure. For
purposes of this Section, a distribution hereunder by the Administrative Agent
or any Lender to or for the account of any Lender shall be deemed a payment by
the Borrower.
(c)Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.
(d)USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.
Article IV. [Reserved]
Article V. Yield Protection, Etc.
Section 5.1. Additional Costs; Capital Adequacy.



52

--------------------------------------------------------------------------------




(a)Capital Adequacy. If any Lender in the Loan determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender, or any corporation controlling such Lender, as a consequence of, or with
reference to, such Lender's or such corporation's Commitments or its making or
maintaining Loans below the rate which such Lender or such corporation
controlling such Lender could have achieved but for such compliance (taking into
account the policies of such Lender or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) calendar days
after written demand by such Lender, pay to such Lender additional amounts
sufficient to compensate such Lender or such corporation controlling such Lender
to the extent that such Lender determines such increase in capital is allocable
to such Lender's obligations hereunder.
(b)Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall following fifteen (15) days written
demand therefor pay to the Administrative Agent for the account of a Lender such
amounts as such Lender may reasonably determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it reasonably determines
are attributable to its making or maintaining of any LIBOR Loans (or Base Rate
Loans bearing interest based on the LIBOR Market Index Rate) or its obligation
to make any LIBOR Loans (or any Base Rate Loans bearing interest based on the
LIBOR Market Index Rate) hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans (or such Base Rate Loans bearing interest based on
the LIBOR Market Index Rate) or such obligation or the maintenance by such
Lender of capital in respect of its LIBOR Loans (or Base Rate Loans bearing
interest based on the LIBOR Market Index Rate) or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that: (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such LIBOR Loans (or any
such Base Rate Loans bearing interest based on the LIBOR Market Index Rate) or
its Commitments (other than taxes imposed on or measured by the overall net
income of such Lender or of its Lending Office for any of such LIBOR Loans (or
such Base Rate Loans bearing interest based on the LIBOR Market Index Rate) by
the jurisdiction in which such Lender has its principal office or such Lending
Office), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans
(or Base Rate Loans bearing interest based on the LIBOR Market Index Rate) is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder) or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved or increasing any liquidity requirement but for such Regulatory
Change (taking into consideration such Lender's policies with respect to capital
adequacy and liquidity).
(c)Lender's Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender

53

--------------------------------------------------------------------------------




so elects by notice to the Borrower (with a copy to the Administrative Agent),
the obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 5.5. shall apply).
(d)Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy, liquidity requirement or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to the Issuing
Bank of issuing (or any Lender of purchasing participations in) or maintaining
its obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that if the Administrative Agent, the Issuing
Bank or Lender shall fail to give such notice within forty-five (45) days after
it obtains actual knowledge of such event, then the Administrative Agent, the
Issuing Bank or Lender, as the case may be, shall only be entitled to
compensation under any of the preceding subsections for compensable amounts
attributable to such event arising following the date the Administrative Agent,
the Issuing Bank or Lender, as the case may be, obtains actual knowledge of such
event. The Administrative Agent, the Issuing Bank and each Lender, as the case
may be, agrees to furnish to the Borrower (and in the case of the Issuing Bank
or a Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, the Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, provided that such determinations are made on a
reasonable basis and in good faith.
Section 5.2. Suspension of LIBOR Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or
(b)the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

54

--------------------------------------------------------------------------------




then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 5.3. Illegality.


Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender's obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).
Section 5.4. Compensation.


The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a
LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower's request
(made through the Administrative Agent) any Lender seeking compensation under
this Section shall provide the Borrower with a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof. Any such statement shall be conclusive absent manifest error.
Section 5.5. Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender's LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by

55

--------------------------------------------------------------------------------




Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date as such
Lender may specify to the Borrower with a copy to the Administrative Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1., Section 5.2., or Section 5.3. that gave
rise to such Conversion no longer exist:
(i)to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1.(c) or 5.3. that gave
rise to the Conversion of such Lender's LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender's Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.
Section 5.6. Affected Lenders.


If (a) a Lender (other than the Lender then acting as the Administrative Agent)
requests compensation pursuant to Section 3.10. or 5.1., and the Requisite
Lenders are not also doing the same, (b) the obligation of any Lender (other
than the Lender then acting as the Administrative Agent) to make LIBOR Loans
that are Revolving Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans that are Revolving Loans shall be suspended pursuant to
Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, or (c) a Lender does not vote in favor
of any amendment, modification or waiver to this Agreement or any other Loan
Document, which, pursuant to Section 13.7., requires the vote of such Lender,
and the Requisite Lenders shall have voted in favor of such amendment,
modification or waiver, then, so long as there does not then exist any Default
or Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitments to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.6.(c) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) the
aggregate amount of payments previously made by the Affected Lender under
Section 2.2.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower's sole cost and expenses and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders; provided,
however, the Borrower shall not be obligated to reimburse or otherwise pay an
Affected Lender's administrative or legal costs

56

--------------------------------------------------------------------------------




incurred as a result of the Borrower's exercise of its rights under this
Section. The terms of this Section shall not in any way limit the Borrower's
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Sections 3.10., 5.1. or 5.4. with respect to any matters or
events existing on or prior to the date an Affected Lender ceases to be a party
to this Agreement.
Section 5.7. Change of Lending Office.


Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8. Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
Article VI. Conditions Precedent
Section 6.1. Initial Conditions Precedent.


The closing and effectiveness of this Agreement and the obligation of the
Lenders to effect or permit the occurrence of the first Credit Event hereunder,
whether as the making of a Loan or the issuance of a Letter of Credit, is
subject to the satisfaction or waiver of the following conditions precedent (as
confirmed to the Lenders by Administrative Agent):
(a)The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:
(i)counterparts of this Agreement executed by each of the parties hereto;
(ii)Revolving Notes executed by the Borrower, payable to each Lender and
complying with the terms of Section 2.11.(a) and the Swingline Note executed by
the Borrower;
(iii)a Guaranty executed by each of the Guarantors initially to be a party
thereto, and the Parent Guaranty executed by the Parent;
(iv)opinions of in-house and outside counsel of the Parent and the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders in
form and substance acceptable to Administrative Agent;
(v)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of (i) the Borrower and the Parent
certified as of a recent date

57

--------------------------------------------------------------------------------




by the Secretary of State of the state of formation of such Person and (ii) each
other Loan Party filed with the Secretary of State of the state of formation of
such Person, and in each case, certified by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such Person;
(vi)a certificate of good standing (or certificate of similar meaning) with
respect to the Parent and each Loan Party other than Georgia Square Partnership,
Georgia Square Associates, Ltd. and Old Hickory Mall Venture issued as of a
recent date by the Secretary of State of the state of formation of each such
Person;
(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party and the
Parent with respect to each of the officers of such Person authorized to execute
and deliver the Loan Documents to which such Person is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;
(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party and the Parent of
(A) the by-laws of such Person, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;
(ix)a Compliance Certificate calculated on a pro forma basis for the Borrower's
fiscal quarter ending June 30, 2012;
(x)a Transfer Authorizer Designation Form effective as of the Agreement Date;
(xi)the Fee Letter;
(xii)evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xiii)insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5. (including, without limitation, both
property and liability insurance) is in full force and effect;
(xiv)evidence that all Liens securing the indebtedness, liabilities or other
obligations under the Existing Credit Agreement have been released; provided,
that provision shall have been made for certain releases and terminations to be
filed and fully effective within thirty (30) days after the Effective Date;
(xv)the duly executed Officer's Certificate; and

58

--------------------------------------------------------------------------------




(xvi)such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request.
(b)In the good faith judgment of the Administrative Agent:
(i)there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;
(ii)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of any Loan Party or the Parent to fulfill its
obligations under the Loan Documents to which it is a party;
(iii)the Parent, the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower, any other Loan Party or the Parent to fulfill its obligations under
the Loan Documents to which it is a party;
(iv)the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and
(v)there shall not have occurred or exist any material disruption of financial
or capital markets that could reasonably be expected to materially and adversely
affect the transactions contemplated by the Loan Documents.
(c)the Administrative Agent shall have received evidence satisfactory to it that
(i) that certain $167,000,000 credit facility dated as of November 30, 2007, by
and among Borrower and the Administrative Agent (and other lenders), known as
“Starmount”, shall have been (or shall be concurrently with the effectiveness of
this Agreement) repaid in full and terminated and (ii) the “Unsecured
Indebtedness” covenant set forth in that certain $228,000,000 credit facility
dated as of April 22, 2008, by and among Borrower and the Administrative Agent
(and other lenders), known as “Westfield”, shall have been amended to allow the
maximum ratio of “Unsecured Indebtedness” to “Gross Asset Value” (each as
defined therein) to be increased to 0.15 to 1.00.
Section 6.2. Conditions Precedent to All Loans and Letters of Credit.



59

--------------------------------------------------------------------------------




The obligations of (i) Lenders to make any Loans, and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the terms of Section 2.15. and to
the further conditions precedent that:
(a)in the case of the making of a Loan, no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto;
(b)in the case of the issuance of a Letter of Credit, no Default or Event of
Default shall exist as of the date of the issuance of such Letter of Credit or
would exist immediately after giving effect thereto;
(c)none of the conditions described in Section 2.15. would exist after giving
effect to the making of such Loan or the issuance of such Letter of Credit;
(d)the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and
(e)in the case of the borrowing of Revolving Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing.
The occurrence of each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding subsections (a) through (d)
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time such Loan is made or such
Letter of Credit is issued that to the best of the Borrower's knowledge all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article VI. have been satisfied.
Section 6.3. Conditions as Covenants.


If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 6.1. and 6.2., such condition or conditions shall not be
deemed waived unless Lenders or the Issuing Bank, as applicable, waive such
condition or conditions in writing and, if requested by Lenders or the Issuing
Bank, as applicable, Borrower shall nevertheless cause such condition or
conditions to be satisfied within a reasonable period of time after the date of
the making of such Loans or the issuance of such Letter of Credit. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Administrative Agent and
the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for initial Loans set forth in Sections 6.1.
and 6.2.

60

--------------------------------------------------------------------------------




Article VII. Representations and Warranties
Section 7.1. Representations and Warranties.


In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and to acquire participations in Letters of Credit
and, in the case of the Issuing Bank, to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent, the Issuing Bank and each
Lender as follows:
(a)Organization; Power; Qualification. Each of the Parent and the Loan Parties
and the other Subsidiaries is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a domestic or foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement Date,
a complete and correct list of each Loan Party and each other Limited
Subsidiary, directly or indirectly, holding an Equity Interest in any Loan
Party, setting forth for each such Person, (i) the jurisdiction of organization
of such Person, (ii) each Person holding any Equity Interest in such Person,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Person represented by such Equity Interests. As
of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Parent, the Borrower and its applicable Subsidiaries owns, free and clear of all
Liens, and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule, (B) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and non-assessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders' or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets
forth (i) all Persons which have assets included in the Unencumbered Asset Value
pursuant to clause (2) of the definition thereof and (ii) to the extent each
such Person owns an Eligible Property, the Management Company and each Wholly
Owned Subsidiary thereof, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower. Exhibit 21 to the Parent's
Form 10-K for the fiscal year ended December 31, 2011 is an accurate list of the
Subsidiaries of the Parent as of such date (excluding those Subsidiaries that
need not be disclosed on such Exhibit pursuant to Regulation S-K of the
Securities Act).
(c)Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. The
Borrower, each other Loan Party and the Parent has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents and the Fee Letter to which it is a party in accordance
with their respective terms and to consummate the transactions contemplated
hereby and thereby. The Loan Documents and the Fee Letter to which the Borrower,
any other Loan Party or the Parent is a party have been duly executed and

61

--------------------------------------------------------------------------------




delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.
(d)Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
or the Parent is a party and the Fee Letter in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to any Loan Party or the Parent; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Borrower, any other Loan Party or the Parent, or any indenture, agreement or
other instrument to which any Loan Party or the Parent is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by any Loan Party or the Parent other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders and
the Issuing Bank.
(e)Compliance with Law; Governmental Approvals. To the best of the knowledge of
the Parent and the Borrower after due inquiry, the Parent, each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(f)Title to Properties; Liens. Schedule 7.1.(f) is, as of the Agreement Date, a
complete and correct listing of all Eligible Properties of the Borrower, each
other Loan Party and each other Limited Subsidiary, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is a Development Property or Unimproved Land. Each of the Loan Parties
and each other Limited Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.
(g)Existing Indebtedness; Total Indebtedness. The Parent's form 10-Q for the
second quarter of fiscal year 2012 as filed with the Securities and Exchange
Commission sets forth true, correct and complete information, on a consolidated
basis, as of June 30, 2012, regarding all Indebtedness (including all
Guarantees) and Total Indebtedness of the Parent and each of the Loan Parties.
As of the Agreement Date, the Parent and the Loan Parties have materially
performed and are in material compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness.
(h)Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts (other than Tenant
Leases). Each of the Parent and the Loan Parties that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

62

--------------------------------------------------------------------------------




(i)Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party or the
Parent, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting
the Parent, any Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) in any manner
draws into question the validity or enforceability of any Loan Documents or the
Fee Letter. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.
(j)Taxes. All federal, state and other tax returns of, the Borrower and the
Parent required by Applicable Law to be filed have been duly filed (other than
any return the filing date of which has been extended in accordance with
Applicable Law), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, the Borrower and the Parent and each of
their respective properties, income, profits and assets which are due and
payable have been paid, except any such non-payment or non-filing which is at
the time permitted under Section 8.6. As of the Agreement Date, none of the
United States income tax returns of, either the Borrower or the Parent is under
audit. All charges, accruals and reserves on the books of the Borrower and the
Parent in respect of any taxes or other governmental charges are in accordance
with GAAP.
(k)Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2010 and December 31, 2011,
and the related consolidated statements of operations, shareholders' equity and
cash flow for the fiscal years ended on such dates, with the opinion thereon of
Deloitte & Touche, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended June 30,
2012, and the related consolidated statements of operations, shareholders'
equity and cash flow of the Parent and its consolidated Subsidiaries for the two
(2) fiscal quarters ended on such date. Such balance sheets and statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year‑end audit
adjustments). Neither the Parent, the Borrower nor any consolidated Subsidiary
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements.
(l)No Material Adverse Change. Since June 30, 2012, there has been no material
adverse change in the consolidated financial condition, results of operations,
business or prospects of the Parent and its Subsidiaries, or Borrower and its
Subsidiaries, in each case, taken as a whole. Each of the Parent, the Borrower,
the other Loan Parties and the other Limited Subsidiaries is Solvent.
(m)ERISA. Management Company and each member of the ERISA Group has fulfilled
its obligations under the contribution requirements of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. Neither Management Company nor any
member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to

63

--------------------------------------------------------------------------------




any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA.
(n)Absence of Default. None of the Parent, the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, the Parent or any Loan Party
under any agreement (other than this Agreement) or judgment, decree or order to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(o)Environmental Laws. To the best of the knowledge of the Parent and the
Borrower after due inquiry, each of Parent, the Loan Parties and the other
Subsidiaries: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could be reasonably expected to have a Material Adverse
Effect. Except for any of the following matters that could not be reasonably
expected to have a Material Adverse Effect to the best of the knowledge of the
Parent and the Borrower after due inquiry, neither the Parent nor any Loan Party
is aware of, nor has it received notice of, any past present or pending
releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to Parent, any Loan
Party or any other Subsidiary, their respective businesses, operations or with
respect to the Properties, may: (i) cause or contribute to an actual or alleged
violation of or non-compliance with Environmental Laws, (ii) cause or contribute
to any other potential common-law or legal claim or other liability, or (iii)
cause any of the Properties to become subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law or require the
filing or recording of any notice, approval or disclosure document under any
Environmental Law and, with respect to the immediately preceding clauses (i)
through (iii) is based on or related to the on-site or off-site manufacture,
generation, processing, distribution, use, treatment, storage, disposal,
transport, removal, clean up or handling, or the emission, discharge, release or
threatened release of any wastes or Hazardous Material, or any other requirement
under Environmental Law. There is no civil, criminal, or administrative action,
suit, demand, claim, hearing, notice, or demand letter, mandate, order, lien,
request, investigation, or proceeding pending or, to the Parent's or the
Borrower's knowledge after due inquiry, threatened, against Parent, any Loan
Party or any other Subsidiary relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect. None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
Parent's and Borrower's knowledge, no Hazardous Materials generated at or
transported from the Properties is or has been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent

64

--------------------------------------------------------------------------------




that such transportation or disposal could not reasonably be expected to result
in a Material Adverse Effect.
(p)Investment Company. Neither Parent, any Loan Party, nor any other Subsidiary
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
(q)Margin Stock. Neither the Parent, any Loan Party nor any other Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.
(r)Affiliate Transactions. Except as permitted by Section 10.9. or as otherwise
set forth on Schedule 7.1.(r), neither Parent nor any Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) with any
Affiliate (other than a Third Party Affiliate).
(s)Intellectual Property. Each of the Parent, the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person.
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. To Borrower's knowledge, no material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. To Borrower's knowledge, the use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)Business. As of the Agreement Date, the Parent, the Loan Parties and the
other Limited Subsidiaries are primarily engaged in the business of owning and
operating regional malls, strip shopping centers, outlet malls, and mixed-use
commercial properties.
(u)Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.
(v)Accuracy and Completeness of Information. All written information, reports
and other papers and data furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, any Loan Party or any
other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods.
No fact is known to the Parent or any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements

65

--------------------------------------------------------------------------------




referred to in Section 7.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders prior to the Effective Date. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of Parent, any Loan Party or any other
Subsidiary or omits or will omit to state a material fact necessary in order to
make the statements contained therein not misleading.
(w)Not Plan Assets; No Prohibited Transactions. For purposes of ERISA and the
Internal Revenue Code, none of the assets of the Parent, any Loan Party or any
other Subsidiary constitutes “plan assets”, within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder, of
any Plan. The execution, delivery and performance of the Loan Documents and the
Fee Letter by the Loan Parties and the Parent, and the borrowing, other credit
extensions and repayment of amounts thereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.
(x)OFAC. None of the Parent, the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Parent or the Borrower
(provided, however, such representation or warranty with respect to any Third
Party Affiliate is made to the best knowledge of the Parent and the Borrower):
(i) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury's Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
(y)REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.
(z)Unencumbered Properties. Each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements (including those in
the definition of “Eligible Property”) contained in this Agreement for the same
to be included therein.
(aa)Legal Restrictions on Ability to Borrow. Neither the Parent nor any Loan
Party is subject to any Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
Section 7.2. Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or the Parent, to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any

66

--------------------------------------------------------------------------------




certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party or the Parent prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances expressly and specifically permitted hereunder. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit, but shall terminate upon
the termination of this Agreement in accordance with, but subject to, the
provisions of Section 13.11.
Article VIII. Affirmative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent and the Borrower, as
applicable, shall comply with the following covenants:
Section 8.1. Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 8.2. Compliance with Applicable Law.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 8.3. Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary to, (a) protect and preserve all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain in
good repair, working order and condition all tangible properties, ordinary wear
and tear and insured casualty losses excepted, and (b) from time to time make or
cause to be made all necessary repairs and replacements to such Properties, so
that the business carried on in connection therewith may be properly conducted
at all times.
Section 8.4. Conduct of Business.


The Borrower shall, and shall cause the other Loan Parties and each other
Limited Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

67

--------------------------------------------------------------------------------




Section 8.5. Insurance.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of
certificates evidencing all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby. Such insurance shall, in any event, include terrorism coverage (to the
extent reasonably available).
Section 8.6. Payment of Taxes and Claims.


The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is (x) being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, or (y) bonded or otherwise
insured against to the reasonable satisfaction of the Administrative Agent.
Section 8.7. Books and Records; Inspections.


The Parent and the Borrower will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Parent and the Borrower will, and the
Borrower will cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the Borrower's presence if an Event of Default does not
then exist), all at such reasonable times during business hours and as often as
may reasonably be requested and so long as no Event of Default exists, with
reasonable prior notice; provided, however, unless an Event of Default exists
(a) only the Administrative Agent may exercise its rights under this Section
which shall be limited to two (2) inspections during any period of twelve (12)
consecutive months, and (b) the Administrative Agent may not discuss the
affairs, finances and accounts of the Parent or the Borrower with their
employees pursuant to this Section. The Borrower shall be obligated to reimburse
the Administrative Agent and the Lenders for their actual costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.
Section 8.8. Use of Proceeds.


The Borrower will only use the proceeds of Loans (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (d) to make
equity investments otherwise permitted under this Agreement and (e) to provide
for the general working capital needs of the

68

--------------------------------------------------------------------------------




Borrower and its Subsidiaries and for other general corporate purposes of the
Borrower and its Subsidiaries. The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans. The Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary or the
Parent to, use any part of such proceeds to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock if, in any such case, such use might result in
any of the Loans or other Obligations being considered to be “purpose credit”
directly or indirectly secured by margin stock within the meaning of Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System.
Section 8.9. Environmental Matters.


The Borrower shall, and shall cause Parent, each Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause the Parent and each other Loan Party and
each other Subsidiary to comply, and the Borrower shall use, and shall cause the
Parent and each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws in all material respects. The
Borrower shall, and shall cause the Parent and each other Loan Party and each
other Subsidiary to, promptly take all actions and pay or arrange to pay all
costs necessary for it and for the Properties to comply in all material respects
with all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except that such requirement shall not
prevent Borrower from first contesting matters in which it reasonably believes
there has been no violation of any Environmental Law or Governmental Approval
The Borrower shall, and shall cause the Parent and the Loan Parties and the
other Subsidiaries to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.
Section 8.10. Further Assurances.


At the Borrower's cost and expense (provided such cost is reasonable and shall
not have a Material Adverse Effect) and upon request of the Administrative
Agent, the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 8.11. Material Contracts.


The Borrower shall, and shall cause the Parent and each other Loan Party to,
duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract. The Borrower shall not, and shall
not permit the Parent and any other Loan Party to, do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.
Section 8.12. REIT Status.



69

--------------------------------------------------------------------------------




The Parent shall at all times maintain its status as, and election to be treated
as, a REIT.
Section 8.13. Exchange Listing.


The Parent shall maintain outstanding at least one class of common shares of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on The NASDAQ Stock
Market's National Market System.
Section 8.14. Guarantors.


(a)Within five (5) Business Days (or such longer period as the Administrative
Agent may reasonably determine) of (i) any Person becoming a Material Subsidiary
(other than an Excluded Subsidiary) after the Agreement Date, (ii) any
Subsidiary of the Borrower (other than an Excluded Subsidiary) becoming the
owner, directly or indirectly, of the equity interests of any other Guarantor,
(iii) solely with respect to any Subsidiary (other than an Excluded Subsidiary)
that was a Material Subsidiary as of the Agreement Date and in good faith and
without the actual knowledge of the Borrower did not become a Guarantor as of
the Agreement Date, such Subsidiary's identification as being a Material
Subsidiary, (iv) solely with respect to any Material Subsidiary that was not an
Excluded Subsidiary but in good faith and with reasonable belief was identified
by the Borrower to be an Excluded Subsidiary as of the Agreement Date and did
not become a Guarantor as of the Agreement Date, May 13, 2013, (v) any
Subsidiary that owns an Eligible Property or other asset, the value of which is
included in the determination of Unencumbered Asset Value, incurring, acquiring
or suffering to exist any Recourse Indebtedness of such Subsidiary, and (vi) any
Subsidiary executing and delivering a Guaranty of, or otherwise becoming
obligated in respect of, any Indebtedness of the Parent, the Borrower or any
Subsidiary of the Borrower, the Borrower shall deliver to the Administrative
Agent each of the following in form and substance satisfactory to the
Administrative Agent: (a) an Accession Agreement executed by such Subsidiary and
(b) the items that would have been delivered under subsections (iv) through
(viii) and (xvi) of Section 6.1.(a) if such Person had been a Material
Subsidiary on the Agreement Date; provided, that promptly (and in any event
within five (5) Business Days) upon any Material Subsidiary which is an Excluded
Subsidiary ceasing to be subject to the restriction which prevented it from
becoming a Guarantor on the Effective Date or delivering an Accession Agreement
pursuant to this Section, as the case may be, such Material Subsidiary shall
comply with the provisions of this Section.
(b)The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (but not the Parent) from its Guaranty so long as: (i)  no Property
owned by such Guarantor shall thereafter be included in the list of Eligible
Properties, (ii) such Guarantor shall no longer be a Material Subsidiary and is
not otherwise required to be a party to the Guaranty under the immediately
preceding subsection (a) and (iii) no Default or Event of Default shall then be
in existence or would occur as a result of such release. In the event the
Borrower obtains an Investment Grade Rating during the term of this Agreement,
the Borrower may request in writing that the Administrative Agent release, so
long as there is no Default or Event of Default in existence or that would occur
as a result of such release, and upon receipt of such request the Administrative
Agent shall release, each of the Guarantors (but not (x) the Parent, (y) any
Subsidiary required to become a Guarantor pursuant to Section 8.14.(a)(v) or
(vi), or (z) any Subsidiary that holds title to any Eligible Property or any
other asset the value of which is included in the determination of Unencumbered
Asset Value solely to the extent any Equity Interests of such Subsidiary are
owned, directly or indirectly, by any Subsidiary of the Borrower that is an
Excluded Subsidiary pursuant to clause (a)(x)(ii) of the definition of such term
(such Subsidiary under this clause (z) being a “Continuing Guarantor
Subsidiary”)) from the Guaranty, the Guaranty (but not the Parent Guaranty and
other than

70

--------------------------------------------------------------------------------




with respect to any Subsidiary required to become a Guarantor pursuant to
Section 8.14(a)(v) or (vi) and any Continuing Guarantor Subsidiary) shall be
terminated in accordance with the terms hereof and thereof, and, except to the
extent required pursuant to Section 8.14.(a)(v) or (vi) and with respect to any
Continuing Guarantor Subsidiary, no future Subsidiary of the Borrower shall be
required to provide a Guaranty.
(c)Within five (5) Business Days of the Parent executing and delivering a
Guaranty of any Indebtedness of the Borrower or any Subsidiary (except for (i)
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability, (ii) the
Indebtedness set forth on Schedule 8.14.(c), and (iii) guaranties of tenant
improvement allowances with respect to any Property owned by any of its
Subsidiaries to the extent such guaranties are entered into in the ordinary
course of the Borrower's business and consistent with past practice), the
Borrower shall cause the Parent to amend the Parent Guaranty to unconditionally
guaranty the Obligations hereunder in their entirety.
Article IX. Information
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower shall furnish to the
Administrative Agent at the Principal Office for distribution to each of the
Lenders:
Section 9.1. Quarterly Financial Statements.


Within five (5)  Business Days of the filing thereof, a copy of each report on
Form 10-Q (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). If
the Parent ceases to file such reports, or if any such report filed does not
contain any of the following, then the Borrower shall deliver as soon as
available and in any event within forty-five (45) days after the close of each
of the first, second and third fiscal quarters of the Parent, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders' equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).
Section 9.2. Year-End Statements.


Within five (5) Business Days of the filing thereof, a copy of each report on
Form 10‑K (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). If
the Parent ceases to file such reports, or if any such report filed does not
contain any of the following, then the Borrower shall deliver as soon as
available and in any event within ninety (90) days after the end of each fiscal
year of the Parent, the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders' equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and

71

--------------------------------------------------------------------------------




for the previous fiscal year, all of which shall be certified by (a) the chief
financial officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP, the financial position of the Parent and its Subsidiaries
as at the date thereof and the result of operations for such period and
(b) Deloitte & Touche or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Requisite Lenders,
whose certificate shall be unqualified and in scope and substance required by
generally accepted auditing standards and who shall have authorized the Parent
to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement.
Section 9.3. Compliance Certificate.


At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., (a) a certificate substantially in the form of
Exhibit K (a “Compliance Certificate”) executed on behalf of the Borrower by any
officer of the Parent having a position of at least a senior vice-president or
the Parent's vice president of accounting (i) setting forth as of the end of
such quarterly accounting period or fiscal year, as the case may be, the
calculations required to establish whether the Parent was in compliance with the
covenants contained in Section 10.1.; and (ii) stating that to the best of such
officer's knowledge, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Parent with respect to such event,
condition or failure, (b) a statement of cash flow for such quarterly accounting
period or fiscal year, (c) a report of newly acquired Properties for such
quarterly accounting period or fiscal year, including the Net Operating Income,
cost and Mortgage Indebtedness, if any, of each such Property, and (d) a
schedule of the Properties comprising Unencumbered Asset Value detailing
trailing twelve (12) month Net Operating Income, GAAP undepreciated cost basis,
Occupancy Rate and a calculation of Unencumbered Asset Value for such quarterly
accounting period or fiscal year.
Section 9.4. Other Information.


(a)Within ten (10) Business Days of the filing thereof, and if the same are not
available on-line free of charge from either the website of the Securities and
Exchange Commission or the website of the Parent, copies of all press releases,
shareholder reports, registration statements (excluding the exhibits thereto and
any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Parent, any Loan Party or any other Subsidiary shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange;
(b)No later than sixty (60) days after the end of each fiscal year of the Parent
ending prior to the Maturity Date, projected balance sheets, operating
statements, profit and loss projections and cash flow budgets (including sources
and uses of cash) of the Parent and its Subsidiaries on a consolidated basis for
each quarter of the next succeeding fiscal year, all itemized in reasonable
detail. The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Parent, and
when appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Sections 10.1. and at the end of each fiscal quarter of
the remainder of the fiscal year;
(c)If and when any member of the ERISA Group or the Management Company (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any

72

--------------------------------------------------------------------------------




such reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the controller of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower, Management Company, or
applicable member of the ERISA Group is required or proposes to take;
(d)To the extent any Senior Officer is aware of the same, prompt notice of any
notification received from, any inquiry by or the commencement of any proceeding
or investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses (including but not limited to any notification of a material
violation of any law or regulation) which, if determined or resolved adversely
to such Person, could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of any Loan Party or any other Subsidiary are being audited;
(e)A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower, or any other Loan Party within five
(5) Business Days after the effectiveness thereof;
(f)Prompt notice of any change in the Chairman, Chief Executive Officer,
President or Chief Financial Officer of the Parent, the Borrower, the Management
Company or any other Loan Party and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent or any Loan Party which has had or could reasonably be expected to
have Material Adverse Effect;
(g)Prompt notice of (i) the occurrence of any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by
Parent, any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
(h)Prompt notice of any order, judgment or decree which is not covered by
insurance and which is in excess of $1,000,000 having been entered against the
Parent or any Loan Party or any of their respective properties or assets;
(i)Prompt notice of any guaranty executed by a Subsidiary guaranteeing
indebtedness of the Parent or Borrower and which, as a result thereof, is
required to execute an Accession Agreement pursuant to Section 8.14.;

73

--------------------------------------------------------------------------------




(j)Prompt notice of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof, whether such Subsidiary is a Wholly Owned Subsidiary of the
Borrower, and whether such Subsidiary is a Material Subsidiary;
(k)Promptly upon the request of the Administrative Agent, evidence of the
Borrower's calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;
(l)Promptly, upon any change in the Parent's or Borrower's Credit Rating, a
certificate stating that the Parent's or the Borrower's Credit Rating has
changed and the new Credit Rating that is in effect;
(m)Promptly, upon each request, information identifying the Parent or Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));
(n)Within ten (10) days after the Borrower obtains knowledge thereof, the
Borrower shall provide the Administrative Agent with written notice of the
occurrence of any of the following: (i) the Borrower, the Parent, any Loan Party
or any other Subsidiary shall receive notice that any violation of or
non-compliance with any Environmental Law has or may have been committed;
(ii) the Borrower, the Parent, any Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or non-compliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby, and such notice(s), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(o)From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any of their respective
Subsidiaries, any other Loan Party or the Management Company as the
Administrative Agent or any Lender may reasonably request; and
(p)No more than thirty (30) days following the consummation of any transaction
of acquisition, merger or purchase of assets, involving consideration, or
valued, in excess of $300,000,000, whether in a single transaction or related
series of transactions, written notice of such transaction or transactions,
together with a reasonably detailed description thereof, provided however, that
this Section 9.4.(p) shall not eliminate any requirement in Section 10.4. or
elsewhere herein that Borrower provide notice to the Administrative Agent and/or
receive approval or consent from the Administrative Agent and/or the Lenders
prior to such transactions.
(q)No more than ten (10) Business Days following the consummation of any
disposition of an asset or pool of assets, involving consideration, or valued,
in excess of $500,000,000, whether in a single transaction or related series of
transactions, written notice of such transaction or transactions, together with
a reasonably detailed description thereof, provided however, that this Section
9.4.(q) shall not eliminate any requirement in Section 10.4. or elsewhere herein
that Borrower provide notice to the

74

--------------------------------------------------------------------------------




Administrative Agent and/or receive approval or consent from the Administrative
Agent and/or the Lenders prior to such transactions.
Section 9.5. Electronic Delivery of Certain Information.


(a)Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender (or the Issuing Bank) pursuant to Article II., (ii) any
Lender that has notified the Administrative Agent or Borrower that it cannot or
does not want to receive electronic communications and (iii) notices of Default
or Event of Default. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next Business Day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the Compliance Certificates required by Section
9.3., the Administrative Agent shall have no obligation to request the delivery
of or to maintain paper copies of the documents delivered electronically, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.
(b)Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.
Section 9.6. Public/Private Information.


The Borrower and the Parent shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower or the Parent. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Borrower or the Parent to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.
Section 9.7. USA Patriot Act Notice; Compliance.


The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies

75

--------------------------------------------------------------------------------




individuals or business entities which open an “account” with such financial
institution. Consequently, a Lender (for itself and/or as Administrative Agent
for all Lenders hereunder) may from time-to-time request, and the Borrower
shall, and shall cause the Parent and the other Loan Parties, to provide to such
Lender, Borrower's, Parent's, each Guarantor's and each other Loan Party's name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law. An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product. Each Lender
will treat all information furnished to it in accordance with this Section 9.7.
in the manner required by Section 13.9. of this Agreement.
Article X. Negative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower or the Parent, as the
case may be, shall comply with the following covenants:
Section 10.1. Financial Covenants.


(a)Minimum Tangible Net Worth. The Parent shall not permit Tangible Net Worth of
the Parent and its Subsidiaries at any time to be less than (i) $1,279,179,000,
plus (ii) seventy percent (70%) of the Net Proceeds of all Equity Issuances
effected at any time after June 30, 2012 by the Parent or any of its
Subsidiaries to any Person other than the Parent or any of the Parent's Wholly
Owned Subsidiaries.
(b)Ratio of Total Indebtedness to Total Asset Value. The Parent shall not permit
the ratio of (i) Total Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis to exceed 0.60 to 1.00 at
any time.
(c)Ratio of Unencumbered Asset Value to Unsecured Indebtedness. The Parent shall
not permit the ratio of (i) Unencumbered Asset Value determined on a
consolidated basis to (ii) Unsecured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to be less than 1.60 to 1.00 at
any time.
(d)Ratio of EBITDA to Fixed Charges. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Subsidiaries determined on a consolidated basis
for the four (4) fiscal quarters most recently ending to (ii) Fixed Charges of
the Parent and its Subsidiaries determined on a consolidated basis for such
period, to be less than 1.50 to 1.00 as of the last day of such period.
(e)Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any other Loan Party or other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings (for purposes of this Section 10.1. the value of the holdings described
in items (i) through (vi) shall be calculated in accordance with GAAP, and the
value of the holdings described in item (ii) shall be the lower of cost or
market) of such Persons to exceed the following percentages of Total Asset Value
at any time:
(i)Unimproved Land, such that the aggregate book value of all such Unimproved
Land exceeds five percent (5%) of Total Asset Value;

76

--------------------------------------------------------------------------------




(ii)Common stock, Preferred Stock, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market, exceeds five percent (5%) of Total Asset
Value;
(iii)Mortgage Receivables, such that the aggregate book value of Indebtedness
secured by such Mortgage Receivables exceeds five percent (5%) of Total Asset
Value;
(iv)Investments in Unconsolidated Affiliates of the Borrower or the Parent, such
that the aggregate book value of such Investments in Unconsolidated Affiliates
exceeds ten percent (10%) of Total Asset Value;
(v)the aggregate amount of the Total Budgeted Costs for Development Properties
in which the Borrower either has a direct or indirect ownership interest shall
not exceed fifteen percent (15%) of Total Asset Value. If a Development Property
is owned by an Unconsolidated Affiliate of the Borrower or any Subsidiary, then
the greater of (1) the product of (A) the Borrower's or such Subsidiary's
Ownership Share in such Unconsolidated Affiliate and (B) the amount of the Total
Budgeted Costs for such Development Property or (2) the recourse obligations of
the Borrower or any Subsidiary relating to the Indebtedness of such
Unconsolidated Affiliate, shall be used in calculating such investment
limitation;
(vi)Investments in Properties that are not Retail Properties (other than the
real estate located at CBL Center, 2030 Hamilton Place Boulevard, Chattanooga,
Tennessee), such that the aggregate value of all such Investments exceeds five
percent (5%) of Total Asset Value; and
(vii)    Purchase Money Advances, such that the aggregate book value of all such
Purchase Money Advances exceeds five percent (5%) of Total Asset Value.
In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii), (iv), (v), (vi) and (vii) shall not exceed thirty percent (30%) of Total
Asset Value.
(f)Dividends and Other Restricted Payments. The Parent and the Borrower shall
not, and shall not permit any of their Subsidiaries to, declare or make any
Restricted Payment; provided, however, that the Parent, the Borrower and their
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom: the Borrower may pay cash
dividends to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the greater of (i) the amount required to be distributed for the
Parent to remain in compliance with Section 8.12. or (ii) ninety-five percent
(95%) of Funds From Operations. Notwithstanding the foregoing, but subject to
the following sentence, if a Default or Event of Default exists, the Parent may
only cause the Borrower (directly or indirectly through any intermediate
Subsidiaries) to make cash distributions to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount required to be distributed for the Parent to remain in
compliance with Section 8.12. Notwithstanding the foregoing, if a Default or
Event of Default specified in Section 11.1.(a) resulting from the Borrower's
failure to pay when due the

77

--------------------------------------------------------------------------------




principal of, or interest on, any of the Loans or any Fees, Section 11.1.(e) or
(f) shall have occurred and be continuing, or if as a result of the occurrence
of any other Event of Default the Obligations have been accelerated pursuant to
Section 11.2.(a), the Parent and the Borrower shall not, and shall not permit
any other Subsidiary to, make any Restricted Payments whatsoever. Subsidiaries
other than the Borrower may make Restricted Payments to the Borrower and the
other Subsidiaries at any time.
(g)Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall not
permit the ratio of (i) Unencumbered NOI for any fiscal quarter to (ii)
Unsecured Interest Expense of the Parent and its Subsidiaries determined on a
consolidated basis for such fiscal quarter, to be less than 1.75 to 1.00 as of
the last day of such fiscal quarter.
(h)Ratio of Secured Recourse Indebtedness to Total Asset Value. The Parent shall
not permit the ratio of (i) the sum of all Recourse Indebtedness which is
Secured Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value of the Parent and its Subsidiaries
determined on a consolidated basis to exceed 0.20 to 1.00 at any time.
(i)Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis to exceed, at any time, (x)
from the Effective Date until December 31, 2013, 0.60 to 1.00 or (y) from
January 1, 2014 through the Maturity Date, 0.55 to 1.00.
(j)Ratio of Adjusted Total Asset Value. Prior to the occurrence of a Credit
Rating Election Event, the Parent shall not permit the ratio of (i) the Adjusted
Total Asset Value attributable solely to the Borrower and the Guarantors (other
than the Parent) to (ii) the Adjusted Total Asset Value determined on a
consolidated basis to be less than 0.90 to 1.00 at any time.
(k)Ratio of Total Asset Value. The Parent shall not permit (i) the ratio of (x)
the Total Asset Value attributable to the Borrower and its Subsidiaries to (y)
the Total Asset Value of the Parent and its Subsidiaries determined on a
consolidated basis to be less than 0.98 to 1.00 at any time and (ii) the ratio
of (x) the amount of rents and other revenues received in the ordinary course
from all Property owned by the Borrower and its Subsidiaries to (y) the amount
of rents and other revenues received in the ordinary course from all Property
owned by the Parent and its Subsidiaries determined on a consolidated basis (in
each case, including proceeds of rent loss or business interruption insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants' obligations for rent) to be less than
0.98 to 1.00 at any time.
Section 10.2. Negative Pledge.


(a)The Borrower shall not, and shall not permit any other Loan Party or
Subsidiary (other than an Excluded Subsidiary of the type described in clause
(a) of the definition of “Excluded Subsidiary”) to, (i) create, assume, incur,
permit or suffer to exist any Lien on any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired, except for
Permitted Liens or (ii) permit any of its properties, assets, income or profits
or any direct or indirect ownership interest of the Borrower or in any Person
owning any properties, assets, income or profits, to be subject to a Negative
Pledge (other than the Negative Pledge under this Agreement).
(b)The Borrower shall not, and shall not permit any Excluded Subsidiary to, (i)
create, assume, incur, permit or suffer to exist any Lien on any Equity
Interests of any Subsidiary of the Borrower holding title to any Eligible
Property or any other asset the value of which is included in the

78

--------------------------------------------------------------------------------




determination of Unencumbered Asset Value or the Equity Interests of any
Subsidiary of the Borrower that owns, directly or indirectly any Equity
Interests in any Subsidiary of the Borrower holding title to any Eligible
Property or any other asset the value of which is included in the determination
of Unencumbered Asset Value (all such Equity Interests under this clause (i)
being “Specified Equity Interests”), except for Permitted Liens described in
clause (f) of the definition of that term or (ii) permit any Specified Equity
Interests to be subject to a Negative Pledge (other than the Negative Pledge
under this Agreement).
Section 10.3. Restrictions on Intercompany Transfers.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiaries (other than an Excluded Subsidiary of the type described in clause
(a) of the definition of “Excluded Subsidiary”) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary's capital stock or other equity
interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Borrower or any other Subsidiary; (c) make loans or
advances to the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary; other than (i) with
respect to clauses (a) - (d) those encumbrances or restrictions contained in any
Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business.
Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.


Without the prior written consent of the Requisite Lenders, such consent not to
be unreasonably withheld, the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); (c) convey, sell, lease, sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; or (d) acquire the assets of, or make an
Investment in, any other Person involving consideration, or value, in excess of
fifteen percent (15%) of Total Asset Value for the quarter most recently ended
as reported on the Compliance Certificate for such quarter; provided, however,
that:
(i)any Subsidiary may merge with a Loan Party so long as such Loan Party is the
survivor;
(ii)any Subsidiary may sell, transfer or dispose of its assets to a Loan Party;
(iii)a Loan Party (other than the Borrower) and any Subsidiary that is not (and
is not required to be) a Loan Party may convey, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
(iv)any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) the assets of, or make an
Investment in, any other Person in excess of

79

--------------------------------------------------------------------------------




fifteen percent (15%) of Total Asset Value for the quarter most recently ended
as reported on the Compliance Certificate for such quarter, and (B) sell, lease
or otherwise transfer, whether by one or a series of transactions, assets
(including capital stock or other securities of Subsidiaries) in excess of
fifteen percent (15%) of Total Asset Value for the quarter most recently ended
as reported on the Compliance Certificate for such quarter to any other Person,
so long as, in each case, (1) the Borrower shall have given the Administrative
Agent and the Lenders at least thirty (30) days prior written notice of such
consolidation, merger, acquisition, Investment, sale, lease or other transfer,
together with all information related to such consolidation, merger,
acquisition, Investment, sale, lease or transfer as Administrative Agent may
reasonably request; (2) immediately prior thereto, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 10.1.; (3) in the case of a consolidation or
merger involving the Borrower or a Loan Party which owns an Eligible Property,
such Person shall be the survivor thereof; (4) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Administrative Agent for distribution to each of the Lenders a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
consolidation, merger, acquisition, Investment, sale, lease or other transfer;
and (5)(A) with respect to any such acquisition or Investment involving
consideration, or valued, in excess of fifteen percent (15%), but less than
twenty-five percent (25%), of Total Asset Value for the quarter most recently
ended as reported on the Compliance Certificate for such quarter, Administrative
Agent has consented thereto or (B) with respect to any such acquisition or
Investment involving consideration, or valued, in excess of twenty-five percent
(25%) of Total Asset Value for the quarter most recently ended as reported on
the Compliance Certificate for such quarter, Requisite Lenders have consented
thereto; and
(v)the Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business.
Further, no Loan Party shall enter into any sale‑leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person.
Section 10.5. Plans.


The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA or the Internal Revenue Code and the respective
regulations promulgated thereunder for purposes of ERISA and the Internal
Revenue Code.
Section 10.6. Fiscal Year.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.
Section 10.7. Modifications of Organizational Documents and Material Contracts.


The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or

80

--------------------------------------------------------------------------------




formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent, the Issuing Bank or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
enter into, and shall not permit any other Loan Party or any Subsidiary to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of any other Loan Party or any Subsidiary in any
Material Contract or permit any Material Contract to be canceled or terminated
prior to its stated maturity.
Section 10.8. Subordinated Debt Prepayments; Amendments.


The Borrower shall not, and shall not permit any other Loan Party to, prepay any
principal of, or accrued interest on, any Subordinated Debt or otherwise make
any voluntary or optional payment with respect to any principal of, or accrued
interest on, any Subordinated Debt prior to the originally scheduled maturity
date thereof or otherwise redeem or acquire for value any Subordinated Debt.
Further, the Borrower shall not, and shall not permit any other Loan Party to,
amend or modify, or permit the amendment or modification of, any agreement or
instrument evidencing any Subordinated Debt where such amendment or modification
provides for the following or which has any of the following effects:
(a)increases the rate of interest accruing on such Subordinated Debt;
(b)increases the amount of any scheduled installment of principal or interest,
or shortens the date on which any such installment or principal or interest
becomes due;
(c)shortens the final maturity date of such Subordinated Debt;
(d)increases the principal amount of such Subordinated Debt;
(e)amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or which requires the Borrower to improve its financial
performance;
(f)provides for the payment of additional fees or the increase in existing fees;
and/or
(g)otherwise could reasonably be expected to be adverse to the interests of the
Administrative Agent or the Lenders.
Section 10.9. Transactions with Affiliates.


The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Loan Party or any
Subsidiary, except (a) as set forth on Schedule 7.1.(r), or (b) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, any of its Subsidiaries, or any Loan Party and upon
fair and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm's
length transaction with a Person that is not an Affiliate (which shall include
but not be limited to Property Management Agreements). Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule 7.1.(r) if a Default or Event of Default exists or would result
therefrom.

81

--------------------------------------------------------------------------------




Section 10.10. Environmental Matters.


The Borrower shall not, and shall not permit Parent, any other Loan Party or
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.
Section 10.11. Derivatives Contracts.


The Borrower shall not, and shall not permit Parent or any other Loan Party to
enter into or become obligated in respect of, Derivatives Contracts, other than
(a) Specified Derivatives Contracts or (b) Derivatives Contracts entered into by
the Parent, the Borrower or a Loan Party in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Parent, the Borrower or a Loan
Party (including, without limitation, liabilities under this Agreement).
Article XI. Default
Section 11.1. Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any accrued interest
on, any of the Loans or any Reimbursement Obligation, or shall fail to pay any
of the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letter, or any other Loan Party shall fail to pay
when due any payment obligation owing by such Loan Party under any Loan Document
to which it is a party, and, solely in the case of interest or any other payment
Obligation (other than principal of any Loan), such failure continues for a
period of ten (10) days after the date the Administrative Agent gives the
Borrower notice of such failure.
(b)Default in Performance.
(i)Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1., Section 8.8., Section 8.12., Section 9.4.(g)(i), or
Article X; or
(ii)Any Loan Party or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained Section 8.14 or Article IX (other than Section 9.4.(g)(i)) and such
failure shall continue for a period of five (5) Business Days; or
(iii)Any Loan Party or the Parent shall fail to perform or observe any other
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document

82

--------------------------------------------------------------------------------




to which it is a party and not otherwise mentioned in this Section and such
failure shall continue for a period of thirty (30) calendar days after the
earlier of (x) the date upon which any Senior Officer of the Borrower has actual
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.
(c)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Loan Party or the Parent under this Agreement
or under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party or the Parent to the Administrative Agent, the Issuing Bank or any
Lender under or in connection with this Agreement or any other Loan Documents,
shall at any time prove to have been incorrect or misleading in any material
respect when furnished or made or deemed made.
(d)Cross-Default.
(i)Any of the Borrower, Parent, any other Loan Party or any Subsidiary shall
fail to make any payment when due and payable (subject to any notice and after
giving effect to any applicable grace or cure period) in respect of any Recourse
Indebtedness or Non-Recourse Indebtedness (other than the Loans and
Reimbursement Obligations) having an outstanding principal amount (or, in the
case of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value) (x) in the case of
Recourse Indebtedness, equal to or greater than $50,000,000 for any such
Recourse Indebtedness and (y) in the case of Non-Recourse Indebtedness, equal to
or greater than $150,000,000 for any such Person's Ownership Share of such
Non-Recourse Indebtedness (in the case of each of clause (x) and (y), “Material
Indebtedness”); or
(ii)The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness; or
(iii)Any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or
(iv)Any other event shall have occurred and be continuing which, with or without
the passage of time, the giving of notice, or otherwise, would permit any holder
of Material Indebtedness, any trustee or agent acting on behalf of such holder
or holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or
(v)There occurs an “Event of Default” under and as defined in any Specified
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent, the Borrower or any Subsidiary is an “Affected Party”
(as defined therein).
(e)Voluntary Bankruptcy Proceeding. The Borrower, the Parent, any Loan Party or
any other Significant Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,

83

--------------------------------------------------------------------------------




winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or similar action for
the purpose of effecting any of the foregoing.
(f)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, the Parent, any Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of ninety (90) consecutive calendar days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.
(g)Revocation of Loan Documents. Any Loan Party or the Parent shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or the Fee Letter or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter or any Loan
Document or the Fee Letter shall cease to be in full force and effect (except as
a result of the express terms thereof).
(h)Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, the Parent, or any Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed, dismissed through appropriate appellate proceedings
or otherwise bonded and (ii) either (A) the amount of such judgment or order for
which insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Parent, the Loan Parties and Subsidiaries, $50,000,000, or (B) in the case
of an injunction or other non-monetary relief, such judgment or order could
reasonably be expected to have a Material Adverse Effect.
(i)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, the Parent, any Loan Party or
any Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of sixty (60) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any Loan Party,
any Subsidiary or the Parent.

84

--------------------------------------------------------------------------------




(j)ERISA. Any member of the ERISA Group or Management Company shall fail to pay
when due an amount or amounts which it shall have become liable to pay under
Title IV of ERISA; or notice of intent to terminate a Material Plan shall be
filed under Title IV of ERISA by any member of the ERISA Group or Management
Company any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group or Management Company
to incur withdrawal liability or a current payment obligation; and such failure,
action, event or occurrence could reasonably be expected to have a Material
Adverse Effect.
(k)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
(l)Change of Control/Change in Management.
(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five percent (35%) of the total voting power of
the then outstanding voting stock of the Parent entitled to vote for the
election of directors (“Parent Voting Stock”); provided, however, this clause
shall not apply to any Parent Voting Stock acquired after the date hereof by a
Person as a result of the conversion of limited partnership interests in the
Borrower into Parent Voting Stock in accordance with Borrower's partnership
agreement; provided further, however, this clause shall not apply to any Parent
Voting Stock acquired after the date hereof by Borrower, the Principals, or any
combination thereof, as a result of purchases of Parent Voting Stock by Borrower
or the Principals or as a result of the conversion of limited partnership
interests in the Borrower into Parent Voting Stock in accordance with Borrower's
partnership agreement;
(ii)during any twelve‑month period (whether before or after the Agreement Date),
individuals who at the beginning of such period were directors of the Parent
(together with any new directors whose election by such board of directors or
election by the shareholders of the Parent was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved but excluding any director whose initial nomination for, or assumption
of office as, a director occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any Person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors) shall cease for
any reason (other than death or mental or physical disability) to constitute a
majority of the board of directors of the Parent;
(iii)the general partner of the Borrower shall cease to be a Wholly Owned
Subsidiary of the Parent or the Parent shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or

85

--------------------------------------------------------------------------------




(iv)the Parent shall cease to beneficially own, directly or indirectly, at least
sixty-five percent (65%) of the outstanding Equity Interests of the Borrower.
(m)Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower or any other Loan
Party taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, no Event of Default shall exist if within thirty (30) days of the
occurrence of any such event or circumstance described in the preceding
sentence, Borrower delivers to the Administrative Agent for prompt distribution
to each Lender a written plan acceptable to all of the Lenders to eliminate such
event or circumstance. If such event or circumstance is not eliminated within
ninety (90) days of the occurrence of such event or circumstance, an Event of
Default shall be deemed to have occurred hereunder.
(n)Subordinated Debt Documents. The failure of the Parent or any Loan Party to
comply with the terms of any intercreditor agreement or any subordination
provisions of any note or other document running to the benefit of the
Administrative Agent or Lenders, or if any such document becomes null and void
or unenforceable against any lender holding the Subordinated Debt.
Section 11.2. Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.
(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder shall all immediately and automatically terminate.
(ii)Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.

86

--------------------------------------------------------------------------------




(b)Loan Documents. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and the
Subsidiaries of the Parent, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower, the Parent and their
Subsidiaries related thereto and to exercise such power as the court shall
confer upon such receiver.
(e)Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with the prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex including in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, the Parent, any Loan Party or other Subsidiary to enforce
or collect net amounts owing to such Specified Derivatives Provider pursuant to
any Specified Derivatives Contract.
Section 11.3. Remedies Upon Default.


Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments
shall immediately and automatically terminate.
Section 11.4. Marshaling; Payments Set Aside.


None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent
and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied,

87

--------------------------------------------------------------------------------




and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
Section 11.5. Allocation of Proceeds.


If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower, the Parent or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:
(a)amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 13.2. until paid in full, and then Fees;
(b)payments of interest on all Loans, including Swingline Loans;
(c)payments of principal of all Loans, including Swingline Loans, to be applied
for the ratable benefit of the Lenders in such order as the Lenders may
determine in their sole discretion;
(d)amounts to be deposited into the Letter of Credit Collateral Account in
respect of Letters of Credit;
(e)amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.8. and 13.10.;
(f)payments of all other amounts due under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
(g)any amount remaining after application as provided above, shall be paid to
the Borrower or whoever else may be legally entitled thereto.
Section 11.6. Letter of Credit Collateral Account.


(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account established pursuant to the requirements of Section
2.14. and the balances from time to time in the Letter of Credit Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Administrative Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Letter of Credit
Collateral Account shall be subject to withdrawal only as provided in this
Section and in Section 2.14.
(b)Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and prudently reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion.
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Bank and the Lenders, provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent

88

--------------------------------------------------------------------------------




shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.
(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.
(d)If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Letter of Credit Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.
(e)So long as no Default or Event of Default exists, the Administrative Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Letter of Credit Collateral Account as
exceed the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.
(f)The Borrower shall pay to the Administrative Agent from time to time such
reasonable fees as the Administrative Agent normally charges for similar
services in connection with the Administrative Agent's administration of the
Letter of Credit Collateral Account and investments and reinvestments of funds
therein.
Section 11.7. Reserved.


Section 11.8. Performance by Administrative Agent.


If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, but shall not be obligated to, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 11.9. Rights Cumulative.



89

--------------------------------------------------------------------------------




The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.
Article XII. The Administrative Agent
Section 12.1. Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender's behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Parent, the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a

90

--------------------------------------------------------------------------------




Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2. Wells Fargo as Lender.


Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan
Party, the Parent or any other affiliate thereof as if it were any other bank
and without any duty to account therefor to the Issuing Bank, other Lenders, or
any other Specified Derivatives Providers. Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Bank, the other Lenders or any other Specified Derivatives Providers. The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.
Section 12.3. Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent's recommended course of action or determination in
respect thereof. Unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.
Section 12.4. Notice of Events of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (excepting only a Default or Event
of Default under Section 11.1(a)) unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement,

91

--------------------------------------------------------------------------------




describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 12.5. Administrative Agent's Reliance.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent: may consult with
legal counsel (including its own counsel or counsel for the Borrower, any other
Loan Party or the Parent), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person and shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party, the Parent or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or the
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders, the Issuing Bank and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.
Section 12.6. Indemnification of Administrative Agent.


Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender's respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the

92

--------------------------------------------------------------------------------




Administrative Agent (in its capacity as Administrative Agent but not as a
“Lender”) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent's gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any expenses (including the reasonable fees and
expenses of outside counsel to the Administrative Agent but excluding the
allocated costs, fees and expenses of the Administrative Agent's in-house
counsel and legal staff and any expenses incurred by the Administrative Agent in
connection with its review of any appraisal or environmental, structural or
engineering report) reasonably incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 12.7. Lender Credit Decision, Etc.


Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter

93

--------------------------------------------------------------------------------




into this Agreement and the transactions contemplated hereby. Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Lender or counsel to
the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or the Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each of the Lenders
and the Issuing Bank acknowledges that the Administrative Agent's legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender or the Issuing Bank.
Section 12.8. Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as administrative agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and
the Borrower upon 30 days' prior written notice if the Administrative Agent (i)
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (ii) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation or
removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower's approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within thirty (30) days after the current
Administrative Agent's giving of notice of resignation or the Lenders' removal
of the current Administrative Agent, then the current Administrative Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Such successor
Administrative Agent shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or shall
make other arrangements satisfactory to the current Administrative Agent, in
either case, to assume effectively the obligations of the current Administrative
Agent with respect to such Letters of Credit. After any Administrative Agent's
resignation or removal hereunder as Administrative

94

--------------------------------------------------------------------------------




Agent, the provisions of this Article XII. shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its affiliates by giving the
Borrower and each Lender prior written notice.
Section 12.9. Titled Agents.


The Syndication Agent, each Documentation Agent and each Co-Lead Arranger (each
a “Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Parent, the Borrower or any other Loan Party and the use
of such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.
Article XIII. Miscellaneous
Section 13.1. Notices.


Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention: Chief Financial Officer
Telecopy Number:    (423) 490-8390
Telephone Number:    (423) 855-0001


with an informational copy to:
CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention: Finance Counsel
Telecopy Number:    (423) 490-8390
Telephone Number:    (423) 855-0001


If to the Administrative Agent:
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, IL 60606

95

--------------------------------------------------------------------------------




Attn: Loan Administration
Telecopier Number: 312/782-0969
Telephone Number: 312/269-8250


If to the Issuing Bank:
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, IL 60606
Attn: Loan Administration
Telecopier Number: 312/782-0969
Telephone Number: 312/269-8250


If to any other Lender:
To such Lender's address or telecopy number as set forth in the applicable
Administrative Questionnaire.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, upon confirmation of
transmission; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Articles II. and IV. shall be effective only when actually received. None
of the Administrative Agent, the Issuing Bank or any Lender shall incur any
liability to the Parent, the Borrower or any Loan Party (nor shall the
Administrative Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. In addition to the Administrative Agent's
Lending Office, the Borrower shall send copies of the notices described in
Article II. to the following address of the Administrative Agent:
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
Attention: Treva Lee
Telecopier Number: 877/718-0796
Telephone Number: 612/316-4317

96

--------------------------------------------------------------------------------




Section 13.2. Expenses.


The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and the reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay to the Issuing Bank all reasonable
out-of-pocket costs and expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, (c) to pay or reimburse the Administrative Agent,
the Issuing Bank and the Lenders for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable fees and
disbursements of counsel retained by the Administrative Agent and of one law
firm retained by the Lenders (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (d) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Bank
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (e) to the extent not already covered by any of the
preceding subsections, to pay the reasonable fees and disbursements of counsel
to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.
Section 13.3. Stamp, Intangible and Recording Taxes.


The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

97

--------------------------------------------------------------------------------




Section 13.4. Setoff.


Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding the foregoing, each Lender hereby waives any right of
setoff against the Obligations it has with respect to any deposit account of any
Guarantor (other than the Parent) maintained with such Lender or any other
account or property of such Guarantor held by such Lender; provided however,
that this waiver is not intended, and shall not be deemed, to waive any right of
setoff (a) any Lender has with respect to any account required to be maintained
pursuant to this Agreement or any other Loan Document or (b) arising other than
pursuant to this Agreement or the other Loan Documents.
Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.


(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE BORROWER AND THE PARENT HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
(b)THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE

98

--------------------------------------------------------------------------------




UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL, NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST
IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(d)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.6. Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b),

99

--------------------------------------------------------------------------------




(ii) by way of participation in accordance with the provisions of the
immediately following subsection (d) or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of the immediately following
subsection (f) (and, subject to the last sentence of the immediately following
subsection (b), any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender's Revolving Commitment and the Loans at the time owing to it,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (as determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 in the
case of any assignment of a Revolving Commitment, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Commitment or
Revolving Loans, then such assigning Lender shall assign the entire amount of
its Commitment and the Loans at the time owing to it.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have

100

--------------------------------------------------------------------------------




consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not already
a Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund
with respect to such a Lender; and
(C)    the consent of the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment.
(iv)Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $4,500 for each assignment
($7,500 for any Defaulting Lender), and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Revolving Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts to the assignee or
another Lender (or Affiliate thereof).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

101

--------------------------------------------------------------------------------




(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Each Lender that sells a participation as described in Section 13.6.(d)
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant's interest in any
Commitments, Loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower's Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender's Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty. Subject to the immediately following
subsection (e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1., 5.4. to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10. and 5.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10.(c) as though
it were a Lender.

102

--------------------------------------------------------------------------------




(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
Section 13.7. Amendments and Waivers.


(a)Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding anything to the contrary set
forth in this Section 13.7.(a), the Administrative Agent shall be authorized on
behalf of all the Lenders, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the late fees provided in
Section 2.8.
(b)Unanimous Consent of Lenders Directly Affected. Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by all of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:
(i)increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.6. and any increases
contemplated under Section 2.17.) or subject the Lenders to any additional
obligations;
(ii)reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, any Loans or other Obligations;
(iii)reduce the amount of any Fees payable to the Lenders hereunder ; provided,
however, the Administrative Agent shall be authorized on behalf of all Lenders,
without the necessity of any notice to, or further consent from, any Lender, to
waive the

103

--------------------------------------------------------------------------------




imposition of the late fees provided in Section 2.8., up to a maximum of three
(3) times per calendar year;
(iv)postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations, or extend the
expiration date of any Letter of Credit beyond the Maturity Date except in
accordance with Section 2.13.;
(v)change the definitions of Revolving Commitment Percentage or Pro Rata Share
(excluding any change as a result of an assignment of Commitments permitted
under Section 13.6.);
(vi)amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii)modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii)release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.14.(b) or release Parent from the Parent Guaranty;
(ix)waive a Default or Event of Default under Section 11.1.(a); or
(x)amend, or waive the Borrower's compliance with, Section 2.15.
(c)Amendment or Waiver by Administrative Agent. The Administrative Agent may,
subject to the terms of subsections (a) and (b) above, (i) approve any amendment
to this Agreement that is administrative in nature or is otherwise reasonably
determined by the Administrative Agent in good faith not to be material, and
(ii) waive any obligation or waive or confirm as cured any default of any Loan
Party hereunder or under any of the Loan Documents, to the extent such waiver is
administrative in nature or such obligation or default is otherwise reasonably
determined by the Administrative Agent in good faith not to be material.
(d)Amendment of Administrative Agent's Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.2. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the

104

--------------------------------------------------------------------------------




Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Parent, the Borrower,
any other Loan Party or any other Person subsequent to the occurrence of such
Event of Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
Section 13.8. Non-Liability of Administrative Agent and Lenders.


The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. Neither the Administrative Agent, the Issuing Bank
nor any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary or any other Loan
Party. Neither the Administrative Agent, the Issuing Bank nor any Lender
undertakes any responsibility to the Borrower or the Parent to review or inform
the Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower, the Parent or any of their respective
Subsidiaries or Affiliates.
Section 13.9. Confidentiality.


Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent's, Issuing
Bank's or such Lender's independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, the Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information

105

--------------------------------------------------------------------------------




customarily found in such publications; (i) to any other party hereto; and
(j) with the consent of the Borrower. Notwithstanding the foregoing, the
Administrative Agent, the Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, the Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, the Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a non-confidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 13.10. Indemnification.


(a)The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of the Administrative Agent, each of the Lenders and the Issuing Bank and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an "Indemnified Party") from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the fees and disbursements of counsel incurred in connection
with any litigation, investigation, claim or proceeding or any advice rendered
in connection therewith, but excluding Indemnified Costs indemnification in
respect of which is specifically covered by Section 3.10. or 5.1. or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an "Indemnity Proceeding") which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent's, the Issuing Bank's or any Lender's entering into this
Agreement or any other Loan Document; (v) the fact that the Administrative
Agent, the Issuing Bank and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Bank and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Bank and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party as set forth above for
any acts or omissions of such Indemnified Party in connection with matters
described in this clause (viii) that constitute gross negligence or willful
misconduct on the part of such Indemnified Party as determined in a final
non-appealable judgment by a court of competent jurisdiction; (ix) any civil
penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in

106

--------------------------------------------------------------------------------




connection with defense thereof by, the Administrative Agent, the Issuing Bank
or any Lender as a result of conduct of the Borrower, any other Loan Party or
any other Subsidiary that violates a sanction administered or enforced by the
OFAC; or (x) any violation or non-compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower, its Subsidiaries or any other Loan Party (or its respective
properties) (or the Administrative Agent and/or the Lenders and/or the Issuing
Bank as successors to the Borrower) to be in compliance with such Environmental
Laws.
(b)The Borrower's indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
(d)All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrower
that such Indemnified Party is not entitled to indemnification hereunder upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder. Each Indemnified Party shall use its reasonable
efforts to give Borrower as much advance notice of anticipated fees, expenses
and costs as is reasonably practicable under the circumstances, but failure to
give such notice shall not absolve Borrower of Borrower's obligation to pay the
same.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower

107

--------------------------------------------------------------------------------




where (x) no monetary relief is sought against such Indemnified Party in such
Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)Subject to the immediately following Section 13.11., the Borrower's
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the payment in full in cash of the Obligations, and are
in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.
References in this Section 13.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.11. Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired or been cancelled, (c) none of the Lenders
is obligated any longer under this Agreement to make any Loans and no Issuing
Bank is obligated any longer under this Agreement to issue Letters of Credit and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Administrative Agent, the Issuing Bank
and the Lenders are entitled under the provisions of Sections 3.10., 5.1., 5.4.,
12.8., 13.2. and 13.10. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 13.5., shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.
Section 13.12. Severability of Provisions.


If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.13. GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.14. Counterparts.


To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of

108

--------------------------------------------------------------------------------




all persons required to bind any party, appear on each counterpart. All
counterparts shall collectively constitute a single document. It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.
Section 13.15. Obligations with Respect to Loan Parties.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent or the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control the Parent or such Loan Parties.
Section 13.16. Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17. Limitation of Liability.


None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower and the Parent hereby waive, release, and agree not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower or the Parent in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. The Borrower and the Parent hereby
waive, release, and agree not to sue the Administrative Agent, the Issuing Bank
or any Lender or any of the Administrative Agent's, the Issuing Bank's or any
Lender's affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby.
Section 13.18. Entire Agreement.


This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 13.19. Construction, Conflict of Terms.


The Administrative Agent, the Issuing Bank, the Borrower, the Parent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower, each Lender and the
Parent. In the event of a conflict between the terms and provisions of this
Agreement and the terms and provisions of any of the other Loan Documents, the
terms of this Agreement shall govern.

109

--------------------------------------------------------------------------------




Section 13.20. Headings.


The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.21. Limitation of Liability of Borrower's General Partner.


Subject to the exceptions and qualifications described below, the General
Partner, shall not be personally liable for the payment of the Obligations.
Notwithstanding the foregoing: (a) if an Event of Default occurs, nothing
contained herein shall in any way prevent or hinder the Administrative Agent or
the Lenders in the pursuit or enforcement of any right, remedy or judgment
against the Borrower or any other Loan Party, or any of their respective assets;
and (b) the General Partner shall be fully liable to the Administrative Agent
and the Lenders to the same extent that the General Partner would be liable
absent the foregoing provisions of this Section for fraud or willful
misrepresentation by the Borrower, the General Partner, its or their Affiliates
or predecessor general partner (i.e., the Parent), (to the full extent of losses
suffered by the Administrative Agent or any Lender by reason of such fraud or
willful misrepresentations).
Section 13.22. Limited Nature of Parent's Obligations.


THE LENDERS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT THE PARENT
IS JOINING IN THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE LIMITED PURPOSE OF
BEING BOUND BY THE TERMS OF THE SECTIONS SPECIFICALLY APPLICABLE TO THE PARENT,
INCLUDING SECTIONS 8.1., 8.2., 8.6, 8.7., 8.12., 8.13., 9.6., 10.1., 10.4.,
10.6., and 10.7. OF THIS AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR
OTHER LOAN DOCUMENT RESULTING FROM A BREACH BY THE PARENT OF, OR A
MISREPRESENTATION BY THE PARENT UNDER OR IN ANY WAY RELATING TO, ANY OF SUCH
SECTIONS SHALL NOT CREATE ANY PERSONAL LIABILITY ON THE PART OF THE PARENT FOR
THE PAYMENT OF THE OBLIGATIONS. NOTHING CONTAINED IN THIS SECTION IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE PARENT UNDER THE PARENT GUARANTY.
Section 13.23. Limitation of Liability of Borrower's Directors, Officers, Etc.


The parties hereto acknowledge and agree that no director, officer, shareholder,
employee or agent of the Borrower or any Affiliate of the Borrower shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, the Borrower.
Section 13.24. AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.


THE EXISTING CREDIT AGREEMENT IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS
ENTIRETY BY THIS AGREEMENT FOR THE CONVENIENCE OF THE PARTIES. THIS AGREEMENT
MERELY AMENDS, MODIFIES, RESTATES AND CONSOLIDATES THE INDEBTEDNESS, LIABILITIES
AND OBLIGATIONS EVIDENCED BY THE EXISTING CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) AND DOES NOT CONSTITUTE,
AND IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THIS AGREEMENT DOES NOT
EFFECT, A NOVATION OF THE EXISTING INDEBTEDNESS, LIABILITIES AND OBLIGATIONS
OWING BY

110

--------------------------------------------------------------------------------




THE BORROWER PURSUANT TO THE EXISTING CREDIT AGREEMENT. ALL SUCH INDEBTEDNESS,
LIABILITIES AND OBLIGATIONS CONTINUE TO REMAIN OUTSTANDING AND EVIDENCED BY THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE AMENDMENT, RESTATEMENT AND
CONSOLIDATION EFFECTED HEREBY SHALL BE DEEMED TO HAVE PROSPECTIVE APPLICATION
ONLY FROM AND AFTER THE EFFECTIVE DATE, UNLESS OTHERWISE EXPRESSLY STATED
HEREIN.

111

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.
BORROWER:


CBL & ASSOCIATES LIMITED PARTNERSHIP
By: CBL Holdings I, Inc., its sole general partner


By:
/s/ Farzana K. Mitchell
 
Name:
Farzana K. Mitchell
 
Title:
Executive Vice President - Finance and CFO









PARENT:


CBL & ASSOCIATES PROPERTIES, INC., solely for
the limited purposes set forth in Section 13.22.




By:
/s/ Farzana K. Mitchell
 
Name:
Farzana K. Mitchell
 
Title:
Executive Vice President - Finance and CFO

    
 
[Signatures Continued on Next Page]



--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:
/s/ Sam Supple
 
Name:
Sam Supple
 
Title:
Senior Vice President

        








[Signatures Continued on Following Page]



--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender




By:
/s/ Michael Raarup
 
Name:
Michael Raarup
 
Title:
Senior Vice President

            








[Signatures Continued on Following Page]





--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


BANK OF AMERICA, N.A.,
as a Documentation Agent and as a Lender




By:
/s/ Lissette Rivera-Pauley
 
Name:
Lissette Rivera-Pauley
 
Title:
Senior Vice President

        






[Signatures Continued on Following Page]





--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


KEYBANK NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender




By:
/s/ Michael P. Szuba
 
Name:
Michael P. Szuba
 
Title:
Vice President

                    






[Signatures Continued on Following Page]







--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


JPMORGAN CHASE BANK, N.A.,
as a Documentation Agent and as a Lender




By:
/s/ Elizabeth R. Johnson
 
Name:
Elizabeth R. Johnson
 
Title:
Senior Credit Banker

            








[Signatures Continued on Following Page]





--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


PNC BANK, NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender




By:
/s/ Andrew T. White
 
Name:
Andrew T. White
 
Title:
Senior Vice President

        








[Signatures Continued on Following Page]





--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


REGIONS BANK,
as a Lender




By:
/s/ Lori Chambers
 
Name:
Lori Chambers
 
Title:
Vice President

        








[Signatures Continued on Following Page]







--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


ROYAL BANK OF CANADA,
as a Lender




By:
/s/ Brian Gross
 
Name:
Brian Gross
 
Title:
Authorized Signatory

    








[Signatures Continued on Following Page]







--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


UNION BANK, N.A.,
as a Lender




By:
/s/ Mark Dunn
 
Name:
Mark Dunn
 
Title:
Vice President

                








[Signatures Continued on Following Page]





--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:
/s/ Ahaz A. Armstrong
 
Name:
Ahaz A. Armstrong
 
Title:
Assistant Vice President

        








[Signatures Continued on Following Page]







--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


FIFTH THIRD BANK,
as a Lender




By:
/s/ John H. Reynolds
 
Name:
John H. Reynolds
 
Title:
Vice President

        








[Signatures Continued on Following Page]







--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


RAYMOND JAMES BANK, N.A.,
as a Lender




By:
/s/ James M. Armstrong
 
Name:
James M. Armstrong
 
Title:
Senior Vice President

        








[Signatures Continued on Following Page]









--------------------------------------------------------------------------------



[Signature Page to Third Amended and Restated Credit Agreement]


MIDFIRST BANK,
as a Lender




By:
/s/ Darrin Rigler
 
Name:
Darrin Rigler
 
Title:
Vice President







        














[End of Signatures]





















--------------------------------------------------------------------------------







SCHEDULE I
Commitments
Lender
Commitment
 
 
Wells Fargo Bank, National Association
$125,000,000
 
 
U.S. Bank National Association
$105,000,000
 
 
Bank of America, N.A.
$75,000,000
 
 
KeyBank National Association
$60,000,000
 
 
JPMorgan Chase Bank, N.A.
$50,000,000
 
 
PNC Bank, National Association
$50,000,000
 
 
Regions Bank
$30,000,000
 
 
Royal Bank of Canada
$25,000,000
 
 
Union Bank, N.A.
$25,000,000
 
 
Branch Banking and Trust Company
$20,000,000
 
 
Fifth Third Bank
$17,500,000
 
 
Raymond James Bank, N.A.
$10,000,000
 
 
MidFirst Bank
$7,500,000



SCHEDULE 1.1
Permitted Liens
•
Liens on the Borrower's Property known as Foothills Mall and related assets, and
cash collateral delivered in substitution therefor, which Liens secure the
Borrower's obligations under that certain Loan Agreement (Letter of Credit
Facility), entered into December 19, 2001, by and among Regions Bank, Borrower,
Parent, and certain subsidiaries of Borrower (as amended or otherwise modified
from time to time, the “Regions LC Facility”), solely to the extent the
aggregate obligations (contingent or otherwise) under the Regions LC Facility do
not currently and shall not exceed $13,000,000.00.





SCHEDULE 7.1.(b)
Ownership Structure



--------------------------------------------------------------------------------




SCHEDULE 7.1.(b) - PART I
Loan Parties, Limited Subsidiaries and Equity Interests




* Entities shown in bold are Guarantors




CBL & Associates Properties, Inc. (Delaware)


CBL & Associates Limited Partnership (Delaware)
CBL Holdings I, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Properties, Inc. - 100% common stock
CBL Holdings II, Inc. (Delaware) - 83% limited partnership interest
CBL & Associates Properties, Inc. - 100% common stock
Other Limited Partners - 16% limited partnership interest


Acadiana Expansion Parcel, LLC (Louisiana)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
        
Acadiana Mall of Delaware, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Alamance Crossing, LLC (North Carolina)
CBL & Associates Limited Partnership - 100% membership interest


Bonita Lakes Mall Limited Partnership (Mississippi)
CBL/GP III, Inc. (Mississippi) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
        
CBL/Low Limited Partnership (Wyoming)
CBL/GP, Inc. (Wyoming) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
        
Brookfield Square Parcel, LLC (Wisconsin)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
    
Akron Mall Land, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Columbia Place/Anchor, LLC (South Carolina)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Courtyard at Hickory Hollow Limited Partnership (Delaware)
Hickory Hollow Courtyard, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
        



--------------------------------------------------------------------------------




Eastgate Company (Ohio)
CBL/Eastgate I, LLC (Delaware) - 53.8475% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Eastgate II, LLC (Delaware) - 46.1525% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Eastgate I, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Eastgate II, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/J II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


FHM Anchor, LLC (Tennessee)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Frontier Mall Associates Limited Partnership (Wyoming)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Georgia Square Partnership (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Georgia Square Associates, Ltd. (Georgia)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Harford Mall Business Trust (Maryland)
CBL/Nashua Limited Partnership (New Hampshire) - 100% ownership interest
CBL & Associates Limited Partnership (Delaware) - 99.9209% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .0791% limited partnership
interest


CBL/Nashua Limited Partnership (New Hampshire)
CBL & Associates Limited Partnership (Delaware) - 99.9209% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .0791% limited partnership
interest


Lakeshore/Sebring Limited Partnership (Florida)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership interest


Madison Plaza Associates, LTD (Alabama)
CBL & Associates Limited Partnership (Delaware) - 75% general partnership
interest
    



--------------------------------------------------------------------------------




CBL & Associates Limited Partnership (Delaware) - 24.9% limited partnership
interest
CBL/Huntsville, LLC (Delaware) - .1% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Madison Square Associates, Ltd. (Alabama)
CBL & Associates Limited Partnership (Delaware) - 49.9% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 50% limited partnership
interest
CBL/Huntsville, LLC (Delaware) - .1% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest    


CBL/Huntsville, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest    
    
Meridian Mall Limited Partnership (Michigan)
Meridian Mall Company, Inc. (Michigan) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest
    
CBL/ Monroeville Partner, L.P. (Pennsylvania)    
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville II, LLC (Pennsylvania)
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville III, LLC (Pennsylvania)
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville, L.P. (Pennsylvania)
CBL/Monroeville I, LLC (Delaware) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/ Monroeville Partner, L.P. (Pennsylvania) - 99.5% limited partnership
interest
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


CBL/Monroeville I, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


Monroeville Anchor Limited Partnership (Pennsylvania)
CBL/Monroeville II, LLC (Pennsylvania) - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest    
CBL/Monroeville III, LLC (Pennsylvania) - 99.5% limited partnership interest
CBL & Associates Limited Partnership - 100% membership interest


Hixson Mall, LLC (Tennessee)
CBL & Associates Limited Partnership - 100% membership interest





--------------------------------------------------------------------------------




Old Hickory Mall Venture II, LLC (Delaware)
Old Hickory Mall Venture (Tennessee) - 99.5% membership interest
CBL/Old Hickory I, LLC (Delaware) - 95% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Old Hickory II, LLC (Delaware) - 5% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL Old Hickory Mall, Inc. (Tennessee) - .5% membership interest


Old Hickory Mall Venture (Tennessee)
CBL/Old Hickory I, LLC (Delaware) - 95% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest
CBL/Old Hickory II, LLC (Delaware) - 5% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest


CBL/Old Hickory I, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest


CBL/Old Hickory II, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 100% membership interest


Panama City Mall, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


Willowbrook Plaza Limited Partnership (Maine)
CBL/GP, Inc. (Wyoming) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Port Orange Holdings II, LLC (Florida)
The Pavilion at Port Orange, LLC (Florida) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 91.09% membership interest
CBL & Associates Management, Inc. (Delaware) - 9.91 % membership interest


College Station Partners, Ltd. (Texas)
CBL & Associates Limited Partnership (Delaware) - 99.9% membership interest
CBL & Associates Properties, Inc. (Delaware) - .1% membership interest


POM-College Station, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 99.9% membership interest
CBL & Associates Properties, Inc. (Delaware) - .1% membership interest


JG Randolph II, LLC (Delaware)
JG Randolph, LLC (Ohio) - 100% membership interest
        



--------------------------------------------------------------------------------




CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


JG Randolph, LLC (Ohio)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Racine Joint Venture II, LLC (Delaware)
Racine Joint Venture (Ohio) - (100% membership interest)
CBL/Regency I, LLC (Delaware) - 74.1% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Regency II, LLC (Delaware) - 25.9% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Racine Joint Venture (Ohio)
CBL/Regency I, LLC (Delaware) - 74.1% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Regency II, LLC (Delaware) - 25.9% general partnership interest
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Regency I, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest




CBL/Regency II, LLC (Delaware)
CBL/J II, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL RM-Waco, LLC (Texas)
CBL/Richland G.P., LLC (Texas) - .5% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% membership interest


CBL/Richland G.P., LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


River Ridge Mall, LLC (Virginia)
Seacoast Shopping Center Limited Partnership (New Hampshire) - 100% membership
interest
CBL & Associates Limited Partnership (Delaware) - 99.92% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .08% limited partnership interest


Seacoast Shopping Center Limited Partnership (New Hampshire)
CBL & Associates Limited Partnership (Delaware) - 99.92% general partnership
interest
        



--------------------------------------------------------------------------------




CBL & Associates Properties, Inc. (Delaware) - .08% limited partnership interest


Rivergate Mall Limited Partnership (Delaware)
Rivergate Mall, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


The Village at Rivergate Limited Partnership (Delaware)
The Village at Rivergate, Inc. (Delaware) - 1% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 99% limited partnership
interest


Hickory Point-OP Outparcel, LLC (Illinois)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Shoppes at Panama City, LLC (Florida)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL SM-Brownsville, LLC (Texas)
CBL/Sunrise GP, LLC (Delaware) - .5% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% membership interest


CBL/Sunrise GP, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Sunrise Commons, L.P. (Texas)
CBL/Sunrise Commons GP, LLC (Texas) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest


CBL/Sunrise Commons GP, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Sunrise XS Land, L.P. (Texas)
CBL/Sunrise Land, LLC (Texas) - .5% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 99.5% limited partnership
interest


CBL/Sunrise Land, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
    
CBL/Monroeville Expansion, L.P. (Pennsylvania)
CBL/Monroeville Expansion I, LLC (Pennsylvania) - .5% general partnership
interest    
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion Partner, L.P. (Pennsylvania) - 99.5% limited
partnership interest    
CBL/Monroeville Expansion II, LLC (Pennsylvania) - .5% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion III, LLC (Pennsylvania) - 99.5% limited partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion I, LLC (Pennsylvania)    
    



--------------------------------------------------------------------------------




CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion Partner, L.P. (Pennsylvania)     
CBL/Monroeville Expansion II, LLC (Pennsylvania) - .5% general partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Monroeville Expansion III, LLC (Pennsylvania) - 99.5% limited partnership
interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion II, LLC (Pennsylvania)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Monroeville Expansion III, LLC (Pennsylvania)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


The Landing at Arbor Place II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Turtle Creek Limited Partnership (Mississippi)
CBL & Associates Limited Partnership (Delaware) - 99.9% general partnership
interest
CBL & Associates Properties, Inc. (Delaware) - .1% limited partnership
interest    


CBL Walden Park, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


WNC Shopping Center, LLC (North Carolina)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Madison Joint Venture (Ohio)
CBL/Madison I, LLC (Delaware) - 65% general partnership interest
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
CBL/Madison II, LLC (Delaware) - 35% general partnership interest
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest
            
CBL/Madison I, LLC (Delaware)
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/Madison II, LLC (Delaware)
CBL/J I, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL/J I, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Westgate Crossing Limited Partnership (South Carolina)
CBL/GP II, Inc. (Wyoming) - 1% general partnership interest
CBL & Associates Management, Inc. (Delaware) - 100% common stock
CBL & Associates Limited Partnership - 99% limited partnership interest





--------------------------------------------------------------------------------




Houston Willowbrook, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest




CBL El Paso Member, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Parkdale Mall, LLC (Texas)
CBL/Parkdale Mall GP, LLC (Delaware) - .05% membership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership interest    
Parkdale Mall Associates, L.P. (Texas) - 99.95 % membership interest
CBL/Parkdale, LLC (Texas) - .05% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership
interest            CBL & Associates Limited Partnership (Delaware) - 99.95%
limited partnership interest


CBL/Parkdale Mall GP, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Parkdale Mall Associates, L.P. (Texas)
CBL/Parkdale, LLC (Texas) - .05% general partnership interest
CBL & Associates Limited Partnership (Delaware) - 100% membership
interest            CBL & Associates Limited Partnership (Delaware) - 99.95%
limited partnership interest


CBL/Parkdale, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


IV Commons, LLC (California)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Jefferson Mall Company II, LLC (Delaware)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Pearland-OP Parcel 8, LLC (Texas)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


Southpark Mall-DSG, LLC (Virginia)
CBL & Associates Limited Partnership (Delaware) - 100% membership interest


CBL Gettysburg Member, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


CBL-TRS Member I, LLC (Delaware)
CBL & Associates Limited Partnership - 100% membership interest


CBL/MSC, LLC (South Carolina)
CBL & Associates Limited Partnership - 100% membership interest


CBL/Gulf Coast, LLC (Florida)
CBL & Associates Limited Partnership - 100% membership interest





--------------------------------------------------------------------------------




Laurel Park Retail Properties, LLC (Delaware)
Laurel Park Retail Holdings, LLC (Delaware) - 100% membership interest
CBL & Associates Limited Partnership - 70% membership interest
Shostak Laurel Park Retail Holding LLC - 30% membership interest



--------------------------------------------------------------------------------




SCHEDULE 7.1.(b) - PART II
Non-Loan Party Borrower Affiliates Owning
Assets Included in Unencumbered Asset Value




Non-Guarantor Wholly Owned Subsidiaries


CBL & Associates Management, Inc., a Delaware corporation
CBL & Associates Limited Partnership - 100% ownership interest


CBL Sunday Drive, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL 840 GC, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL 850 GC, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CVPC Outparcels, LLC, a Florida limited liability company
CBL & Associates Management, Inc. - 100% membership interest


Hickory Point Outparcels, LLC, an Illinois limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL-LP Office Building, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL-OB Business Center, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL One Oyster Point, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. - 100% membership interest


Pearland Hotel Operator, Inc., a Texas corporation
CBL & Associates Management, Inc. - 100% membership interest


CBL-PB Center I, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL-ST Building, LLC, a North Carolina limited liability company
CBL & Associates Management, Inc. - 100% membership interest


CBL Two Oyster Point, LLC, a Virginia limited liability company
CBL & Associates Management, Inc. - 100% membership interest





--------------------------------------------------------------------------------




CBL Lee's Summit East, LLC, a Delaware limited liability company
CBL & Associates Management, Inc. - 100% membership interest




Consolidated JV Entities:


Imperial Valley Commons, L.P., a California limited partnership
CBL & Associates Limited Partnership - 59.5% limited partnership interest
IV Commons, LLC - .5% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest


High Point Development Limited Partnership II, a North Carolina limited
partnership
CBL & Associates Limited Partnership - 74% limited partnership interest
CBL/GP, Inc. - 1% general partnership interest


Pearland Town Center Limited Partnership, a Texas limited partnership
CBL/T-C, LLC - 99.5% limited partnership interest (JV Entity)
Pearland Town Center GP, LLC - 0.5% general partnership interest
CBL/T-C, LLC - 100% membership interest
CBL SubREIT, Inc. - 34.44% membership interest
CW Joint Venture, LLC - 85% ownership interest
CBL & Associates Limited Partnership - 55.56% membership interest
Arbor Place Limited Partnership - 12.17% membership interest
CBL & Associates Limited Partnership - 99% general partnership interest
Arbor Place GP, Inc. -    1% general partnership interest
St. Clair Square GP, Inc. - .16% membership interest
The Galleria Associates, L.P. - 20.33% membership interest
CBL & Associates Limited Partnership - 89.9% general partnership interest
CBL & Associates Properties, Inc. - .1% limited partnership interest
Oak Park Holding I, LLC - 5.54% membership interest
CBL & Associates Limited Partnership - 99.5% membership interest
CBL SubREIT, Inc. - 0.5% membership interest


OK City JV, LLC, a Delaware limited liability company
OK City Member, LLC - 75% membership interest
CBL & Associates Limited Partnership - 92.5% membership interest
CBL & Associates Management, Inc. - 7.5% membership interest


EL Paso Outlet Center II, LLC, a Delaware limited liability company
CBL El Paso Member, LLC - 75% membership interest
    



--------------------------------------------------------------------------------




CBL & Associates Limited Partnership - 100% membership interest
        
EL Paso Outlet Outparcels, LLC, a Delaware limited liability company
CBL El Paso Outparcel Member, LLC - 50% membership interest
CBL & Associates Management, Inc. - 100% membership interest


Gettysburg Outlet Center, LLC, a Delaware limited liability company
CBL Gettysburg Member, LLC - 50% membership interest
CBL & Associates Limited Partnership - 100% membership interest


Atlanta Outlet Outparcels, LLC, a Delaware limited liability company
CBL Woodstock Outparcel Member, LLC - 75% membership interest
CBL & Associates Limited Partnership - 75% membership interest
CBL & Associates Management, Inc. - 25% membership interest


Lebcon Associates, a Tennessee limited partnership
CBL & Associates Limited Partnership - 89.9% general partnership interest
CBL & Associates Limited Partnership - .1% limited partnership interest


Village at Orchard Hills, LLC, a Michigan limited liability company
CBL & Associates Limited Partnership - 66% membership interest
Beltline Properties, LLC - 34% membership interest




Unconsolidated JV Entities:


Governor's Square Company IB, an Ohio general partnership
Montgomery Partners, L.P. - 50% general partnership interest
CBL & Associates Limited Partnership - 99% limited partnership interest
CBL/GP VI, Inc. - 1% general partnership interest


CBL-Shops at Friendly II, LLC, a North Carolina limited liability company
CBL-TRS Member I, LLC - 50% membership interest in CBL-TRS Joint Venture, LLC,
which is the Joint Venture that owns CBL-Shops at Friendly II, LLC
CBL & Associates Limited Partnership - 100% membership interest    
        
Mall of South Carolina Limited Partnership, a South Carolina limited partnership
CBL & Associates Limited Partnership - 49% limited partnership interest
CBL/MSC, LLC - 1% general partnership interest
CBL & Associates Limited Partnership - 100% membership interest


GCTC Peripheral IV, LLC, a Florida limited liability company    
CBL/Gulf Coast, LLC - 50% membership interest in JG Gulf Coast Town Center LLC,
which is the Joint Venture that owns GCTC Peripheral IV, LLC
CBL & Associates Limited Partnership - 100% membership interest







--------------------------------------------------------------------------------




SCHEDULE 7.1.(f)
Occupancy Status of Properties





--------------------------------------------------------------------------------




SCHEDULE 7.1.(f) - PART II
Eligible Properties
Property Description                 Occupancy    Property
Rate        Classification
1500 Sunday Drive
84.2%
 
840 Greenbrier Circle
87.0%
 
850 Greenbrier Circle
100.0%
 
Acadiana Expansion Land
 
Land
Alamance Outparcel
 
Land
Bonita Crossing
97.2%
 
Bonita Lakes Mall
91.4%
 
Brookfield Square Lifestyle Center
100.0%
 
Chapel Hill Asso. Center
100.0%
 
Chapel Hill Vacant Land (RET Exp)
 
Land
Cobblestone at PC Outparcels
 
Land
Columbia JCP
49.7%
 
Courtyard at Hickory
98.2%
 
Douglasville, GA Outparcels 1
 
Land
Eastgate Land
 
Land
Foothills Carmike FHM Anchor
100.0%
Development
Foothills Plaza Expansion
100.0%
 
Frontier Mall
91.1%
 
Frontier Square
100.0%
 
Georgia Square
92.9%
 
Georgia Square Cinema
100.0%
 
Greenbriar Out parcel
 
Land
Harford Annex
100.0%
 
Harford Mall
99.3%
 
Hickory Point Outparcel
 
Land
Honey Creek OP
 
Land
J.C. Penney Maryville
100.0%
 
Jacksonville Regal Cinema Mgt
 
Land
Jefferson Mall Outparcels
 
Land
Lake Point Office B
94.0%
 
Lakeshore Mall
76.9%
 
Lansing, MI Land
 
Land
Laural Park Mall
97.9%
 
Lees Sumitt Land (CBL Mgmt Ops)
 
Land
Madison Plaza
59.7%
 
Madison Square
83.6%
 
Meridian Mall
89.3%
 
Monroeville
90.8%
 
Monroeville Mall Anchor
 
Development
Northgate Mall
81.1%
 




--------------------------------------------------------------------------------






Oak Branch Bus. Center
77.1%
 
Old Hickory Mall
94.0%
 
One Oyster Point
24.5%
 
Panama City Mall
89.9%
 
Pearland Hotel
75.6%
 
Pearland Outparcel
 
Land
Pearland Residential
93.7%
 
Pemberton Plaza
81.1%
 
Peninsula Bus Center I
91.4%
 
Peninsula Bus Center II
100.0%
 
Port Orange FL West (CBL Mgmt Ops)
 
Land
Post Oak Mall
89.2%
 
Randolph Mall
85.9%
 
Regency Mall
89.6%
 
Richland Mall
96.4%
 
River Ridge
77.5%
 
Rivergate Mall
96.9%
 
Settler's Ridge Phase III Mgmt
 
Land
Shopps at Eastgate Cincinnati
 
Development
Shopps At Hickory Point
66.7%
 
Southaven Out Parcel
 
Land
Southpark - Dick's Sporting Goods
 
Land
Stillwater Outparcels
 
Land
Sunrise Commons
100.0%
 
Sunrise Excess Land
 
Land
Sunrise Mall
93.4%
 
SunTrust Bank Bldg
95.9%
 
The District @ Monroeville
95.2%
 
The Lakes OP 2
 
Land
The Landing @ Arbor Place
75.5%
 
The Landing Out Parcels1
 
Land
The Shoppes @ Panama City
96.2%
 
Township Property Land
0.0%
Land
Turtle Creek Mall
94.0%
 
Two Oyster Point
79.4%
 
Village at Rivergate
95.8%
 
Walden Park Austin TX
 
Land
Waynesville Comm Waynesville N
 
Development
West Towne Crossing
100.0%
 
Westgate Crossing
56.3%
 
Whitehall Station
 
Development
Willowbrook Plaza
72.0%
 
Willowbrook Land Houston TX 1
100.0%
 






--------------------------------------------------------------------------------




SCHEDULE 7.1.(h)
Material Contracts


None.







--------------------------------------------------------------------------------




SCHEDULE 7.1.(i)
Material Litigation


None.







--------------------------------------------------------------------------------




SCHEDULE 7.1.(r)
Affiliate Transactions


None.







--------------------------------------------------------------------------------




Schedule 8.14(C)


Parent Guaranties




• Guaranty Agreement dated December 30, 2011, by CBL & Associates Properties,
Inc. and CBL & Associates Limited Partnership, in favor of Wells Fargo Bank,
National Association, as Trustee and Administrative Agent for the Bondholders
under Mississippi Business Finance Corporation Revenue Refunding Bonds, Series
2011A and Series 2011B, in the cumulative amount of $58,000,000.00.
• Guaranty Agreement dated December 19, 2001, by CBL & Associates Properties,
Inc., in favor of Regions Bank, as additional security for that certain Loan
Agreement (Letter of Credit Facility), entered into December 19, 2001, by and
among Regions Bank and CBL & Associates Limited Partnership (and certain of its
subsidiaries), as such Facility has been subsequently amended; provided that the
Parent and the Borrower shall use commercially reasonable efforts to amend or
otherwise modify or replace such Guaranty Agreement so that on or before the
90th day following the Agreement Date such Guaranty Agreement (or any
replacement guaranty in respect thereof) shall provide rights and benefits not
greater than the rights and benefits provided to the Administrative Agent and
the Lenders pursuant to the Parent Guaranty.


• Guaranty Agreement dated June 8, 2012, by CBL & Associates Properties, Inc.,
in favor of First Tennessee Bank National Association as Administrative Agent,
and for the benefit of the Lenders of that certain Amended and Restated Loan
Agreement by and among CBL & Associates Limited Partnership and First Tennessee
Bank National Association as Administrative Agent for the Lenders named therein;
provided that the Parent and the Borrower shall use commercially reasonable
efforts to amend or otherwise modify or replace such Guaranty Agreement so that
on or before the 90th day following the Agreement Date such Guaranty Agreement
(or any replacement guaranty in respect thereof) shall provide rights and
benefits not greater than the rights and benefits provided to the Administrative
Agent and the Lenders pursuant to the Parent Guaranty.




 


 







--------------------------------------------------------------------------------














EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of _______, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), CBL & Associates Limited Partnership
(the “Borrower”), and Wells Fargo BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).


WHEREAS, the Assignor is a Lender under that certain Third Amended and Restated
Credit Agreement dated as of November 13, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.6. thereof, the Administrative Agent, and the other
parties thereto;


WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor's Revolving Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and


WHEREAS, the [Borrower, the] Swingline Lender, the Issuing Bank and the
Administrative Agent consents to such assignment on the terms and conditions set
forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Assignment.


(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 20__ (the
“Assignment Date”) the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor's Revolving Commitment, and
all of the other rights and obligations of the Assignor under the Credit
Agreement, such Assignor's Revolving Note, and the other Loan Documents
representing ______% in respect of the aggregate amount of all Lenders'
Revolving Commitments, including without limitation, a principal amount of
outstanding Revolving Loans equal to $_________, all voting rights of the
Assignor associated with the Assigned Commitment all rights to receive interest
on such amount of Loans and all Fees with respect to the Assigned Commitment and
other rights of the Assignor under the Credit Agreement and the other Loan
Documents with respect to the Assigned Commitment, all as if the Assignee were
an original Lender under and signatory to the Credit Agreement having a
Revolving Commitment equal to the amount of the Assigned Commitment. The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the Assigned Commitment as if the
Assignee were an original Lender under and signatory to the Credit Agreement
having a Revolving Commitment equal to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation



--------------------------------------------------------------------------------






of the Assignor to make Revolving Loans to the Borrower with respect to the
Assigned Commitment and the obligation to indemnify the Administrative Agent as
provided in the Credit Agreement (the foregoing obligations, together with all
other similar obligations more particularly set forth in the Credit Agreement
and the other Loan Documents, shall be referred to hereinafter, collectively, as
the “Assigned Obligations”). The Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Commitment from and after the Assignment Date.


(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Administrative
Agent, the Assignor, and the other Lenders all of the representations,
warranties and covenants of a Lender under Article XII of the Credit Agreement.
Not in limitation of the foregoing, the Assignee acknowledges and agrees that,
except as set forth in Section 4. below, the Assignor is making no
representations or warranties with respect to, and the Assignee hereby releases
and discharges the Assignor for any responsibility or liability for: (i) the
present or future solvency or financial condition of the Borrower, any other
Loan Party or any other Subsidiary, (ii) any representations, warranties,
statements or information made or furnished by the Borrower, any other Loan
Party or any other Subsidiary in connection with the Credit Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Credit Agreement, any Loan Document or any other document or instrument executed
in connection therewith, or the collectibility of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by the Borrower or any other Loan Party of any obligation under the
Credit Agreement or any other Loan Document. Further, the Assignee acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.


Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing the aggregate
principal amount outstanding of the Revolving Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.

2

--------------------------------------------------------------------------------








Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.6.(b)(iv) of the Credit Agreement.


Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Commitment under the Credit Agreement immediately prior to the Assignment Date,
equal to $____________ and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor is $____________ and (b) it is the legal
and beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.


Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10. of the
Credit Agreement.


Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor's Revolving Note.
Upon such acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.


Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:


_______________________
_______________________

3

--------------------------------------------------------------------------------








                    
    
Attention: ___________________                
Telephone No.: _______________            
Telecopy No.: ________________            


Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:


____________________________
____________________________
____________________________
____________________________
        
Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent, the Swingline Lender, the Issuing Bank and if required,
the Borrower, and (b) the payment to the Assignor of the amounts owing by the
Assignee pursuant to Section 2. hereof and (c) the payment to the Administrative
Agent of the amounts owing by the Assignor pursuant to Section 3. hereof. Upon
recording and acknowledgment of this Agreement by the Administrative Agent, from
and after the Assignment Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Agreement, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Agreement, relinquish its rights (except as otherwise provided
in Section 13.11 of the Credit Agreement) and be released from its obligations
under the Credit Agreement; provided, however, that if the Assignor does not
assign its entire interest under the Loan Documents, it shall remain a Lender
entitled to all of the benefits and subject to all of the obligations thereunder
with respect to its Commitment.


Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.


Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

4

--------------------------------------------------------------------------------








Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.


[Include this Section only if the Borrower's consent is required under Section
13.6.(b) of the Credit Agreement] Section 17. Agreements of the Borrower. The
Borrower hereby agrees that the Assignee shall be a Lender under the Credit
Agreement having a Revolving Commitment equal to the Assigned Commitment. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Revolving Loans made by the Lenders after the date hereof and to receive the
Fees payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Credit Agreement and the
other Loan Documents. The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Revolving Note
in an initial amount equal to the Assigned Commitment. Further, the Borrower
agrees that, upon the execution and delivery of this Agreement, the Borrower
shall owe the Assigned Obligations to the Assignee as if the Assignee were the
Lender originally making such Loans and entering into such other obligations.


[Signatures on Following Page]

5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.


ASSIGNOR:


[NAME OF ASSIGNOR]




By: ________________________________
Name: ___________________________    
Title: ____________________________    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:


ASSIGNEE:


[NAME OF ASSIGNEE]




By: _______________________________    
Name: __________________________    
Title: ___________________________    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:




[Signatures continued on Following Page]

















6

--------------------------------------------------------------------------------




Agreed and Consented to as of the date first written above.


[Include signature of the Borrower only if required under Section 13.6.(b) of
the Credit Agreement]


BORROWER:


[NAME OF BORROWER]




By: __________________________________    
Name: _____________________________    
Title: ______________________________    


Accepted as of the date first written above.


ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By: _________________________    
Name: ____________________    
Title: _____________________    



--------------------------------------------------------------------------------






Accepted as of the date first written above.


SWINGLINE LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender


By: _________________________    
Name: ____________________    
Title: _____________________    



--------------------------------------------------------------------------------






Accepted as of the date first written above.


ISSUING BANK:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank


By: _________________________
Name: ____________________    
Title: _____________________    











--------------------------------------------------------------------------------














EXHIBIT B
FORM OF AMENDED AND RESTATED GUARANTY
THIS AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of ____________ __, _____ by and among each of the Subsidiaries of CBL &
Associates Limited Partnership (the “Borrower”) listed on the signature pages
hereto (collectively, the “Initial Guarantors” and each an “Initial Guarantor”)
and those additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in the form
attached hereto as Annex I (such additional Subsidiaries, together with the
Initial Guarantors, the “Guarantors”), in favor of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), for its
benefit and for the benefit of the Lenders and the Issuing Bank under the Credit
Agreement described below (the Administrative Agent, the Lenders and the Issuing
Bank, each individually a “Guaranteed Party” and collectively, the “Guaranteed
Parties”). Unless otherwise defined herein, capitalized terms used herein and
not defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
W I T N E S S E T H :
WHEREAS, the Borrower, CBL & Associates Properties, Inc. (the “Parent”), the
financial institutions party thereto from time to time (the “Existing Lenders”),
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Existing Administrative Agent”) are party to that certain Second Amended and
Restated Credit Agreement dated as of November 2, 2009 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, pursuant to the Existing Credit Agreement, certain entities entered
into Guaranties in favor of the Existing Administrative Agent for the benefit of
the Existing Lenders under the Existing Credit Agreement (collectively, as
amended and in effect immediately prior to the date hereof, the “Existing
Guaranty”);
WHEREAS, the Borrower, the Parent, each of the financial institutions initially
a signatory thereto together with their successors and assignees (the “Lenders”)
and the Administrative Agent have entered into that certain Third Amended and
Restated Credit Agreement of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 8.14. of the Credit Agreement) agree to amend and restate the Existing
Guaranty in the form of this Guaranty, whereby each of the Guarantors, without
limitation and with full recourse, shall guarantee the payment when due of all
Obligations, including, without limitation, all principal, interest, letter of
credit reimbursement obligations and other amounts that shall be at any time
payable by the Borrower under the Credit Agreement or the other Loan Documents;
and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor to receive funds through contributions to capital, and for each
Guarantor to receive funds through intercompany advances or otherwise, from
funds provided to the Borrower pursuant to the Credit

1

--------------------------------------------------------------------------------






Agreement and the flexibility provided by the Credit Agreement for each
Guarantor to do so which significantly facilitates the business operations of
the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower and to issue the Letters
of Credit described in the Credit Agreement, each of the Guarantors is willing
to guarantee the Obligations under the Credit Agreement and the other Loan
Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Guaranteed Party and the Administrative Agent as
of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 6.2. of the Credit Agreement
that:
(a)It is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a domestic or foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
(b)It has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform this Guaranty in accordance with its terms
and to perform its obligations hereunder. This Guaranty has been duly executed
and delivered by the duly authorized officers of such Guarantor and is a legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein and as may be limited by equitable
principles generally.
(c)The execution, delivery and performance of this Guaranty in accordance with
its terms and the obligations hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to such
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of such Guarantor, or any indenture,
agreement or other instrument to which such Guarantor is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by such Guarantor other than in favor of the
Administrative Agent for its benefit and the benefit of the Guaranteed Parties
and the Issuing Bank. It is in compliance with each Governmental Approval and
all other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(d)It has no Indebtedness other than Indebtedness permitted under the Credit
Agreement.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Guaranteed Party has any Revolving Commitment, Swingline Commitment or
Letter of Credit outstanding under the

2

--------------------------------------------------------------------------------






Credit Agreement or any amount payable under the Credit Agreement or any other
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Credit Agreement.
SECTION 2.    The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Letters of Credit, (iii) all other amounts payable by the Borrower under
the Credit Agreement and the other Loan Documents, and (iv) the punctual and
faithful performance, keeping, observance, and fulfillment by the Borrower of
all of the agreements, conditions, covenants, and obligations of the Borrower
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Upon the failure by the Borrower,
or any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, subject to any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement or the relevant other Loan Document, as the case may be.
Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.
SECTION 3.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(i)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(ii)any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
(iii)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
(iv)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;
(v)the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the

3

--------------------------------------------------------------------------------






Administrative Agent, any Guaranteed Party or any other Person, whether in
connection herewith or in connection with any unrelated transactions, provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;
(vi)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other invalidity or unenforceability relating to or against the
Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
(vii)the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(viii)any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(ix)the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
(x)the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or
(xi)any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 3, constitute a legal or equitable
discharge of any Guarantor's obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty.
SECTION 4.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors' obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations that have not yet arisen) and
the Revolving Commitments and Swingline Commitments and all Letters of Credit
issued under the Credit Agreement shall have terminated or expired or, in the
case of all Letters of Credit, are fully collateralized on terms reasonably
acceptable to the Administrative Agent, at which time, subject to all the
foregoing conditions, the guarantees made hereunder shall automatically
terminate. If at any time any payment of the principal of or interest on any
Loan, Obligation or any other amount payable by the Borrower or any other party
under the Credit Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise (including pursuant to any settlement entered into
by a Guaranteed Party in its discretion), each of the Guarantors' obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. “Unliquidated Obligations” means
at any time, any Obligations (or portion thereof) that are contingent in nature
or unliquidated at such time, including any Obligation that is: (i) an
obligation under the Credit Agreement to reimburse the Issuing Bank for drawings
not yet made under a Letter of Credit issued by it; (ii) any other obligation
(including any guarantee) under the Credit

4

--------------------------------------------------------------------------------






Agreement that is contingent in nature at such time; or (iii) an obligation
under the Credit Agreement to provide collateral to secure any of the foregoing
types of obligations.
SECTION 5.    General Waivers; Additional Waivers.
(a)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor's right to make inquiry of the Administrative Agent and the Guaranteed
Parties to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (4) notice of any adverse change in the financial condition of the
Borrower or of any other fact that might increase such Guarantor's risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties has or
may have against, the other Guarantors or any third party; and each Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and indefeasibly paid in full in cash) of the other
Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;
(iv)    (a) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Parties unless due to the gross negligence or willful
misconduct of the Administrative Agent or such Guaranteed Party as determined by
a court of competent jurisdiction in a final non-appealable judgment; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of sufficiency, validity,
or enforceability of the Guaranteed Obligations; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Administrative
Agent's and the other Guaranteed Parties' rights or remedies against the other
guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the other Guaranteed Parties of the Guaranteed
Obligations; (3) any discharge of the other Guarantors' obligations to the

5

--------------------------------------------------------------------------------






Administrative Agent and the other Guaranteed Parties by operation of law as a
result of the Administrative Agent's and the other Guaranteed Parties'
intervention or omission; or (4) the acceptance by the Administrative Agent and
the other Guaranteed Parties of anything in partial satisfaction of the
Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor's liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor's liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of its
claim against the Guarantors.
SECTION 6.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waive any right to enforce
any remedy which the Issuing Bank, any of the Guaranteed Parties or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Guaranteed Obligations are indefeasibly paid in
full in cash (other than Unliquidated Obligations) and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash (other than
Unliquidated Obligations that have not yet arisen). Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative
Agent and the Guaranteed Parties and shall not limit or otherwise affect such
Guarantor's liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Guaranteed Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 6(a).
(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Parties and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or

6

--------------------------------------------------------------------------------






involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Guaranteed Parties,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of the Guaranteed Parties and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Guaranteed Parties, in precisely
the form received (except for the endorsement or assignment of such Guarantor
where necessary), for application to any of the Guaranteed Obligations, due or
not due, and, until so delivered, the same shall be held in trust by the
Guarantor as the property of the Guaranteed Parties. If any such Guarantor fails
to make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than the Unliquidated Obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Guaranteed Parties have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.
SECTION 7.    Contribution with Respect to Guaranteed Obligations.
(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor's “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen), and
all Revolving Commitments, Swingline Commitments and Letters of Credit have
terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, and
the Credit Agreement has terminated, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

7

--------------------------------------------------------------------------------






(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)The rights of the indemnifying Guarantors against other Guarantors under this
Section 7 shall be exercisable upon the full and indefeasible payment of the
Guaranteed Obligations in cash (other than Unliquidated Obligations that have
not yet arisen) and the termination or expiry (or in the case of all Letters of
Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Revolving Commitments, Swingline Commitments and
all Letters of Credit issued under the Credit Agreement and the termination of
the Credit Agreement.
SECTION 8.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor's obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement or any other Loan Document
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent.
SECTION 10.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 13.1. of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1. of the Credit Agreement.
SECTION 11.    No Waivers. No failure or delay by the Administrative Agent or
any Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
SECTION 12.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement or the other Loan

8

--------------------------------------------------------------------------------






Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
SECTION 13.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.
SECTION 14.    Governing Law; Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE GUARANTORS OR THE ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
ADMINISTRATIVE AGENT AND EACH OF THE GUARANTORS HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY, THE CREDIT AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE GUARANTORS, THE PARENT,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.
(c)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL,
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY

9

--------------------------------------------------------------------------------






SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.
(d)    EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR IN THE CREDIT AGREEMENT. SHOULD A GUARANTOR FAIL TO APPEAR OR ANSWER ANY
SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER
THE MAILING THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(e)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER GUARANTEED
OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE
TERMINATION OF THE CREDIT AGREEMENT AND THE TERMINATION OF THIS GUARANTY.
SECTION 15.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 16.    Taxes; Expenses of Enforcement, Etc.
(a)    Taxes. All payments by any Guarantor of principal of, and interest on,
the Loans and all other Obligations shall be made free and clear of and without
deduction for any Taxes. If any

10

--------------------------------------------------------------------------------






withholding or deduction from any payment to be made by a Guarantor hereunder is
required in respect of any Taxes pursuant to any Applicable Law, then such
Guarantor will:
(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
(ii)promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and
(iii)pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(iv)If any Guarantor fails to pay any Taxes when due to the appropriate
Governmental Authority or fails to remit to the Administrative Agent, for its
account or the account of the Issuing Bank or respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Guarantors
shall indemnify the Administrative Agent, the Issuing Bank and the Lenders for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent, the Issuing Bank or any Lender as a result of any such
failure.
(v)By accepting the benefits hereof, each Lender agrees that it will comply with
Section 3.10.(c) of the Credit Agreement.
(b)    The Guarantors agree to reimburse the Guaranteed Parties for any
reasonable costs and out-of-pocket expenses (including attorneys' fees) paid or
incurred by any Guaranteed Party in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.
SECTION 17.    [Reserved]
SECTION 18.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Guaranteed Parties or the Administrative Agent shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Guaranteed Party or the
Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Guaranteed
Party or the Administrative Agent shall be under no obligation (i) to undertake
any investigation not a part of its regular business routine, (ii) to disclose
any information which such Guaranteed Party or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
SECTION 19.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent

11

--------------------------------------------------------------------------------






of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 20.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Guaranteed Party or the
Administrative Agent.
SECTION 21.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 22.    Termination of Guarantors. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 8.14.(b)
of the Credit Agreement.
SECTION 23.    AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION. THE
EXISTING GUARANTY IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS ENTIRETY BY
THIS GUARANTY FOR THE CONVENIENCE OF THE PARTIES. THIS GUARANTY MERELY AMENDS,
MODIFIES, RESTATES AND CONSOLIDATES THE OBLIGATIONS EVIDENCED BY THE EXISTING
GUARANTY AND DOES NOT CONSTITUTE, AND IT IS THE EXPRESS INTENT OF THE PARTIES
HERETO THAT THIS GUARANTY DOES NOT EFFECT, A NOVATION OF THE EXISTING
OBLIGATIONS OF THE GUARANTORS PARTY TO THE EXISTING GUARANTY. ALL SUCH
OBLIGATIONS CONTINUE TO REMAIN OUTSTANDING AND EVIDENCED BY THIS GUARANTY. THE
AMENDMENT, RESTATEMENT AND CONSOLIDATION EFFECTED HEREBY SHALL BE DEEMED TO HAVE
PROSPECTIVE APPLICATION ONLY FROM AND AFTER THE EFFECTIVE DATE, UNLESS OTHERWISE
EXPRESSLY STATED HEREIN.
SECION 24.    General Partners.
(a)    CBL Holdings I, Inc., the general partner of the Borrower, shall not be
personally liable for the payment of the Guaranteed Obligations, except to the
extent provided for in Section 13.21. of the Credit Agreement.
(b)    Subject to the exceptions and qualifications described below, so long as
any general partner of a Guarantor (specifically excluding, however, CBL &
Associates Limited Partnership) (each a “General Partner”) owns no property or
assets (including Equity Interests in any Person) other than its interest in
Guarantor, said General Partner (specifically excluding, however, CBL &
Associates Limited Partnership) shall not be personally liable for the payment
of the Guaranteed Obligations. Notwithstanding the foregoing: (i) if an Event of
Default occurs, nothing contained herein shall in any way prevent or hinder the
Administrative Agent, the Issuing Bank or the Lenders in the enforcement or
foreclosure of any Lien securing any of the Obligations, or in the pursuit or
enforcement of any right, remedy or judgment against the Guarantor, the Borrower
or any other Loan Party, or any of their respective assets; (ii) the General
Partner shall be fully liable to the Administrative Agent and the Lenders to the
same extent that the General Partner would be liable absent the foregoing
provisions of this Section for fraud or willful misrepresentation by the General
Partner, or its Affiliates, (to the full extent of losses suffered by the
Administrative Agent or any Lender by reason of such fraud or willful
misrepresentations); and (iii) CBL & Associates Limited Partnership shall in all
events be fully and personally liable for payment of the Obligations as set
forth in the Loan Documents.


[SIGNATURE PAGES TO FOLLOW]



12

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.


 
[GUARANTORS TO COME]




By:______________________________
Name:
Title:









































Signature Page to Guaranty



--------------------------------------------------------------------------------






Acknowledged and Agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:__________________________________
Name:
Title:
















































































Signature Page to Guaranty



--------------------------------------------------------------------------------










ANNEX I TO AMENDED AND RESTATED GUARANTY
Reference is hereby made to the Amended and Restated Guaranty (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of ____________ __, _____, made by each of the
Subsidiaries of CBL & Associates Limited Partnership (the “Borrower”) listed on
the signature pages thereto (each an “Initial Guarantor”, and together with any
additional Subsidiaries which become parties to the Guaranty by executing
Guaranty Supplements thereto substantially similar in form and substance hereto,
the “Guarantors”), in favor of the Administrative Agent, for the ratable benefit
of the Guaranteed Parties, under the Credit Agreement. Each capitalized term
used herein and not defined herein shall have the meaning given to it in the
Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company] (the
“New Guarantor”), agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 1 of
the Guaranty are true and correct in all respects as of the date hereof.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.


    
[NAME OF NEW GUARANTOR]




By:____________________________________
Name:
Title:    











--------------------------------------------------------------------------------














EXHIBIT C
NOTICE OF BORROWING
CBL & ASSOCIATES
LIMITED PARTNERSHIP
__________ __, 20__
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
ATTN: ____________________
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of November 13, 2012 (as it may be modified, amended and restated from
time to time, the "Credit Agreement"), by and among CBL & Associates Limited
Partnership (the "Borrower"), CBL & Associates Properties, Inc., Wells Fargo
Bank, National Association and the other lenders from time to time party thereto
(collectively, together with Assignees under Section 13.6 thereof, the
"Lenders") and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, "Administrative Agent"). Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make a Revolving Loan to the Borrower in an amount equal to
____________ Dollars ($________).

2.
The Borrower requests that the Revolving Loan be made available to the Borrower
on _____________, 20__.

3.
The Borrower hereby requests that the requested Revolving Loan be of the
following Type:

[Check one box only]
□    Base Rate Loan
□    LIBOR Loan, with an initial Interest Period for a duration of:
□    one month
□    three months
□    six months



--------------------------------------------------------------------------------






Wells Fargo Bank, National Association
___________, ____
Page 2
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Revolving Loan,
and after giving effect to such Revolving Loan, (a) the proposed use of the
proceeds of such Loan set forth above is consistent with the provisions of
Section 8.8 of the Credit Agreement; (b) there exists no Default or Event of
Default, nor will a Default or Event of Default exist immediately after giving
effect to the Revolving Loan requested hereunder; (c) none of the conditions
described in Section 2.15. would exist after giving effect to the making of such
Loan; and (d) all of the representations and warranties made by Borrower or any
other Loan Party under the Credit Agreement or under any of the other Loan
Documents are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof with the same force and effect as if made on and as of such
date, except to the extent such representations or warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement or the other
Loan Documents. In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested Revolving
Loans contained in Article VI. of the Credit Agreement will have been satisfied
at the time such Revolving Loans are made.




 
CBL & ASSOCIATES LIMITED PARTNERSHIP


By: CBL Holdings I, Inc.,
       as General Partner




By: ______________________
     Name:
     Title:


 
 










--------------------------------------------------------------------------------












EXHIBIT D
NOTICE OF CONTINUATION
CBL & ASSOCIATES
LIMITED PARTNERSHIP
__________ __, 20___
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: __________________
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of November 13, 2012 (as it may be amended from time to time, the
"Credit Agreement"), by and among CBL & Associates Limited Partnership (the
"Borrower"), CBL & Associates Properties, Inc., Wells Fargo Bank, National
Association and the other lenders from time to time party thereto (collectively,
together with Assignees under Section 13.6 thereof, the "Lenders"), and Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
"Administrative Agent"). Capitalized terms used herein and not otherwise defined
herein, have their respective meanings given them in this Credit Agreement.
Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby elects to
the maintain all, or the portion set forth below, of the LIBOR Loan in the
amount of ________________ Dollars ($____________) and having an Interest Period
expiring on __________________, as a LIBOR Loan, and in that connection sets
forth below the information relating to such continuation as required by such
Section 2.9 of the Credit Agreement:
1.
The requested date of such continuation is _________, 20___.

2.
The amount of the existing LIBOR Loan to be continued as a LIBOR Loan is:

[Check one box only]
□    All of said LIBOR Loan (being $________)
□    $__________        
3.
The current Interest Period of the Loans subject to such continuation ends on
_________, 20___.




--------------------------------------------------------------------------------






Wells Fargo Bank, National Association
_______________, _____
Page 2


4.
The amount of the LIBOR Loan being continued shall have an Interest Period of:

[Check one box only]        □    one month
□    three months
□    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested continuation,
and after giving effect to such continuation, (a) there exists no Default or
Event of Default, nor will a Default or Event of Default exist immediately after
giving effect to the continuation requested hereunder; and (b) all of the
representations and warranties made by Borrower or any other Loan Party under
the Credit Agreement or under any of the other Loan Documents are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date hereof with the
same force and effect as if made on and as of such date, except to the extent
such representations or warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement or the other Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested continuation contained in Article VI.
of the Credit Agreement will have been satisfied at the time such continuation
is made.
CBL & ASSOCIATES LIMITED PARTNERSHIP
By:    CBL Holdings I, Inc., as General Partner
By:    _______________________________        
Name: _________________________    
Title: __________________________        




























2



--------------------------------------------------------------------------------










EXHIBIT E
NOTICE OF CONVERSION
CBL & ASSOCIATES
LIMITED PARTNERSHIP
__________ __, 20___
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: __________________
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of November 13, 2012 (as it may be amended from time to time, the
"Credit Agreement"), by and among CBL & Associates Limited Partnership (the
"Borrower"), CBL & Associates Properties, Inc., Wells Fargo Bank, National
Association and the other lenders from time to time party thereto (collectively,
together with Assignees under Section 13.6 thereof, the "Lenders") and Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
"Administrative Agent"). Capitalized terms used herein and not otherwise defined
herein, have their respective meanings given them in this Credit Agreement.
Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
conversion of a Revolving Loan of one Type into a Revolving Loan of another
Type, and in that connection sets forth below the information relating to such
conversion as required by such Section 2.10 of the Credit Agreement:
1.
The requested date of such conversion is ___________, 20____.

2.
The Type of Revolving Loan to be Converted pursuant hereto is currently:

[Check one box only]
□    Base Rate Loan
□    LIBOR Loan
3.
The aggregate principal amount of the Revolving Loan subject to the requested
conversion is $__________ and the portion of such principal amount subject to
such conversion is $___________.




--------------------------------------------------------------------------------






Wells Fargo Bank, National Association
_______________, _____
Page 2
4.
The amount of such Revolving Loan to be converted is to be converted into a
Revolving Loan of the following Type:

[Check one box only]
□    Base Rate Loan
□    LIBOR Loan with an initial Interest Period for a duration of:
[check one box only]        □    one month
□    three months
□    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested conversion, and
after giving effect to such conversion, (a) there exists no Default or Event of
Default, nor will a Default or Event of Default exist immediately after giving
effect to the conversion requested hereunder; and (b) all of the representations
and warranties made by Borrower or any other Loan Party under the Credit
Agreement or under any of the other Loan Documents are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of such date, except to the extent such
representations or warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Credit Agreement or the other Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested conversion contained in Article VI. of the Credit
Agreement will have been satisfied at the time such conversion is made.
CBL & ASSOCIATES LIMITED PARTNERSHIP
By:    CBL Holdings I, Inc., as General Partner


By: __________________________________            
Name: _________________________    
Title: __________________________        






















2



--------------------------------------------------------------------------------










    
EXHIBIT F
FORM OF NOTICE OF SWINGLINE BORROWING
CBL & ASSOCIATES
LIMITED PARTNERSHIP
____________, 20___


Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois 60606
ATTN: ____________________
Ladies and Gentlemen:


Reference is made to the Third Amended and Restated Credit Agreement dated as of
November 13, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and CBL & Associates Limited
Partnership (the "Borrower"), CBL & Associates Properties, Inc., Wells Fargo
Bank, National Association and the other lenders from time to time party thereto
(collectively, together with Assignees under Section 13.6 thereof, the
"Lenders") and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, "Administrative Agent"). Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


1.
Pursuant to Section 2.3(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ____________________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) the proposed
use of the proceeds of such Swingline Loan set forth above is consistent with
the provisions of Section 8.8 of the Credit Agreement; (b) there exists no
Default or Event of Default, nor will a Default or Event of Default exist
immediately after giving effect to the Swingline Loan requested hereunder; (c)
none of the conditions described in Section 2.15. would exist after giving
effect to the making of such Swingline Loan; and (d) all of the representations
and warranties made by Borrower or any other



--------------------------------------------------------------------------------






Loan Party under the Credit Agreement or under any of the other Loan Documents
are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof with the same force and effect as if made on and as of such
date, except to the extent such representations or warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement or the other
Loan Documents. In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested Swingline
Loan contained in Article VI. of the Credit Agreement will have been satisfied
at the time such Swingline Loan is made.


[Continued on next page]


































































2



--------------------------------------------------------------------------------








If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3(b) of the Credit Agreement.


CBL & ASSOCIATES LIMITED PARTNERSHIP


By:    CBL Holdings I, Inc.,
as General Partner




By: _______________________________                    
Name:
Title:


















































































3



--------------------------------------------------------------------------------














EXHIBIT G


FORM OF SECOND AMENDED AND RESTATED PARENT GUARANTY
THIS SECOND AMENDED AND RESTATED PARENT GUARANTY (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Guaranty”)
is made as of ____________ __, _____ by CBL & Associates Properties, Inc.
(“Guarantor”) in favor of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), for its benefit and for the
benefit of the Lenders and the Issuing Bank under the Credit Agreement described
below (the Administrative Agent, the Lenders and the Issuing Bank, each
individually a “Guaranteed Party” and collectively, the “Guaranteed Parties”).
Unless otherwise defined herein, capitalized terms used herein and not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, CBL & Associates Limited Partnership (the “Borrower”), the Guarantor,
the financial institutions party thereto from time to time (the “Existing
Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
(the “Existing Administrative Agent”) are party to that certain Second Amended
and Restated Credit Agreement dated as of November 2, 2009 (as amended and in
effect immediately prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, pursuant to the Existing Credit Agreement, the Guarantor entered into
an Amended and Restated Guaranty in favor of the Existing Administrative Agent
dated as of November 2, 2009 for the benefit of the Existing Lenders under the
Existing Credit Agreement (as amended and in effect immediately prior to the
date hereof, the “Existing Guaranty”);
WHEREAS, the Borrower, the Guarantor, each of the financial institutions
initially a signatory thereto together with their successors and assignees (the
“Lenders”) and the Administrative Agent have entered into that certain Third
Amended and Restated Credit Agreement of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that the Guarantor agree to amend and restate the
Existing Guaranty in the form of this Guaranty, whereby the Guarantor shall
guarantee the payment when due of all obligations of CBL Holdings I, Inc., the
general partner of the Borrower, and its successors as general partner of the
Borrower (hereinafter referred to as the “General Partner”) pursuant to the Loan
Documents (subject to the limitations set forth in Section 13.21. of the Credit
Agreement);
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that certain Subsidiaries of the Borrower
(collectively, the “Subsidiary Guarantors”) enter into that certain Amended and
Restated Guaranty, dated as of the date hereof in favor of the Administrative
Agent (the “Subsidiary Guaranty”); and
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantor, which significantly facilitates the business
operations of the Borrower and the Guarantor, and in order to induce the Lenders
and the Administrative Agent to enter into the Credit Agreement, and to make the
Loans and the other financial accommodations

1

--------------------------------------------------------------------------------






to the Borrower and to issue the Letters of Credit described in the Credit
Agreement, the Guarantor is willing to guarantee the payment when due of all
obligations of the General Partner under the Loan Documents;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.    Representations, Warranties and Covenants. The Guarantor
represents and warrants to each Guaranteed Party and the Administrative Agent as
of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 6.2. of the Credit Agreement
that:
(a)It is a corporation, duly organized, validly existing and in good standing
under the jurisdiction of its incorporation, has the power and authority to own
or lease its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and is in good standing as a
domestic or foreign corporation, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.
(b)It has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform this Guaranty in accordance with its terms
and to perform its obligations hereunder. This Guaranty has been duly executed
and delivered by the duly authorized officers of the Guarantor and is a legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein and as may be limited by equitable principles
generally.
(c)The execution, delivery and performance of this Guaranty in accordance with
its terms and the obligations hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Guarantor; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Guarantor, or any indenture, agreement
or other instrument to which the Guarantor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by the Guarantor other than in favor of the
Administrative Agent for its benefit and the benefit of the Guaranteed Parties
and the Issuing Bank. It is in compliance with each Governmental Approval and
all other Applicable Laws relating to it except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
(d)It has no Indebtedness other than Indebtedness permitted under the Credit
Agreement.
In addition to the foregoing, the Guarantor covenants that, so long as any
Guaranteed Party has any Revolving Commitment, Swingline Commitment or Letter of
Credit outstanding under the Credit Agreement or any amount payable under the
Credit Agreement or any other Obligations shall remain unpaid, it will, and, if
necessary, will cause the Borrower and the General Partner to, fully comply with
those covenants and agreements of the Borrower and the General Partner
applicable to the Guarantor set forth in the Credit Agreement.

2

--------------------------------------------------------------------------------






SECTION 2.    The Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of all obligations of the
General Partner now or hereafter existing under the Credit Agreement, the Notes
issued thereunder and the other Loan Documents executed in connection therewith
(subject to the limitations set forth in Section 13.21. of the Credit Agreement)
(all of the foregoing being referred to collectively as the “Guaranteed
Obligations”). Upon the failure by the Borrower, the General Partner, or any of
their respective Affiliates, as applicable, to pay punctually or perform the
Guaranteed Obligations, subject to any applicable grace or notice and cure
period, the Guarantor agrees that it shall forthwith on demand pay such amount
or perform such obligation at the place and in the manner specified in the
Credit Agreement or the relevant other Loan Document, as the case may be. The
Guarantor hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
SECTION 3.    Guaranty Unconditional. The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(i)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(ii)any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;
(iii)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
(iv)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower, the General Partner or any
other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower,
the General Partner or any other guarantor of the Guaranteed Obligations, or any
of their respective assets or any resulting release or discharge of any
obligation of the Borrower, the General Partner or any other guarantor of any of
the Guaranteed Obligations;
(v)the existence of any claim, setoff or other rights which the Guarantor may
have at any time against the Borrower, the General Partner, any other guarantor
of any of the Guaranteed Obligations, the Administrative Agent, any Guaranteed
Party or any other Person, whether in connection herewith or in connection with
any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
(vi)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, or any other

3

--------------------------------------------------------------------------------




invalidity or unenforceability relating to or against the Borrower, the General
Partner or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower, the General Partner or any other guarantor of the
Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;
(vii)    the election by, or on behalf of, any one or more of the Guaranteed
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
(viii)    any borrowing or grant of a security interest by the Borrower or the
General Partner, as debtor-in-possession, under Section 364 of the Bankruptcy
Code;
(ix)    the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Guaranteed Parties or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;
(x)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(xi)    any other act or omission to act or delay of any kind by the Borrower,
the General Partner, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Guaranteed Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge of the Guarantor's obligations
hereunder or otherwise reduce, release, prejudice or extinguish its liability
under this Guaranty.
SECTION 4.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Guarantor's obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
(other than Unliquidated Obligations that have not yet arisen) and the Revolving
Commitments and Swingline Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired or, in the case of all Letters
of Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent, at which time, subject to all the foregoing conditions,
the guarantees made hereunder shall automatically terminate. If at any time any
payment of the principal of or interest on any Loan, Obligation or any other
amount payable by the Borrower, the General Partner or any other party under the
Credit Agreement or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or the General Partner or otherwise (including pursuant to any
settlement entered into by a Guaranteed Party in its discretion), the
Guarantor's obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
“Unliquidated Obligations” means at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation under the Credit Agreement to
reimburse the Issuing Bank for drawings not yet made under a Letter of Credit
issued by it; (ii) any other obligation (including any guarantee) under the
Credit Agreement that is contingent in nature at such time; or (iii) an
obligation under the Credit Agreement to provide collateral to secure any of the
foregoing types of obligations.
SECTION 5.    General Waivers; Additional Waivers.

4

--------------------------------------------------------------------------------






(a)    General Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, the General Partner, any other guarantor of the Guaranteed
Obligations, or any other Person.
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of the amount of the Guaranteed Obligations, subject, however, to the
Guarantor's right to make inquiry of the Administrative Agent and the Guaranteed
Parties to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (4) notice of any adverse change in the financial condition of the
Borrower or the General Partner or of any other fact that might increase the
Guarantor's risk hereunder; (5) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Loan Documents;
(6) notice of any Default or Event of Default; and (7) all other notices (except
if such notice is specifically required to be given to the Guarantor hereunder
or under the Loan Documents) and demands to which the Guarantor might otherwise
be entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Guaranteed Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Guaranteed Parties has or
may have against, the General Partner, the Subsidiary Guarantors or any third
party; and the Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash) of the General Partner or the Subsidiary Guarantors or by reason
of the cessation from any cause whatsoever of the liability of the General
Partner or the Subsidiary Guarantors in respect thereof;
(iv)    (a) any rights to assert against the Administrative Agent and the other
Guaranteed Parties any defense (legal or equitable), set-off, counterclaim, or
claim which the Guarantor may now or at any time hereafter have against the
General Partner, the Subsidiary Guarantors or any other party liable to the
Administrative Agent and the other Guaranteed Parties unless due to the gross
negligence or willful misconduct of the Administrative Agent or such Guaranteed
Party as determined by a court of competent jurisdiction in a final
non-appealable judgment; (b) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of sufficiency, validity, or enforceability of the Guaranteed Obligations;
(c) any defense the Guarantor has to performance hereunder, and any right the
Guarantor has to be exonerated, arising by reason of: (1) the impairment or
suspension of the Administrative Agent's and the other Guaranteed Parties'
rights or remedies against the other guarantor of the Guaranteed Obligations;
(2) the alteration by the Administrative Agent and the other Guaranteed Parties
of the Guaranteed Obligations; (3) any discharge of the obligations of the
General Partner or the Subsidiary Guarantors to the Administrative Agent and the
other Guaranteed Parties by operation of law as a result of the Administrative
Agent's and the other Guaranteed Parties' intervention or omission; or (4) the
acceptance by the Administrative Agent and the other Guaranteed Parties of
anything in partial satisfaction of the Guaranteed Obligations;

5

--------------------------------------------------------------------------------






and (d) the benefit of any statute of limitations affecting the Guarantor's
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to the Guarantor's liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Guaranteed Parties; or (b) any election by the Administrative Agent and the
other Guaranteed Parties under the Bankruptcy Code, to limit the amount of its
claim against the Guarantor.
SECTION 6.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantor (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waives any right to enforce
any remedy which the Issuing Bank, any of the Guaranteed Parties or the
Administrative Agent now have or may hereafter have against the Borrower, the
General Partner, any endorser or any guarantor of all or any part of the
Guaranteed Obligations or any other Person. Should the Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, the Guarantor
hereby expressly and irrevocably (A) subordinates any and all rights at law or
in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that the Guarantor may have to the payment in full in
cash of the Guaranteed Obligations until the Guaranteed Obligations are
indefeasibly paid in full in cash (other than Unliquidated Obligations) and (B)
waives any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations are indefeasibly paid in full in
cash (other than Unliquidated Obligations that have not yet arisen). The
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Administrative Agent and the Guaranteed Parties and shall not limit or
otherwise affect the Guarantor's liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Guaranteed Parties and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 6(a).
(b)    Subordination of Intercompany Indebtedness. The Guarantor agrees that any
and all claims of the Guarantor against the Borrower, the General Partner or any
Subsidiary Guarantor (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, the Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of the Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of the Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Guaranteed Parties and the Administrative
Agent in those assets. The Guarantor shall not have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any

6

--------------------------------------------------------------------------------






kind or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to the Guarantor (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Guaranteed
Obligations, due or to become due, until such Guaranteed Obligations shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the Guarantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower or the General Partner and the Guaranteed Parties, the Guarantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Guaranteed Parties and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Guaranteed Parties, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Guaranteed Parties. If the Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. The Guarantor
agrees that until the Guaranteed Obligations (other than the Unliquidated
Obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among the Borrower or the General
Partner and the Guaranteed Parties have been terminated, the Guarantor will not
assign or transfer to any Person (other than the Administrative Agent) any claim
the Guarantor has or may have against any Obligor.
SECTION 7.    [Reserved].
SECTION 8.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by the Guarantor hereunder shall be limited
to the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of the Guarantor's obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which the Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
SECTION 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or the General Partner under the Credit
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, the General Partner or any of their
respective Affiliates, all such amounts otherwise subject to acceleration under
the terms of the Credit Agreement or any other Loan Document shall nonetheless
be payable by the Guarantor hereunder forthwith on demand by the Administrative
Agent.
SECTION 10.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 13.1. of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to the Guarantor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1. of the Credit Agreement.
SECTION 11.    No Waivers. No failure or delay by the Administrative Agent or
any Guaranteed Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by

7

--------------------------------------------------------------------------------






law.
SECTION 12.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Guaranteed Parties and their respective successors
and permitted assigns, provided, that the Guarantor shall not have any right to
assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon the Guarantor and its successors and assigns.
SECTION 13.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by the Guarantor and the Administrative Agent.
SECTION 14.    Governing Law; Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
(b)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
THE GUARANTOR OR THE ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
ADMINISTRATIVE AGENT AND THE GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY, THE CREDIT AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR
THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE GUARANTOR, THE GENERAL PARTNER,
THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF
THE LENDERS OF ANY KIND OR NATURE.
(c)    THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY

8

--------------------------------------------------------------------------------






SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL,
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(d)    THE GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR IN THE CREDIT AGREEMENT. SHOULD THE GUARANTOR FAIL TO APPEAR OR ANSWER ANY
SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER
THE MAILING THEREOF, THE GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS.
(e)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER GUARANTEED
OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE
TERMINATION OF THE CREDIT AGREEMENT AND THE TERMINATION OF THIS GUARANTY.
SECTION 15.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or

9

--------------------------------------------------------------------------------






burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 16.    Taxes; Expenses of Enforcement, Etc.
(a)    Taxes. All payments by the Guarantor of principal of, and interest on,
the Loans and all other Obligations shall be made free and clear of and without
deduction for any Taxes. If any withholding or deduction from any payment to be
made by the Guarantor hereunder is required in respect of any Taxes pursuant to
any Applicable Law, then the Guarantor will:
(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
(ii)promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and
(iii)pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
(iv)If the Guarantor fails to pay any Taxes when due to the appropriate
Governmental Authority or fails to remit to the Administrative Agent, for its
account or the account of the Issuing Bank or respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Guarantor
shall indemnify the Administrative Agent, the Issuing Bank and the Lenders for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent, the Issuing Bank or any Lender as a result of any such
failure.
(v)By accepting the benefits hereof, each Lender agrees that it will comply with
Section 3.10.(c) of the Credit Agreement.
(b)    The Guarantor agrees to reimburse the Guaranteed Parties for any
reasonable costs and out-of-pocket expenses (including attorneys' fees) paid or
incurred by any Guaranteed Party in connection with the collection and
enforcement of the Guaranteed Obligations.
SECTION 17.    Setoff. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, the Guarantor hereby authorizes each Guaranteed Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to the Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent and Requisite Lenders, exercised in their sole discretion,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender or such
Participant or any affiliate of the Administrative Agent, the Issuing Bank, or
such Lender to or for the credit or the account of the Guarantor against and on
account of any of the Guaranteed Obligations, although such obligations shall be
contingent or unmatured. The Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or

10

--------------------------------------------------------------------------------






counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of the Guarantor in the amount of such
participation.
SECTION 18.    Financial Information. The Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the General Partner, the Subsidiary Guarantors and any and all
endorsers and/or other guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and the Guarantor hereby agrees that none of the Guaranteed Parties or
the Administrative Agent shall have any duty to advise the Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Guaranteed Party or the Administrative Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to the Guarantor, such Guaranteed Party or the Administrative
Agent shall be under no obligation (i) to undertake any investigation not a part
of its regular business routine, (ii) to disclose any information which such
Guaranteed Party or the Administrative Agent, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to the Guarantor.
SECTION 19.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 20.    Merger. This Guaranty represents the final agreement of the
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Guaranteed Party or the
Administrative Agent.
SECTION 21.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 22.    [Reserved].
SECTION 23.    AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION. THE
EXISTING GUARANTY IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS ENTIRETY BY
THIS GUARANTY FOR THE CONVENIENCE OF THE PARTIES. THIS GUARANTY MERELY AMENDS,
MODIFIES, RESTATES AND CONSOLIDATES THE OBLIGATIONS EVIDENCED BY THE EXISTING
GUARANTY AND DOES NOT CONSTITUTE, AND IT IS THE EXPRESS INTENT OF THE PARTIES
HERETO THAT THIS GUARANTY DOES NOT EFFECT, A NOVATION OF THE EXISTING
OBLIGATIONS OF THE GUARANTOR UNDER THE EXISTING GUARANTY. ALL SUCH OBLIGATIONS
CONTINUE TO REMAIN OUTSTANDING AND EVIDENCED BY THIS GUARANTY. THE AMENDMENT,
RESTATEMENT AND CONSOLIDATION EFFECTED HEREBY SHALL BE DEEMED TO HAVE
PROSPECTIVE APPLICATION ONLY FROM AND AFTER THE EFFECTIVE DATE, UNLESS OTHERWISE
EXPRESSLY STATED HEREIN.


[SIGNATURE PAGES TO FOLLOW]





11

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.


 
CBL & Associates Properties, Inc.




By:______________________________
Name:
Title:




--------------------------------------------------------------------------------






Acknowledged and Agreed to:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:__________________________________
Name:
Title:









--------------------------------------------------------------------------------














EXHIBIT H
Form of [AMENDED AND RESTATED] REVOLVING NOTE
CBL & ASSOCIATES
LIMITED PARTNERSHIP
$______________                                    _________, 20__




FOR VALUE RECEIVED, the undersigned, CBL & Associates Limited Partnership (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 123 North Wacker Drive, Suite 1900,
Chicago IL, 60606, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of ___________________
AND ___/100 DOLLARS ($_____________), or such lesser amount as may be the then
outstanding and unpaid balance of all Revolving Loans made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This [Amended and Restated] Revolving Note (this “Note”) is one of the
“Revolving Notes” referred to in the Third Amended and Restated Credit Agreement
dated as of November 13, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 13.6.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof. Capitalized terms used
herein and not defined herein shall have the respective meanings given to such
terms in the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of Revolving Loans by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the Dollar amount first above mentioned, (b) permits the prepayment of the Loans
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Revolving Loans upon the occurrence of certain specified
events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[This Note is given in replacement of the Revolving Note dated _____ __, 20__,
in the original principal amount of $_______ previously delivered to the Lender
under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE



--------------------------------------------------------------------------------






CONSTRUED TO BE, A NOVATION OF ANY OF THE OBIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]1 


[The principal amount of this Note includes the indebtedness heretofore
evidenced by that certain Promissory Note issued to the Bank dated November 2,
2009 (the “Existing Note”). This Note is given in substitution for and not in
payment of the Existing Note and is in no way intended to constitute a novation
of the Borrower's indebtedness which was evidenced by the Existing Note.]


CBL Holdings I, Inc., Borrower's sole general partner, its successors and
assigns (the “General Partner”), shall not be personally liable for the payment
of this Note except to the extent set forth in Section 13.21 of the Credit
Agreement.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.






















































____________________________
1 Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender's Commitment
has increased or decreased from what it was initially.


2





--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


CBL & ASSOCIATES LIMITED PARTNERSHIP


By:    CBL Holdings I, Inc.,
as General Partner




By: _____________________________                    
Name:
Title:










































































3



--------------------------------------------------------------------------------












    
EXHIBIT I
FORM OF SWINGLINE NOTE
CBL & ASSOCIATES
LIMITED PARTNERSHIP
$________________                                    ___________ ___, 20__


    
FOR VALUE RECEIVED, the undersigned, CBL & Associates Limited Partnership (the
“Borrower”), hereby promises to pay to the order of Wells Fargo Bank, National
Association (the “Swingline Lender”) to its address at 123 North Wacker Drive,
Suite 1900, Chicago, IL 60606,or at such other address as may be specified by
the Swingline Lender to the Borrower, the principal sum of __________________
AND NO/100 DOLLARS ($________________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.


This Note is the “Swingline Note” referred to in the Third Amended and Restated
Credit Agreement dated as of November 13, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.6. thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


This Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



--------------------------------------------------------------------------------








CBL Holdings I, Inc., Borrower's sole general partner, its successors and
assigns (the “General Partner”), shall not be personally liable for the payment
of this Note except to the extent set forth in Section 13.21 of the Credit
Agreement.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.












































































2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


CBL & ASSOCIATES LIMITED PARTNERSHIP


By:    CBL Holdings I, Inc.,
as General Partner




By: _____________________________                    
Name:
Title:
























































































3



--------------------------------------------------------------------------------








SCHEDULE OF SWINGLINE LOANS


This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:


Date of Loan
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation
Made By

























































































4



--------------------------------------------------------------------------------




EXHIBIT J
TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)
£ NEW S REPLACE PREVIOUS DESIGNATION £ ADD £ CHANGE £ DELETE LINE NUMBER _____
The following representatives of CBL & Associates Limited Partnership
(“Borrower”) are authorized to request the disbursement of Revolving Loans and
initiate funds transfers for Loan Number 101012 dated November 13, 2012 between
Wells Fargo Bank, National Association (“Administrative Agent”), the lenders
party thereto and Borrower. Administrative Agent is authorized to rely on this
Transfer Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.


 
Name
Title
Maximum Wire
Amount
1.
Charles B. Lebovitz
Chairman of the Board
$600,000,000.00
2.
Stephen D. Lebovitz
President and Chief Executive Officer
$600,000,000.00
3.
Farzana K. Mitchell
Executive Vice President - Finance and Chief Financial Officer
$600,000,000.00
4.
Charles A. Willett, Jr.
Senior Vice President
$600,000,000.00
5.
 
 
 

Beneficiary Bank and Account Holder Information

1.
Transfer Funds to (Receiving Party Account Name):
CBL & Associates Limited Partnership
Receiving Party Account Number:
Receiving Bank Name, City and State:
First Tennessee Bank, N.A., Memphis, TN
Receiving Bank Routing (ABA) Number
084000026
Maximum Transfer Amount:
 




--------------------------------------------------------------------------------




$600,000,000
 
Further Credit Information/Instructions:
Attention: Donna Whitehead at (423) 757-4074



2.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:



3.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:



1 Maximum Wire Amount may not exceed the Loan Amount.



















--------------------------------------------------------------------------------




3



--------------------------------------------------------------------------------




Date: _____________________________
 




“BORROWER”
CBL & ASSOCIATES LIMITED PARTNERSHIP, a
Delaware limited partnership
By: CBL Holdings I, Inc., a Delaware corporation,
           its sole general partner
By:___________________________________________
Name:_________________________________________
Title:__________________________________________
(CORPORATE SEAL)

























































4



--------------------------------------------------------------------------------












EXHIBIT K


FORM OF COMPLIANCE CERTIFICATE




Reference is made to the Third Amended and Restated Credit Agreement dated as of
November 13, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), by and among CBL & Associates Limited
Partnership (the "Borrower"), CBL & Associates Properties, Inc. (the "Parent"),
the financial institutions party thereto and their assignees under Section 13.6
thereof (the "Lenders"), Wells Fargo Bank, National Association, as
Administrative Agent (the "Administrative Agent"), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.


Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies on behalf of the Borrower to the Administrative Agent and the Lenders
that:


1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20___, and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default except as set forth on Schedule 2
hereto, which accurately describes the nature of the condition(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking) (is planning to take) with respect to such condition(s)
or event(s).


2.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 10.1 of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.


3.    As of the date hereof, (a) no Default or Event of Default exists other
than as set forth on Schedule 2 attached hereto, and (b) the representations and
warranties of the Borrower, the Parent and the other Loan Parties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects, except to the extent such representations or warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Credit Agreement or
the other Loan Documents.



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of _______________, 20___.




_______________________________________________________                            
Name: ________________________________________                        
Title: _________________________________________



--------------------------------------------------------------------------------








                            
Compliance Certificate


Schedule 1



--------------------------------------------------------------------------------










Compliance Certificate


Schedule 2









